

Execution Version
 
CUSIP Number: Deal # 50101CAJ5
Revolving Loans CUSIP # 50101CAK2
Term Loans CUSIP # 50101CAL0
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
among
 
KRISPY KREME DOUGHNUT CORPORATION,
as Borrower,
 
KRISPY KREME DOUGHNUTS, INC.,
as Parent Guarantor,
 
THE LENDERS NAMED HEREIN,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
$60,000,000 Senior Secured Credit Facilities
 
WELLS FARGO SECURITIES, LLC
Sole Lead Arranger and Sole Book Runner
 
Dated as of January 28, 2011
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

        Page ARTICLE I   DEFINITIONS 1.1       Defined Terms       1 1.2  
Accounting Terms   25 1.3   Other Terms; Construction   25   ARTICLE II   AMOUNT
AND TERMS OF THE LOANS 2.1   Commitments   26 2.2   Borrowings   27 2.3  
Disbursements; Funding Reliance; Domicile of Loans   30 2.4   Evidence of Debt;
Notes   31 2.5   Termination and Reduction of Commitments and Swingline
Commitment   32 2.6   Mandatory Payments and Prepayments   33 2.7   Voluntary
Prepayments   36 2.8   Interest   36 2.9   Fees   38 2.10   Interest Periods  
39 2.11   Conversions and Continuations   40 2.12   Method of Payments;
Computations; Apportionment of Payments   41 2.13   Recovery of Payments   44
2.14   Use of Proceeds   44 2.15   Pro Rata Treatment   44 2.16   Increased
Costs; Change in Circumstances; Illegality   45 2.17   Taxes   47 2.18  
Compensation   50 2.19   Replacement of Lenders; Mitigation of Costs   50 2.20  
Defaulting Lenders   51 ARTICLE III   LETTERS OF CREDIT 3.1   Issuance   54 3.2
  Notices   55 3.3   Participations   56 3.4   Reimbursement   56 3.5   Payment
by Revolving Loans   56 3.6   Payment to Revolving Credit Lenders   57 3.7  
Obligations Absolute   57 3.8   Cash Collateral Account   59


i
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

        Page 3.9       The Issuing Lender       60 3.10   Effectiveness   60  
ARTICLE IV   CONDITIONS OF BORROWING 4.1   Conditions of Initial Borrowing   60
4.2   Conditions of All Borrowings   64   ARTICLE V   REPRESENTATIONS AND
WARRANTIES 5.1   Corporate Organization and Power   65 5.2   Authorization;
Enforceability   65 5.3   No Violation   65 5.4   Governmental and Third-Party
Authorization; Permits   66 5.5   Litigation   66 5.6   Taxes   66 5.7  
Subsidiaries and Joint Ventures   67 5.8   Full Disclosure   67 5.9   Margin
Regulations   67 5.10   No Material Adverse Effect   67 5.11   Financial Matters
  68 5.12   Ownership of Properties   69 5.13   ERISA   69 5.14   Environmental
Matters   70 5.15   Compliance with Laws   70 5.16   Intellectual Property   70
5.17   Investment Company Act   71 5.18   Insurance   71 5.19   Material
Contracts   71 5.20   Security Documents   71 5.21   Labor Relations   72 5.22  
No Burdensome Restrictions   72 5.23   OFAC; Anti-Terrorism Laws   72   ARTICLE
VI   AFFIRMATIVE COVENANTS 6.1   Financial Statements   73 6.2   Other Business
and Financial Information   74 6.3   Existence; Franchises; Maintenance of
Properties   76


ii
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                Page 6.4   Compliance with Laws   76 6.5   Payment of
Obligations   76 6.6   Insurance   77 6.7   Maintenance of Books and Records;
Inspection   77 6.8   Hedge Agreements   78 6.9   Subsidiaries   78 6.10  
Additional Security   80 6.11   Environmental Laws   81 6.12   Public/Private
Information   81 6.13   OFAC, PATRIOT Act Compliance   81 6.14   Post-Closing
Obligations   81 6.15   Further Assurances   82   ARTICLE VII   FINANCIAL
COVENANTS 7.1   Leverage Ratio   82 7.2   Fixed Charge Coverage Ratio   83  
ARTICLE VIII   NEGATIVE COVENANTS 8.1   Merger; Consolidation   83 8.2  
Indebtedness   84 8.3   Liens   85 8.4   Asset Dispositions   88 8.5  
Investments   89 8.6   Restricted Payments   92 8.7   Transactions with
Affiliates   92 8.8   Lines of Business   93 8.9   Sale-Leaseback Transactions  
93 8.10   Certain Amendments   93 8.11   Limitation on Certain Restrictions   94
8.12   No Other Negative Pledges   94 8.13   Ownership of Subsidiaries   94 8.14
  Fiscal Year   95 8.15   Accounting Changes   95   ARTICLE IX   EVENTS OF
DEFAULT 9.1   Events of Default   95


iii
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                Page 9.2   Remedies: Termination of Commitments, Acceleration,
etc.   97 9.3   Remedies: Set-Off   98   ARTICLE X   THE ADMINISTRATIVE AGENT
10.1   Appointment and Authority   99 10.2   Rights as a Lender   99 10.3  
Exculpatory Provisions   99 10.4   Reliance by Administrative Agent   100 10.5  
Delegation of Duties   100 10.6   Resignation of Administrative Agent   101 10.7
  Non-Reliance on Administrative Agent and Other Lenders   101 10.8   Collateral
and Guaranty Matters  
102
10.9   Issuing Lender and Swingline Lender   102   ARTICLE XI   MISCELLANEOUS
11.1   Expenses; Indemnity; Damage Waiver   102 11.2   Governing Law; Submission
to Jurisdiction; Waiver of Venue; Service of Process   104 11.3   Waiver of Jury
Trial   105 11.4   Notices; Effectiveness; Electronic Communication   105 11.5  
Amendments, Waivers, etc.   107 11.6   Successors and Assigns   108 11.7   No
Waiver   113 11.8   Survival   113 11.9   Severability   113 11.10  
Construction   114 11.11   Confidentiality   114 11.12   Counterparts;
Integration; Effectiveness   115 11.13   Disclosure of Information   115 11.14  
USA Patriot Act Notice   115


iv
 

--------------------------------------------------------------------------------

 


EXHIBITS Exhibit A-1 Form of Term Note Exhibit A-2 Form of Revolving Note
Exhibit A-3 Form of Swingline Note Exhibit B-1 Form of Notice of Borrowing
Exhibit B-2 Form of Notice of Swingline Borrowing Exhibit B-3 Form of Notice of
Conversion/Continuation Exhibit B-4 Form of Letter of Credit Notice Exhibit C
      Form of Compliance Certificate Exhibit D   Form of Assignment and
Assumption Exhibit E   Form of Security Agreement Exhibit F   Form of Guaranty
Exhibit G   Form of Financial Condition Certificate   SCHEDULES Schedule 1.1(a)
      Commitments and Notice Addresses Schedule 5.1   Jurisdictions of
Organization Schedule 5.4   Consents and Approvals Schedule 5.7      
Subsidiaries; Joint Ventures Schedule 5.12   Real Property Interests Schedule
5.12A   Closing Date Real Property Schedule 5.14   Environmental Matters
Schedule 5.16   Intellectual Property Schedule 5.18   Insurance Coverage
Schedule 8.2   Indebtedness Schedule 8.3   Liens Schedule 8.5   Investments
Schedule 8.7   Transactions with Affiliates Schedule 8.11   Certain Restrictions


v
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
     THIS CREDIT AGREEMENT, dated as of the 28th day of January, 2011, is made
among KRISPY KREME DOUGHNUT CORPORATION, a North Carolina corporation (the
“Borrower”), KRISPY KREME DOUGHNUTS, INC., a North Carolina corporation (the
“Parent”), the Lenders (as hereinafter defined), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders.
 
BACKGROUND STATEMENT
 
     The Borrower has requested that the Lenders make available to the Borrower
a term loan facility in the aggregate principal amount of $35,000,000 and a
revolving credit facility in the aggregate principal amount of $25,000,000. The
Borrower will use the proceeds of these facilities as provided in Section 2.14.
The Lenders are willing to make available to the Borrower the credit facilities
described herein subject to and on the terms and conditions set forth in this
Agreement.
 
AGREEMENT
 
     NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
     1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):
 
     “Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
 
     “Adjusted Base Rate” means, at any time with respect to any Base Rate Loan
of any Class, a rate per annum equal to the Base Rate as in effect at such time
plus the Applicable Percentage for Base Rate Loans of such Class as in effect at
such time.
 
     “Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan of
any Class, a rate per annum equal to the LIBOR Rate as in effect at such time
plus the Applicable Percentage for LIBOR Loans of such Class as in effect at
such time.
 
     “Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 10.1, and its successors and permitted assigns in
such capacity.
 

--------------------------------------------------------------------------------

 

     “Affected Class” has the meaning given to such term in Section 11.5.
 
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, (i) Controls or is
Controlled by or is under common Control with the Person specified or (ii)
beneficially owns, is owned by or is under common ownership with respect to
securities or other ownership interests of such Person having 10% or more of the
combined voting power of the then outstanding securities or other ownership
interests of such Person ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors or
other governing body of such Person. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Credit
Party.
 
     “Agent Parties” has the meaning given to such term in Section 11.4(b).
 
     “Aggregate Revolving Credit Exposure” means, at any time, the sum of (i)
the aggregate principal amount of Revolving Loans outstanding at such time, (ii)
the aggregate Letter of Credit Exposure of all Revolving Credit Lenders at such
time and (iii) the aggregate principal amount of Swingline Loans outstanding at
such time (or, in the event the Swingline Loans are administered in accordance
with a Wells Fargo Financial Management Account or similar cash management
product offered by Wells Fargo, the entire Swingline Commitment at such time).
 
     “Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.
 
     “Applicable Percentage” means, at any time from and after the Closing Date,
the applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(b), in each case
as determined under the following matrix with reference to the Leverage Ratio:
 

Level Leverage Ratio Interest Interest Commitment     Margin for Margin for Fee
    LIBOR Rate Base Rate       Loans Loans   I Less than 1.00 to 1.00 2.25%
1.25% 0.35% II Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
2.50% 1.50% 0.50% III Greater than or equal to 2.00 to 1.00 but less than 2.50
to 1.00 2.75% 1.75% 0.50% IV Greater than or equal to 2.50 to 1.00 3.00% 2.00%
0.65%


2
 

--------------------------------------------------------------------------------

 

     On each Adjustment Date (as hereinafter defined), the Applicable Percentage
for all Loans and the commitment fee payable pursuant to Section 2.9(b) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, (i)
if at any time the Borrower shall have failed to deliver any of the financial
statements as required by Sections 6.1(a) or 6.1(b), as the case may be, or the
Compliance Certificate as required by Section 6.2(a), then at all times from and
including the date on which such statements and Compliance Certificate are
required to have been delivered until the date on which the same shall have been
delivered, each Applicable Percentage shall be determined based on Level IV
above (notwithstanding the actual Leverage Ratio), and (ii) the determination of
the Applicable Percentage shall be subject to Section 2.8(f). For purposes of
this definition, “Adjustment Date” means, with respect to any Reference Period
of the Borrower beginning with the Reference Period after the Closing Date, the
day (or, if such day is not a Business Day, the next succeeding Business Day) of
delivery by the Borrower in accordance with Section 6.1(a) or Section 6.1(b), as
the case may be, of (i) financial statements as of the end of and for such
Reference Period and (ii) a duly completed Compliance Certificate with respect
to such Reference Period. From the Closing Date until the first Adjustment Date
requiring a change in any Applicable Percentage as provided herein, each
Applicable Percentage shall be based on Level II above.
 
     “Appraised Value” means, with respect to any Closing Date Real Property,
the amount set forth on Schedule 5.12A under the column “Appraised Value”
corresponding to such parcel of real property.
 
     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Lender.
 
     “Arranger” means Wells Fargo Securities, LLC and its successors.
 
     “Asset Disposition” means any sale, assignment, lease, conveyance, transfer
or other disposition by the Parent or any of its Subsidiaries (whether in one or
a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries and leasehold interests),
other than pursuant to a Casualty Event.
 
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
 
     “Authorized Officer” means, with respect to any action specified herein to
be taken by or on behalf of a Credit Party, any officer of such Credit Party
duly authorized to take such action on its behalf, and whose signature and
incumbency shall have been certified to the Administrative Agent by the
secretary or an assistant secretary of such Credit Party.
 
3
 

--------------------------------------------------------------------------------

 

     “Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute, and all regulations from time to time
promulgated thereunder.
 
     “Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 9.1(f) or Section 9.1(g).
 
     “Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for
an Interest Period of 1 month plus the difference between the Applicable
Percentage for LIBOR Rate Loans and the Applicable Percentage for Base Rate
Loans at any level, as adjusted to conform to changes as of the opening of
business on the date of any such change of such LIBOR Rate.
 
     “Base Rate Loan” means, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.
 
     “Borrower” has the meaning given to such term in the introductory paragraph
hereof.
 
     “Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class and Type (or a Swingline
Loan made by the Swingline Lender) and, in the case of LIBOR Loans, as to which
a single Interest Period is in effect.
 
     “Borrowing Date” means, with respect to any Borrowing, the date upon which
such Borrowing is made.
 
     “Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.
 
     “Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
 
     “Capital Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
 
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.
 
4
 

--------------------------------------------------------------------------------

 

     “Cash Collateral Account” has the meaning given to such term in Section
3.8.
 
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or the Swingline Lender (as applicable) and the Lenders, as collateral
for the Letter of Credit Exposure, the Swingline Exposure, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or the
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swingline Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
     “Cash Equivalents” means (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United States of America, maturing within 180 days from the date of acquisition
and, at the time of acquisition, having a rating of at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Services or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., (iii) time deposits and
certificates of deposit maturing within 180 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
of America or any state thereof (y) that has combined capital and surplus of at
least $500,000,000 or (z) that has (or is a subsidiary of a bank holding company
that has) a long-term unsecured debt rating of at least A or the equivalent
thereof by Standard & Poor’s Ratings Services or at least A2 or the equivalent
thereof by Moody’s Investors Service, Inc., (iv) repurchase obligations with a
term not exceeding 30 days with respect to underlying securities of the types
described in clause (i) above entered into with any bank or trust company
meeting the qualifications specified in clause (iii) above, and (v) money market
funds at least 95% of the assets of which are continuously invested in
securities of the foregoing types.
 
     “Cash Lease Payments” means, with respect to any Reference Period, the
aggregate amount of cash payments paid (or required to be paid) by the Parent
and its Subsidiaries during such Reference Period, whether or not such payments
are accounted for as expenses for such Reference Period in accordance with GAAP,
for (i) obligations under operating leases for real property and equipment (net
of cash payments received by the Borrower and its Subsidiaries during such
Reference Period under subleases related thereto), (ii) Lease Payments on Closed
Stores and (iii) Lease Settlement Payments to the extent the aggregate amount of
such settlement payments exceeds $1,500,000 during such Reference Period or
$5,000,000 in the aggregate after the Closing Date.
 
     “Casualty Event” means, with respect to any property (including any
interest in property) of any Credit Party, any loss of, damage to, or
condemnation or other taking of, such property for which such Credit Party
receives insurance proceeds, proceeds of a condemnation award or other
compensation.
 
5
 

--------------------------------------------------------------------------------

 

     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.
 
     “Change in Control” means (i) the Parent shall cease to own directly 100%
of the issued and outstanding Capital Stock of the Borrower, (ii) any Person or
two or more Persons acting in concert shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Exchange Act) of 35% or more of the outstanding shares of the Capital
Stock (but excluding nonvoting stock for purposes of this determination) of the
Parent, or (iii) as of any date a majority of the board of directors of the
Parent consists of individuals who were not either (A) directors of the Parent
as of the corresponding date of the previous year, (B) selected or nominated to
become directors by the board of directors of the Parent of which a majority
consisted of individuals described in clause (A), or (C) selected or nominated
to become directors by the board of directors of the Parent of which a majority
consisted of individuals described in clause (A) and individuals described in
clause (B).
 
     “Class” has the meaning given to such term in Section 2.2(a).
 
     “Closed Stores” means stores and other places of business that have been
closed or operations have otherwise been discontinued by the Parent or any of
its Subsidiaries.
 
     “Closing Date” means the date upon which the initial extensions of credit
are made pursuant to this Agreement, which shall be the date upon which each of
the conditions set forth in Sections 4.1 and 4.2 shall have been satisfied or
waived in accordance with the terms of this Agreement.
 
     “Closing Date Real Property” means the real property listed on Schedule
5.12A.
 
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
 
     “Collateral” means all the assets, property and interests in property that
shall from time to time be pledged or be purported to be pledged as direct or
indirect security for the Obligations pursuant to any one or more of the
Security Documents.
 
     “Commitment” means, with respect to any Lender, such Lender’s Term Loan
Commitment and/or Revolving Credit Commitment, as applicable.
 
6
 

--------------------------------------------------------------------------------

 

     “Compliance Certificate” means a fully completed and duly executed
certificate in the form of Exhibit C, together with a Covenant Compliance
Worksheet.
 
     “Consolidated EBITDA” means, for any Reference Period, the aggregate of (i)
Consolidated Net Income for such period, plus (ii) to the extent reflected in
determining Consolidated Net Income for such period and without duplication, the
sum of (A) interest expense, (B) foreign, federal, state, local and other income
taxes, (C) depreciation and amortization, (D) rent expense (net of sublease
income) and lease termination costs, (E) the aggregate amount of cash or
non-cash charges for such period in respect of Guaranty Obligations, (F) the
aggregate amount of all other non-cash charges reducing Consolidated Net Income
(excluding any non-cash charge that (x) results in the accrual of a reserve for
cash charges in any future period, or (y) the write-off of uncollectible
accounts receivable) for such period, and (G) fees and expenses incurred in
connection with the Transactions (including fees and expenses associated with
terminating the Existing Senior Credit Facilities and the termination of any
Hedge Agreements in connection therewith) in an amount reasonably acceptable to
the Administrative Agent, minus (iii) to the extent taken into account in the
calculation of Consolidated Net Income for such period and without duplication,
the sum of (A) the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue recording a
receivable in the ordinary course of business) for such period, (B) the
aggregate amount of cash or non-cash credits for such period in respect to
Guaranty Obligations, and (C) interest income, minus (iv) the aggregate amount
of Cash Lease Payments for such period, minus (v) the aggregate amount of cash
payments paid (or required to be paid) in respect of Guaranty Obligations for
such period to the extent that the aggregate amount of such payments exceeds
$1,000,000 during such Reference Period or $3,000,000 in the aggregate after the
Closing Date.
 
     “Consolidated Fixed Charges” means, for any Reference Period, the aggregate
(without duplication) of the following, all determined on a consolidated basis
for the Parent and its Subsidiaries in accordance with GAAP: (i) Consolidated
Interest Expense to the extent paid (or required to be paid) in cash during such
Reference Period, (ii) Cash Lease Payments for such Reference Period, and (iii)
the aggregate (without duplication) of all scheduled payments of principal on
Funded Debt (with respect to the Term Loans, as set forth in Section 2.6(a))
required to have been made by the Parent and its Subsidiaries during such
Reference Period (whether or not such payments are actually made). For purposes
of calculating the amount under clause (iii) of this definition for the
Reference Periods ending as of the end of the 1st, 2nd and 3rd Fiscal Quarters
for 2012, the amount of scheduled payments of principal on Funded Debt under the
Existing Senior Credit Facilities and with respect to the Term Loans shall be
disregarded and instead such calculation shall include $2,333,332 (in addition
to scheduled payments of other Funded Debt during such Reference Period).
 
     “Consolidated Funded Debt” means, as of any date of determination, the
aggregate (without duplication) of all Funded Debt of the Parent and its
Subsidiaries as of such date.
 
7
 

--------------------------------------------------------------------------------

 

     “Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense (calculated net of interest
income) of the Parent and its Subsidiaries for such Reference Period in respect
of Consolidated Funded Debt (including, without limitation, all such interest
expense accrued or capitalized during such Reference Period, whether or not
actually paid during such Reference Period), determined on a consolidated basis
in accordance with GAAP, (ii) all net amounts payable or receivable under or in
respect of interest rate Hedge Agreements, to the extent paid or accrued by the
Parent and its Subsidiaries during such Reference Period, and (iii) all
recurring unused commitment fees and other ongoing fees in respect of Funded
Debt (including the unused fees and letter of credit fees provided for under
Section 2.9) paid, accrued or capitalized by the Parent and its Subsidiaries
during such Reference Period. For purposes of determining “Consolidated Interest
Expense” for: (i) for the Reference Period ending as of the end of the 1st
Fiscal Quarter of 2012, Consolidated Interest Expense shall be determined by
calculating Consolidated Interest Expense for the 1st Fiscal Quarter of 2012 and
multiplying such Consolidated Interest Expense by 4; (ii) for the Reference
Period ending as of the end of the 2nd Fiscal Quarter of 2012, Consolidated
Interest Expense shall be determined by calculating Consolidated Interest
Expense for the 1st and 2nd Fiscal Quarters of 2012 and multiplying such
Consolidated Interest Expense by 2; and (iii) the Reference Period ending as of
the 3rd Fiscal Quarter of 2012, Consolidated Interest Expense shall be
determined by calculating Consolidated Interest Expense for the 1st, 2nd and 3rd
Fiscal Quarters of 2012 and multiplying such Consolidated Interest Expense by
4/3.
 
     “Consolidated Net Income” means, for any Reference Period, net income (or
loss) for the Parent and its Subsidiaries for such Reference Period, determined
on a consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the Borrower
(or is accounted for by the Borrower by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such
Person to the Borrower or any Subsidiary of the Borrower during such Reference
Period, (ii) the net income (or loss) of any other Person acquired by, or merged
with, the Parent or any of its Subsidiaries for any period prior to the date of
such acquisition or merger, (iii) the net positive income of any Subsidiary of
the Parent to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such net income is not at the time permitted
by operation of the terms of its charter, certificate of incorporation or
formation or other constituent document or any agreement or instrument (other
than a Credit Document) or Requirement of Law applicable to such Subsidiary,
(iv) unrealized gains and losses with respect to obligations under Hedge
Agreements for such period, and (v) gains or losses on Asset Dispositions or
Casualty Events.
 
     “Control” means, with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms “Controlled” and “Controlling” have
correlative meanings.
 
     “Covenant Compliance Worksheet” means a fully completed worksheet in the
form of Attachment A to Exhibit C.
 
     “Credit Documents” means this Agreement, the Notes, the Letters of Credit,
the Engagement Letter, the Post-Closing Agreement, the Security Agreement, the
Guaranty, the Mortgages, any other Security Documents, and all other agreements,
instruments, documents and certificates now or hereafter executed and delivered
to the Administrative Agent or any Lender by or on behalf of the Borrower or any
other Credit Party with respect to this Agreement, in each case as amended,
modified, supplemented or restated from time to time; but specifically excluding
any Hedge Agreement to which the Borrower and any Hedge Party are parties.
 
8
 

--------------------------------------------------------------------------------

 

     “Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of all Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Swingline Exposure at such time and
(iii) such Lender’s Letter of Credit Exposure at such time.
 
     “Credit Parties” means the Parent, the Borrower, the Subsidiaries of the
Parent and the Borrower, and their respective successors.
 
     “Debt Issuance” means the issuance, sale or incurrence by the Parent or any
of its Subsidiaries of any debt securities or other Indebtedness, whether in a
public offering or otherwise, except for any Indebtedness permitted under
Section 8.2.
 
     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
     “Default” means any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.
 
     “Defaulting Lender” means, subject to Section 2.20(b) any Lender that, as
determined by the Administrative Agent (with notice to the Borrower of such
determination), (i) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in Letters of
Credit or Swingline Loans, within one Business Day of the date required to be
funded by it hereunder, (ii) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (iii)
has failed, within one Business Day after request by the Administrative Agent,
to confirm in a manner satisfactory to the Administrative Agent that it will
comply with its funding obligations, or (iv) has, or has a direct or indirect
parent company that has (a) become the subject of a proceeding under any Debtor
Relief Law, or (b) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation or its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided, that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
 
9
 

--------------------------------------------------------------------------------

 

     “Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or (ii)
above, in each case under (i), (ii) or (iii) above at any time on or prior to
the 91st day after the Term Loan Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock. For the avoidance of doubt, Capital Stock shall not be Disqualified
Capital Stock if it is convertible into or exchangeable for common stock so long
as such common stock does not have any of the attributes set forth in clauses
(i), (ii) or (iii) of this definition.
 
     “Dollars” or “$” means dollars of the United States of America.
 
     “Domestic Subsidiary” means any Subsidiary that is not a Foreign
Subsidiary.
 
     “Engagement Letter” means the letter from the Administrative Agent and the
Arranger to the Borrower, dated December 8, 2010, relating to the engagement of
the Arranger to pursue the arrangement of the credit facilities and certain fees
payable by the Borrower in respect of the Transactions, as amended, modified,
restated or supplemented from time to time.
 
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, allegations,
notices of noncompliance or violation, investigations by a Governmental
Authority, or proceedings (including, without limitation, administrative,
regulatory and judicial proceedings) relating in any way to any Hazardous
Substance, any actual or alleged violation of or liability under any
Environmental Law or any permit issued, or any approval given, under any
Environmental Law (collectively, “Claims”), including, without limitation, (i)
any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.
 
     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including, without limitation,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
 
10
 

--------------------------------------------------------------------------------

 

     “Equity Issuance” means the issuance, sale or other disposition by any
Credit Party of its Capital Stock or any rights, warrants or options to purchase
or acquire any shares of its Capital Stock or any other security or instrument
representing, convertible into or exchangeable for an equity interest in any
Credit Party or the receipt by the Parent after the Closing Date of any capital
contribution (whether or not evidenced by any Capital Stock issued by the
recipient of such contribution); provided, however, that the term Equity
Issuance shall not include the issuance, sale or other disposition of (i) any
Capital Stock by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower, or by the Borrower to the Parent, if such Capital
Stock (excluding the portion of any Foreign Subsidiary’s Capital Stock not
required to be pledged hereunder) is pledged to the Administrative Agent
pursuant to the Security Agreement, or (ii) any Capital Stock of the Parent, any
rights or options for the Parent’s Capital Stock, and the underlying shares
issued upon the exercise thereof, in each case issued, sold or granted to
directors and employees of the Credit Parties pursuant to employee benefit
plans, employment agreements or other employment arrangements approved by the
Board of Directors of the Parent.
 
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.
 
     “ERISA Affiliate” means any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.
 
     “ERISA Event” means any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan that results in liability under Section 4201 or 4204 of ERISA, or the
receipt by the Borrower or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA, (iii) the distribution by the Borrower or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Borrower or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within 60 days, (vi) the imposition upon the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, or the
imposition or threatened imposition of any Lien upon any assets of the Borrower
or any ERISA Affiliate as a result of any alleged failure to comply with the
Code or ERISA in respect of any Plan, (vii) the engaging in or otherwise
becoming liable for a nonexempt Prohibited Transaction by the Borrower or any
ERISA Affiliate, or a violation of the applicable requirements of Section 404 or
405 of ERISA or the exclusive benefit rule under Section 401(a) of the Code by
any fiduciary of any Plan for which the Borrower or any of its ERISA Affiliates
may be directly or indirectly liable, (viii) the failure of any Plan to satisfy
the minimum funding standard of Section 302 of ERISA and Section 412 of the
Code, whether or not waived, (ix) with respect to plan years beginning prior to
January 1, 2008, the adoption of an amendment to any Plan that, pursuant to
Section 307 of ERISA, would require the provision of security to such Plan by
the Borrower or an ERISA Affiliate, or (x) with respect to plan years beginning
on or after the PPA 2006 Effective Date, the incurrence of an obligation to
provide a notice under Section 101(j) of ERISA, the adoption of an amendment
which may not take effect due to the application of Section 436(c)(1) of the
Code or Section 206(g)(2)(A) of ERISA, or the payment of a contribution in order
to satisfy the requirements of Section 436(c)(2) of the Code or Section
206(g)(2)(B) of ERISA.
 
11
 

--------------------------------------------------------------------------------

 

     “Event of Default” has the meaning given to such term in Section 9.1.
 
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.
 
     “Excluded Asset Disposition” means (i) any Asset Disposition permitted
under Sections 8.4(i), 8.4(ii), 8.4(iii), 8.4(v), 8.4(ix) and 8.4(x), (ii) any
Debt Issuance, Equity Issuance or Casualty Event, and (iii) other Asset
Dispositions (other than a disposition of Closing Date Real Property) the
proceeds from which do not exceed $5,000,000 in the aggregate after the Closing
Date. For the avoidance of doubt, a sale of Closing Date Real Property to a
third-party is not an Excluded Asset Disposition.
 
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (i) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (iii) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(a)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a) and (iv) any U.S. Federal
withholding taxes imposed by FATCA.
 
     “Existing Senior Credit Facilities” has the meaning given to such term in
Section 4.1(f).
 
     “FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
 
     “Federal Funds Rate” means, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
12
 

--------------------------------------------------------------------------------

 

     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
 
     “Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit G, together with the
attachments thereto.
 
     “Financial Officer” means, with respect to the Parent or the Borrower, the
chief financial officer, vice president - finance, principal accounting officer
or treasurer of the Parent or the Borrower, as applicable.
 
     “Fiscal Quarter” or “FQ” means a fiscal quarter of the Parent and its
Subsidiaries. The first Fiscal Quarter of Fiscal Year 2012 ends on or about
April 30, 2011.
 
     “Fiscal Year” or “FY” means a fiscal year of the Parent and its
Subsidiaries. The end of Fiscal Year 2011 is on or about January 31, 2011.
 
     “Fixed Charge Coverage Ratio” means, as of the last day of any Reference
Period ending on the last day of a Fiscal Quarter, the ratio of (i) the
aggregate of (A) Consolidated EBITDA for such Reference Period, plus (B) Cash
Lease Payments for such Reference Period, minus (C) foreign, federal, state,
local and other income taxes of the Parent and its Subsidiaries paid or payable
in cash for such Reference Period, minus (D) distributions in respect of the
Capital Stock of the Parent for such Reference Period, minus (E) Unfinanced
Capital Expenditures for such Reference Period to (ii) Consolidated Fixed
Charges for such Reference Period.
 
     “Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
 
     “Foreign Subsidiary” means a Subsidiary of the Borrower that is a
“controlled foreign corporation,” as such term is defined in Section 957 of the
Code; provided, that any first-tier Foreign Subsidiary that is a disregarded
entity for tax purposes shall not be deemed to be a Foreign Subsidiary.
 
     “Fronting Exposure” means, at any time there is a Defaulting Lender, (i)
with respect to the Issuing Lender, such Defaulting Lender’s Letter of Credit
Exposure with respect to Letters of Credit issued by the Issuing Lender other
than such portion of such Defaulting Lender’s Letter of Credit Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with Section 2.20, and (ii)
with respect to any Swingline Lender, such Defaulting Lender’s Swingline
Exposure with respect to outstanding Swingline Loans made by the Swingline
Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with Section 2.20.
 
13
 

--------------------------------------------------------------------------------

 

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
     “Funded Debt” means, with respect to any Person, all Indebtedness of such
Person (other than Indebtedness (i) with respect to Hedge Agreements and (ii)
permitted under Section 8.2(iv)).
 
     “GAAP” means generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
 
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
     “Guarantor” means the Parent and any Subsidiary of the Borrower that is a
guarantor of the Obligations under the Guaranty (or under another guaranty
agreement in form and substance satisfactory to the Administrative Agent) and
has granted to the Administrative Agent a Lien upon and security interest in its
personal property assets pursuant to the Security Agreement.
 
     “Guaranty” means a guaranty agreement made by the Guarantors in favor of
the Administrative Agent and the Lenders, in substantially the form of Exhibit
F, as amended, modified, restated or supplemented from time to time.
 
     “Guaranty Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor (including, without limitation, keep well agreements,
maintenance agreements, comfort letters or similar agreements or arrangements),
(iii) to lease or purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof; provided, however, that, with respect to the Parent and its
Subsidiaries, the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guaranty Obligation of any guaranteeing Person hereunder shall be deemed to be
(a) in the case of any Guaranty Obligation in respect of any Indebtedness, the
lesser of (i) the principal amount of such Indebtedness, and (ii) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the applicable guaranty, and (b) in the case of any other Guaranty Obligation
(including, without limitation, any liabilities related to operating leases),
the guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.
 
14
 

--------------------------------------------------------------------------------

 

     “Hazardous Substance” means any substance or material meeting any one or
more of the following criteria: (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) it is toxic,
explosive, corrosive, ignitable, infectious, radioactive, mutagenic or otherwise
hazardous to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
 
     “Hedge Agreement” means any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates, currency exchange
rates or spot prices of raw materials.
 
     “Hedge Party” means any Lender or any Affiliate of any Lender in its
capacity as a counterparty to any Hedge Agreement with the Borrower or any
Subsidiary, which Hedge Agreement is required or permitted under this Agreement
to be entered into by the Borrower, or any former Lender or any Affiliate of any
former Lender in its capacity as a counterparty to any such Hedge Agreement
entered into prior to the date such Person or its Affiliate ceased to be a
Lender.
 
     “Immaterial Subsidiary” means, at any time, any Subsidiary of the Borrower
(other than any Person that is a Subsidiary of the Borrower on the Closing Date)
that owns, together with its Subsidiaries, assets constituting no more than 2.0%
of the book value of the assets of the Parent and its Subsidiaries, taken as a
whole, that is currently designated by the Borrower as an “Immaterial
Subsidiary”; provided that no Subsidiary shall be an Immaterial Subsidiary if
the aggregate assets of the Subsidiaries designated as Immaterial Subsidiaries
at such time constitute more than 5.0% of the book value of the assets of the
Parent and its Subsidiaries, taken as a whole.
 
 15
 

--------------------------------------------------------------------------------

 

     “Indebtedness” means, with respect to any Person (without duplication), (i)
all obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the deferred purchase price of property or services (excluding
trade payables incurred in the ordinary course of business and not more than 60
days past due), (v) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person, (vi) all Capital Lease Obligations of such Person, (vii) all
Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) all obligations of
such Person with respect to Hedge Agreements, calculated as of any date as if
such agreement or arrangement were terminated as of such date, and (xi) all
indebtedness of the types referred to in clauses (i) through (x) above (A) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.
 
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
 
     “Intellectual Property” means (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential
information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names, (vii)
all technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.
 
     “Interest Period” has the meaning given to such term in Section 2.10.
 
     “Investments” has the meaning given to such term in Section 8.5.
 
     “Issuing Lender” means Wells Fargo in its capacity as issuer of the Letters
of Credit, and its successors in such capacity.
 
     “Joint Venture” means any Person that is not a Subsidiary in which the
Borrower or any of its Subsidiaries has made any Investment comprising more than
10% of the Capital Stock of such Person. The term “Joint Venture” shall include,
without limitation, any Person in which the Borrower or any of its Subsidiaries
has made an Investment that would be, in conformity with GAAP, set forth
opposite the caption “Investment in equity method franchisees” (or any like
caption) on a consolidated balance sheet of the Parent and its Subsidiaries.
 
     “Lease Payments on Closed Stores” means rents and other amounts or sums
paid or payable in cash pursuant to operating leases for real property and
equipment used in Closed Stores, excluding Lease Settlement Payments.
 
16
 

--------------------------------------------------------------------------------

 

     “Lease Settlement Payments” means the amounts paid or payable in cash in
settlement of all future obligations under terminated operating leases of real
property and equipment.
 
     “Lender” means each Person signatory hereto as a “Lender” and each other
Person that becomes a “Lender” hereunder pursuant to Section 11.6, and their
respective successors and assigns.
 
     “Lending Office” means, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
 
     “Letter of Credit Exposure” means, with respect to any Revolving Credit
Lender at any time, such Lender’s ratable share (based on the proportion that
its Revolving Credit Commitment bears to the aggregate Revolving Credit
Commitments at such time) of the sum of (i) the aggregate Stated Amount of all
Letters of Credit outstanding at such time and (ii) the aggregate amount of all
Reimbursement Obligations outstanding at such time.
 
     “Letter of Credit Maturity Date” means the fifth Business Day prior to the
Revolving Credit Maturity Date.
 
     “Letter of Credit Notice” has the meaning given to such term in Section
3.2.
 
     “Letters of Credit” has the meaning given to such term in Section 3.1.
 
     “Leverage Ratio” means, as of the last day of any Reference Period ending
on the last day of a Fiscal Quarter, the ratio of (i) Consolidated Funded Debt
as of such date to (ii) Consolidated EBITDA for such Reference Period.
 
     “LIBOR Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.
 
     “LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for Dollar deposits or (z) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which Dollar deposits in immediately
available funds are offered to first-tier banks in the London interbank
Eurodollar market, in each case under (y) and (z) above at approximately 11:00
a.m., London time, two Business Days prior to the first day of such Interest
Period for a period substantially equal to such Interest Period and in an amount
substantially equal to the amount of Wells Fargo’s LIBOR Loan comprising part of
such Borrowing, by (ii) the amount equal to 1.00 minus the Reserve Requirement
(expressed as a decimal) for such Interest Period.
 
17
 

--------------------------------------------------------------------------------

 

     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including, without limitation, the
interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
 
     “Loans” means any or all of the Term Loans, the Revolving Loans and the
Swingline Loans.
 
     “Margin Stock” has the meaning given to such term in Regulation U.
 
     “Material Adverse Effect” means a material adverse effect upon (i) the
business, assets, properties, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Parent and its Subsidiaries, taken as
a whole, (ii) the ability of the Credit Parties (taken as a whole) to perform
their obligations under this Agreement or any of the other Credit Documents or
(iii) the legality, validity or enforceability of this Agreement or any of the
other Credit Documents or the rights and remedies of the Administrative Agent
and the Lenders hereunder and thereunder.
 
     “Material Contract” has the meaning given to such term in Section 5.19.
 
     “Mortgage” means any mortgage, deed of trust, deed to secure debt,
collateral assignment of lease or similar agreement or instrument pursuant to
which any Credit Party grants in favor of the Administrative Agent, for its
benefit and the benefit of the Lenders, a security interest in and Lien upon any
fee or leasehold interest in real property owned by it, as amended, modified,
restated or supplemented from time to time.
 
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or has made or been obligated to
make contributions.
 
     “Net Cash Proceeds” means, in the case of any Equity Issuance, Debt
Issuance, Casualty Event or Asset Disposition, the aggregate cash proceeds
received by any Credit Party in respect thereof (including, in the case of a
Casualty Event, insurance proceeds and condemnation awards), less (i) reasonable
fees and out-of-pocket expenses payable by the Parent or any of its Subsidiaries
in connection therewith, (ii) taxes paid or payable as a result thereof, and
(iii) in the case of a Casualty Event or an Asset Disposition, the amount
required to retire Indebtedness (other than the Obligations) to the extent such
Indebtedness is secured by Permitted Liens on the subject property; it being
understood that the term “Net Cash Proceeds” shall include, as, when and to the
extent received, any cash received upon the sale or other disposition of any
non-cash consideration received by any Credit Party in respect of any of the
foregoing events (including without limitation any promissory note).
Notwithstanding anything to the contrary herein, in the case of any sale by any
Credit Party of any Closing Date Real Property, the Net Cash Proceeds from each
such sale shall be equal to the greater of: (x) 75% of (1) the total
consideration (including the principal amount of any promissory note) received
by the Borrower or any Subsidiary, less (2) the deductions set forth in clauses
(i), (ii) and (iii) (with the entire amount of such consideration deemed to be
received in cash on the closing date of such disposition) and (y) 75% of the
Appraised Value for such Closing Date Real Property, provided that if the amount
under clause (x) above in connection with a sale of Closing Date Real Property
cannot reasonably be determined because the Borrower or a Subsidiary sold other
assets along with such Closing Date Real Property, Net Cash Proceeds will be the
amount described in clause (y) above, provided, further, that if the Borrower or
any Subsidiary obtains an appraisal of any such Closing Date Real Property after
the Closing Date, the total consideration deemed received for such Closing Date
Real Property under clause (x)(1) above shall be the appraised value set forth
in such appraisal and the Borrower shall reasonably estimate clause (x)(2) based
upon such appraised value.
 
18
 

--------------------------------------------------------------------------------

 

     “Nonconsenting Lender” means any Lender that does not approve a consent,
waiver or amendment to any Credit Document requested by the Borrower or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section 11.5 when the Required Lenders
have agreed to such consent, waiver or amendment.
 
     “Notes” means any or all of the Term Notes, the Revolving Notes and the
Swingline Note.
 
     “Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
 
     “Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).
 
     “Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).
 
     “Obligations” means all principal of and interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to the Borrower seeking relief under any applicable federal and state
laws pertaining to bankruptcy, reorganization, arrangement, moratorium,
readjustment of debts, dissolution, liquidation or other debtor relief,
specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding) on the Loans and Reimbursement
Obligations and all fees, expenses, indemnities and other obligations owing, due
or payable at any time by the Parent, the Borrower or any Subsidiary Guarantor
to the Administrative Agent, any Lender, the Swingline Lender, the Issuing
Lender or any other Person entitled thereto, under this Agreement or any of the
other Credit Documents, and all payment and other obligations owing or payable
at any time by the Borrower to any Hedge Party under or in connection with any
Hedge Agreement required or permitted by this Agreement, in each case whether
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, and whether
existing by contract, operation of law or otherwise.
 
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
 
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
19
 

--------------------------------------------------------------------------------

 

     “Parent” has the meaning given to such term in the introductory paragraph
hereof.
 
     “Participant” has the meaning given to such term in Section 11.6(e).
 
     “PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
 
     “Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.
 
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.
 
     “Permitted Liens” has the meaning given to such term in Section 8.3.
 
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
     “Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.
 
     “Platform” has the meaning given to such term in Section 11.4(b).
 
     “Post-Closing Agreement” means the Post-Closing Agreement, dated as of the
date hereof, between the Borrower and the Administrative Agent, as amended,
modified, restated or supplemented from time to time.
 
     “PPA 2006 Effective Date” means, with respect to any Plan, except as
hereinafter provided, the first day of the first plan year beginning on or after
January 1, 2008, However, solely with respect to a Plan maintained pursuant to
one or more collective bargaining agreements between employee representatives
and one or more employers ratified before January 1, 2008, such term means the
first day of the first plan year beginning on or after the earlier of (A) and
(B), where (A) is the later of (x) the date on which the last collective
bargaining agreement relating to the Plan terminates (determined without regard
to any extension thereof agreed to after August 17, 2006), or (y) the first day
of the first plan year beginning on or after January 1, 2008; and (B) is January
1, 2010.
 
     “Prohibited Transaction” means any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (ii)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.
 
     “Projections” has the meaning given to such term in Section 5.11(b).
 
20
 

--------------------------------------------------------------------------------

 

     “Realty” means all real property and interests in real property now or
hereafter acquired or leased by any Credit Party.
 
     “Reference Period” with respect to any date of determination, means (except
as may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Parent and its Subsidiaries immediately preceding such date
or, if such date is the last day of a Fiscal Quarter, the period of four
consecutive Fiscal Quarters ending on such date.
 
     “Refunded Swingline Loans” has the meaning given to such term in Section
2.2(e).
 
     “Register” has the meaning given to such term in Section 11.6(d).
 
     “Regulations D, T, U and X” means Regulations D, T, U and X, respectively,
of the Federal Reserve Board, and any successor regulations.
 
     “Reimbursement Obligation” has the meaning given to such term in Section
3.4.
 
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
 
     “Reportable Event” means, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Code or
Section 302 of ERISA, regardless of the issuance of any waivers in accordance
with Section 412 of the Code), (ii) any such “reportable event” subject to
advance notice to the PBGC under Section 4043(b)(3) of ERISA, (iii) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (iv) a cessation of operations
described in Section 4062(e) of ERISA.
 
     “Required Lenders” means, at any time, any two or more Lenders holding
outstanding Credit Exposure (excluding Swingline Loans) and unutilized
Commitments (or, after the termination of the Commitments, outstanding Credit
Exposure (excluding Swingline Loans)) representing more than 66 2/3% of the
aggregate, at such time, of all outstanding Credit Exposure (excluding Swingline
Loans) and unutilized Commitments (or, after the termination of the Commitments,
the aggregate at such time of all outstanding Credit Exposure (excluding
Swingline Loans)), provided that the Commitment of, and the portion of the
outstanding Credit Exposure held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
 
     “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.
 
21
 

--------------------------------------------------------------------------------

 

     “Reserve Requirement” means, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wells Fargo under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.
 
     “Responsible Officer” means, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer or any other
Financial Officer of such Credit Party.
 
     “Revolving Credit Commitment” means, with respect to any Lender at any
time, the commitment of such Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to the amount set forth opposite
such Lender’s name on Schedule 1.1(a) under the caption “Revolving Credit
Commitment” or, if such Lender has entered into one or more Assignment and
Assumptions, the amount set forth for such Lender at such time in the Register
maintained by the Administrative Agent pursuant to Section 11.6(c) as such
Lender’s “Revolving Credit Commitment,” in either case, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.
 
     “Revolving Credit Exposure” means, with respect to any Revolving Credit
Lender at any time, the sum of (i) the aggregate principal amount of all
Revolving Loans made by such Lender that are outstanding at such time, (ii) such
Lender’s Letter of Credit Exposure at such time and (iii) such Lender’s
Swingline Exposure at such time.
 
     “Revolving Credit Lender” means any Lender having a Revolving Credit
Commitment (or, after the Revolving Credit Commitments have terminated, any
Lender holding outstanding Revolving Loans).
 
     “Revolving Credit Maturity Date” means the fifth anniversary of the Closing
Date.
 
     “Revolving Credit Termination Date” means the Revolving Credit Maturity
Date or such earlier date of termination of the Revolving Credit Commitments
pursuant to Section 2.5 or Section 9.2.
 
     “Revolving Loans” has the meaning given to such term in Section 2.1(b).
 
     “Revolving Note” means, with respect to any Revolving Credit Lender
requesting the same, the promissory note of the Borrower in favor of such
Revolving Credit Lender evidencing the Revolving Loans made by such Lender
pursuant to Section 2.1(b), in substantially the form of Exhibit A-2, together
with any amendments, modifications and supplements thereto, substitutions
therefor and restatements thereof.
 
     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.
 
22
 

--------------------------------------------------------------------------------

 

     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
     “Security Agreement” means the Pledge and Security Agreement made by the
Parent, the Borrower and the Subsidiaries of the Borrower party thereto in favor
of the Administrative Agent, in substantially the form of Exhibit E, as amended,
modified, restated or supplemented from time to time.
 
     “Security Documents” means the Security Agreement, the Post-Closing
Agreement and all other pledge or security agreements, Mortgages, assignments or
other similar agreements or instruments executed and delivered by any Credit
Party pursuant to Section 6.9 or 6.10 or otherwise in connection with the
transactions contemplated hereby, in each case as amended, modified, restated or
supplemented from time to time.
 
     “Stated Amount” means, with respect to any Letter of Credit at any time
prior to its expiration, the aggregate amount available to be drawn thereunder
at such time (regardless of whether any conditions for drawing could then be
met).
 
     “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person, is at the time, directly or indirectly,
owned or controlled by such Person and one or more of its other Subsidiaries or
a combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of the Borrower.
 
     “Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the
Parent.
 
     “Swingline Commitment” means $5,000,000 or, if less, the aggregate
Revolving Credit Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.
 
     “Swingline Exposure” means, with respect to any Revolving Credit Lender at
any time, its maximum aggregate liability to make Refunded Swingline Loans
pursuant to Section 2.2(e) to refund, or to purchase participations pursuant to
Section 2.2(f) in, Swingline Loans that are outstanding at such time.
 
     “Swingline Lender” means Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity.
 
     “Swingline Loans” has the meaning given to such term in Section 2.1(c).
 
23
 

--------------------------------------------------------------------------------

 

     “Swingline Maturity Date” means the fifth Business Day prior to the
Revolving Credit Maturity Date.
 
     “Swingline Note” means, if requested by the Swingline Lender, the
promissory note of the Borrower in favor of the Swingline Lender evidencing the
Swingline Loans made by the Swingline Lender pursuant to Section 2.1(c), in
substantially the form of Exhibit A-3, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.
 
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
     “Term Loan Maturity Date” means the fifth anniversary of the Closing Date.
 
     “Term Lender” means any Lender having a Term Loan Commitment (or, after the
Term Loan Commitments have terminated, any Lender holding outstanding Term
Loans).
 
     “Term Loan Commitment” means, with respect to any Lender at any time, the
commitment of such Lender to make Term Loans in an aggregate principal amount up
to the amount set forth opposite such Lender’s name on Schedule 1.1(a) under the
caption “Term Loan Commitment” or, if such Lender has entered into one or more
Assignment and Assumptions, the amount set forth for such Lender at such time in
the Register maintained by the Administrative Agent pursuant to Section 11.6(c)
as such Lender’s “Term Loan Commitment,” in either case, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.
 
     “Term Loans” has the meaning given to such term in Section 2.1(a).
 
     “Term Note” means, with respect to any Term Lender requesting the same, the
promissory note of the Borrower in favor of such Term Lender evidencing the Term
Loan made by such Lender pursuant to Section 2.1(a), in substantially the form
of Exhibit A-1, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.
 
     “Transactions” means, collectively, (i) the initial extensions of credit
hereunder on the Closing Date, and (ii) the payment of permitted fees and
expenses in connection with the foregoing.
 
     “Type” has the meaning given to such term in Section 2.2(a).
 
     “Unfinanced Capital Expenditures” means, for any period, the aggregate
amount that would, in accordance with GAAP, be included on the consolidated
statement of cash flows of the Parent and its Subsidiaries for such period as
additions to equipment, fixed assets, real property or improvements or other
capital assets (including, without limitation, Capital Lease Obligations),
except to the extent financed through the incurrence of Indebtedness; provided,
however, that Unfinanced Capital Expenditures shall not include any such
expenditures (i) for replacements, repairs or acquisitions of capital assets, to
the extent made with the proceeds of insurance in accordance with Section
2.6(e), or (ii) for replacements, repairs or acquisitions of capital assets, to
the extent made with cash proceeds from Asset Dispositions permitted under
Section 8.4(iv), 8.4(v), 8.4(vii), 8.4(viii) or 8.4(xi).
 
24
 

--------------------------------------------------------------------------------

 

     “Unfunded Pension Liability” means, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
 
     “Unutilized Revolving Credit Commitment” means, with respect to any
Revolving Credit Lender at any time, such Lender’s Revolving Credit Commitment
at such time less the sum of (i) the aggregate principal amount of all Revolving
Loans made by such Lender that are outstanding at such time, (ii) such Lender’s
Letter of Credit Exposure at such time and (iii) such Lender’s Swingline
Exposure at such time.
 
     “Unutilized Swingline Commitment” means, with respect to the Swingline
Lender at any time, the Swingline Commitment at such time less the aggregate
principal amount of all Swingline Loans that are outstanding at such time.
 
     “Wells Fargo” means Wells Fargo Bank, National Association, and its
successors and assigns.
 
     “Wholly Owned” means, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary (excluding in the case
of a Foreign Subsidiary only, any directors’ qualifying shares and shares
required to be held by foreign nationals) is owned, directly or indirectly, by
such Person.
 
     1.2 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with, GAAP applied on a basis consistent with
the most recent audited consolidated financial statements of the Borrower
delivered to the Lenders prior to the Closing Date; provided that if the
Borrower notifies the Administrative Agent that it wishes to amend any financial
covenant in Article VII to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VII for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders. Notwithstanding
the foregoing, for purposes of determining compliance with the financial
covenants contained in Article VII, any election by the Parent or the Borrower
or any of their respective Subsidiaries to measure an item of Funded Debt using
fair value (as permitted by Accounting Standards Codification 825-10 or any
similar standard) shall be disregarded and such determination shall be made as
if such election had not been made.
 
     1.3 Other Terms; Construction.
 
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
25
 

--------------------------------------------------------------------------------

 

     (b) All references herein to the Lenders or any of them shall be deemed to
include the Issuing Lender and the Swingline Lender unless specifically provided
otherwise or unless the context otherwise requires.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE LOANS
 
     2.1 Commitments.
 
     (a) Each Term Lender severally agrees, subject to and on the terms and
conditions of this Agreement, to make a loan (each, a “Term Loan,” and
collectively, the “Term Loans”) to the Borrower on the Closing Date in a
principal amount not to exceed its Term Loan Commitment. No Term Loans shall be
made at any time after the Closing Date. To the extent repaid, Term Loans may
not be reborrowed.
 
     (b) Each Revolving Credit Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make loans (each, a “Revolving Loan,”
and collectively, the “Revolving Loans”) to the Borrower, from time to time on
any Business Day during the period from and including the Closing Date to but
not including the Revolving Credit Termination Date, in an aggregate principal
amount at any time outstanding not exceeding its Revolving Credit Commitment,
provided that no Borrowing of Revolving Loans shall be made if, immediately
after giving effect thereto (and to any concurrent repayment of Swingline Loans
with proceeds of Revolving Loans made pursuant to such Borrowing), (y) the
Revolving Credit Exposure of any Revolving Credit Lender would exceed its
Revolving Credit Commitment at such time or (z) the Aggregate Revolving Credit
Exposure would exceed the aggregate Revolving Credit Commitments at such time.
Subject to and on the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Loans.
 
26
 

--------------------------------------------------------------------------------

 

     (c) The Swingline Lender agrees, subject to and on the terms and conditions
of this Agreement, to make loans (each, a “Swingline Loan,” and collectively,
the “Swingline Loans”) to the Borrower, from time to time on any Business Day
during the period from the Closing Date to but not including the Swingline
Maturity Date (or, if earlier, the Revolving Credit Termination Date), in an
aggregate principal amount at any time outstanding not exceeding the Swingline
Commitment. Swingline Loans may be made even if the aggregate principal amount
of Swingline Loans outstanding at any time, when added to the aggregate
principal amount of the Revolving Loans made by the Swingline Lender in its
capacity as a Revolving Credit Lender outstanding at such time and its Letter of
Credit Exposure at such time, would exceed the Swingline Lender’s own Revolving
Credit Commitment at such time, but provided that no Borrowing of Swingline
Loans shall be made if, immediately after giving effect thereto, (y) the
Revolving Credit Exposure of any Revolving Credit Lender would exceed its
Revolving Credit Commitment at such time or (z) the Aggregate Revolving Credit
Exposure would exceed the aggregate Revolving Credit Commitments at such time,
and provided further that the Swingline Lender shall not make any Swingline Loan
if any Lender is at that time a Defaulting Lender, unless the Swingline Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Swingline Lender (in its sole discretion) with the Borrower
or such Lender to eliminate the Swingline Lender’s actual or potential Fronting
Exposure (after giving effect to Sections 2.20(a)(iii) and 2.20(a)(iv)) with
respect to the Defaulting Lender arising from either the Swingline Loan then
proposed to be made or that the Swingline Loan and all other Swingline Loans as
to which the Swingline Lender has actual or potential Fronting Exposure, as it
may elect in its sole discretion. Subject to and on the terms and conditions of
this Agreement, the Borrower may borrow, repay (including by means of a
Borrowing of Revolving Loans pursuant to Section 2.2(e)) and reborrow Swingline
Loans. All Swingline Loans shall bear interest at the Adjusted Base Rate.
 
     2.2 Borrowings.
 
     (a) The Term Loans and the Revolving Loans (each, together with the
Swingline Loans, a “Class” of Loan) shall, at the option of the Borrower and
subject to the terms and conditions of this Agreement, be either Base Rate Loans
or LIBOR Loans (each, a “Type” of Loan), provided that (i) all Loans comprising
the same Borrowing shall, unless otherwise specifically provided herein, be of
the same Type, and (ii) no LIBOR Loans may be borrowed at any time prior to the
third Business Day after the Closing Date. The Swingline Loans shall be made and
maintained as Base Rate Loans at all times.
 
27
 

--------------------------------------------------------------------------------

 
 
     (b) In order to make a Borrowing (other than (w) Borrowings of Swingline
Loans, which shall be made pursuant to Section 2.2(d), (x) Borrowings for the
purpose of repaying Refunded Swingline Loans, which shall be made pursuant to
Section 2.2(e), (y) Borrowings for the purpose of paying unpaid Reimbursement
Obligations, which shall be made pursuant to Section 3.5, and (z) Borrowings
involving continuations or conversions of outstanding Loans, which shall be made
pursuant to Section 2.11), the Borrower will give the Administrative Agent
written notice not later than 11:00 a.m., Charlotte time, prior to each
Borrowing to be comprised of Base Rate Loans and three Business Days prior to
each Borrowing to be comprised of LIBOR Loans; provided, however, that requests
for the Borrowing of the Term Loans and any Revolving Loans to be made on the
Closing Date may, at the discretion of the Administrative Agent, be given with
less advance notice than as specified hereinabove. Each such notice (each, a
“Notice of Borrowing”) shall be irrevocable, shall be given in the form of
Exhibit B-1 and shall specify (1) the aggregate principal amount, Class and
initial Type of the Loans to be made pursuant to such Borrowing, (2) in the case
of a Borrowing of LIBOR Loans, the initial Interest Period to be applicable
thereto, and (3) the requested Borrowing Date, which shall be a Business Day.
Upon its receipt of a Notice of Borrowing, the Administrative Agent will
promptly notify each applicable Lender of the proposed Borrowing.
Notwithstanding anything to the contrary contained herein:
 
     (i) the aggregate principal amount of the Borrowing of Term Loans shall be
in the amount of the aggregate Term Loan Commitments available on the Closing
Date and such Borrowing shall be made on the Closing Date;
 
     (ii) the aggregate principal amount of each Borrowing comprised of Base
Rate Loans shall not be less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof (or, in the case of a Borrowing of
Revolving Loans, if less, in the amount of the aggregate Revolving Credit
Commitments less the Aggregate Revolving Credit Exposure), and the aggregate
principal amount of each Borrowing comprised of LIBOR Loans shall not be less
than $5,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof;
 
     (iii) if the Borrower shall have failed to designate the Type of Loans
comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and
 
     (iv) if the Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
 
     (c) Not later than 1:00 p.m., Charlotte time, on the requested Borrowing
Date (which shall be the Closing Date, in the case of the Term Loans), each
applicable Lender will make available to the Administrative Agent at the Payment
Office an amount, in Dollars and in immediately available funds, equal to the
amount of the Loan or Loans to be made by such Lender. To the extent such
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent.
 
     (d) In order to make a Borrowing of a Swingline Loan (other than borrowings
pursuant to a Wells Fargo Financial Management Account or similar cash
management product offered by Wells Fargo, which shall be effected as provided
thereunder), the Borrower will give the Administrative Agent (and the Swingline
Lender, if the Swingline Lender is not also the Administrative Agent) written
notice not later than 11:00 a.m., Charlotte time, on the date of such Borrowing.
Each such notice (each, a “Notice of Swingline Borrowing”) shall be given in the
form of Exhibit B-2, shall be irrevocable and shall specify (i) the principal
amount of the Swingline Loan to be made pursuant to such Borrowing (which shall
not be less than $100,000 and, if greater, shall be in an integral multiple of
$100,000 in excess thereof (or, if less, in the amount of the Unutilized
Swingline Commitment)) and (ii) the requested Borrowing Date, which shall be a
Business Day. Not later than 1:00 p.m., Charlotte time, on the requested
Borrowing Date, the Swingline Lender will make available to the Administrative
Agent at the Payment Office an amount, in Dollars and in immediately available
funds, equal to the amount of the requested Swingline Loan. To the extent the
Swingline Lender has made such amount available to the Administrative Agent as
provided hereinabove, the Administrative Agent will make such amount available
to the Borrower in accordance with Section 2.3(a) and in like funds as received
by the Administrative Agent.
 
28
 

--------------------------------------------------------------------------------

 

     (e) With respect to any outstanding Swingline Loans, the Swingline Lender
may at any time (whether or not an Event of Default has occurred and is
continuing) in its sole and absolute discretion, and is hereby authorized and
empowered by the Borrower to, cause a Borrowing of Revolving Loans to be made
for the purpose of repaying such Swingline Loans by delivering to the
Administrative Agent (if the Administrative Agent is not also the Swingline
Lender) and each other Revolving Credit Lender (on behalf of, and with a copy
to, the Borrower), not later than 11:00 a.m., Charlotte time, one Business Day
prior to the proposed Borrowing Date therefor, a notice (which shall be deemed
to be a Notice of Borrowing given by the Borrower) requesting the Revolving
Credit Lenders to make Revolving Loans (which shall be made initially as Base
Rate Loans) on such Borrowing Date in an aggregate amount equal to the amount of
such Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date
such notice is given that the Swingline Lender requests to be repaid. Not later
than 1:00 p.m., Charlotte time, on the requested Borrowing Date, each Revolving
Credit Lender (other than the Swingline Lender) will make available to the
Administrative Agent at the Payment Office an amount, in Dollars and in
immediately available funds, equal to the amount of the Revolving Loan to be
made by such Lender. To the extent the Revolving Credit Lenders have made such
amounts available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent, which
shall apply such amounts in repayment of the Refunded Swingline Loans.
Notwithstanding any provision of this Agreement to the contrary, on the relevant
Borrowing Date, the Refunded Swingline Loans (including the Swingline Lender’s
ratable share thereof, in its capacity as a Revolving Credit Lender) shall be
deemed to be repaid with the proceeds of the Revolving Loans made as provided
above (including a Revolving Loan deemed to have been made by the Swingline
Lender), and such Refunded Swingline Loans deemed to be so repaid shall no
longer be outstanding as Swingline Loans but shall be outstanding as Revolving
Loans. If any portion of any such amount repaid (or deemed to be repaid) to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in any bankruptcy, insolvency or similar proceeding or
otherwise, the loss of the amount so recovered shall be shared ratably among all
the Revolving Credit Lenders in the manner contemplated by Section 2.15(b).
 
     (f) If, as a result of any bankruptcy, insolvency or similar proceeding
with respect to the Borrower, Revolving Loans are not made pursuant to Section
2.2(e) in an amount sufficient to repay any amounts owed to the Swingline Lender
in respect of any outstanding Swingline Loans, or if the Swingline Lender is
otherwise precluded for any reason from giving a notice on behalf of the
Borrower as provided for hereinabove, the Swingline Lender shall be deemed to
have sold without recourse, representation or warranty (except for the absence
of Liens thereon created, incurred or suffered to exist by, through or under the
Swingline Lender), and each Revolving Credit Lender shall be deemed to have
purchased and hereby agrees to purchase, a participation in such outstanding
Swingline Loans in an amount equal to its ratable share (based on the proportion
that its Revolving Credit Commitment bears to the aggregate Revolving Credit
Commitments at such time) of the unpaid amount thereof together with accrued
interest thereon. Upon one Business Day’s prior notice from the Swingline
Lender, each Revolving Credit Lender (other than the Swingline Lender) will make
available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to its respective
participation. To the extent the Revolving Credit Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent. In the
event any such Revolving Credit Lender fails to make available to the
Administrative Agent the amount of such Lender’s participation as provided in
this Section 2.2(f), the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with interest thereon for each day
from the date such amount is required to be made available for the account of
the Swingline Lender until the date such amount is made available to the
Swingline Lender at the Federal Funds Rate for the first three Business Days and
thereafter at the Adjusted Base Rate applicable to Revolving Loans. Promptly
following its receipt of any payment by or on behalf of the Borrower in respect
of a Swingline Loan, the Swingline Lender will pay to each Revolving Credit
Lender that has acquired a participation therein such Lender’s ratable share of
such payment.
 
29
 

--------------------------------------------------------------------------------

 

     (g) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Revolving Credit Lender (other than the Swingline Lender) to
make Revolving Loans for the purpose of repaying any Refunded Swingline Loans
pursuant to Section 2.2(e) and each such Lender’s obligation to purchase a
participation in any unpaid Swingline Loans pursuant to Section 2.2(f) shall be
absolute and unconditional and shall not be affected by any circumstance or
event whatsoever, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the
Swingline Lender, the Administrative Agent, the Borrower or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of any Default or
Event of Default, (iii) the failure of the amount of such Borrowing of Revolving
Loans to meet the minimum Borrowing amount specified in Section 2.2(b), or (iv)
the failure of any conditions set forth in Section 4.2 or elsewhere herein to be
satisfied.
 
     2.3 Disbursements; Funding Reliance; Domicile of Loans.
 
     (a) The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of the Borrower, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. The Borrower
may at any time deliver to the Administrative Agent an Account Designation
Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.
 
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 or Section 3.5 and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the Adjusted Base Rate. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
 
30
 

--------------------------------------------------------------------------------

 

     (c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 11.1(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any such payment on
any date shall not relieve any other Lender of its corresponding obligation, if
any, hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan, purchase its participation or
to make any such payment required hereunder.
 
     (d) Each Lender may, at its option, make and maintain any Loan at, to or
for the account of any of its Lending Offices, provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
to or for the account of such Lender in accordance with the terms of this
Agreement.
 
     2.4 Evidence of Debt; Notes.
 
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
 
     (b) The Administrative Agent shall maintain the Register pursuant to
Section 11.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Class and Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of each such
Loan and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower in respect of each such Loan and each Lender’s share
thereof.
 
31
 

--------------------------------------------------------------------------------

 

     (c) The entries made in the accounts, Register and subaccounts maintained
pursuant to Section 2.4(b) (and, if consistent with the entries of the
Administrative Agent, Section 2.4(a)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.
 
     (d) The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced (i) in the case Term Loans, by a Term Note appropriately completed in
substantially the form of Exhibit A-1, (ii) in the case of Revolving Loans, by a
Revolving Note appropriately completed in substantially the form of Exhibit A-2,
and (iii) in the case of the Swingline Loans, by a Swingline Note appropriately
completed in substantially the form of Exhibit A-3, in each case executed by the
Borrower and payable to the order of such Lender. Each Note shall be entitled to
all of the benefits of this Agreement and the other Credit Documents and shall
be subject to the provisions hereof and thereof.
 
     2.5 Termination and Reduction of Commitments and Swingline Commitment.
 
     (a) The Term Loan Commitments shall be automatically and permanently
terminated concurrently with the making of the Term Loans on the Closing Date.
The Revolving Credit Commitments shall be automatically and permanently
terminated on the Revolving Credit Termination Date, unless sooner terminated
pursuant to any other provision of this Section 2.5 or Section 9.2. The
Swingline Commitment shall be automatically and permanently terminated on the
Swingline Maturity Date, unless sooner terminated pursuant to any other
provision of this Section 2.5 or Section 9.2.
 
     (b) At any time and from time to time after the date hereof, upon not less
than five Business Days’ prior written notice to the Administrative Agent (and
in the case of a termination or reduction of the Unutilized Swingline
Commitment, the Swingline Lender), the Borrower may terminate in whole or reduce
in part the aggregate Unutilized Revolving Credit Commitments or the Unutilized
Swingline Commitment, provided that any such partial reduction shall be in an
aggregate amount of not less than $5,000,000 ($500,000 in the case of the
Unutilized Swingline Commitment) or, if greater, an integral multiple of
$1,000,000 in excess thereof ($100,000 in the case of the Unutilized Swingline
Commitment). The amount of any termination or reduction made under this Section
2.5(b) may not thereafter be reinstated.
 
     (c) Each reduction of the Revolving Credit Commitments pursuant to this
Section shall be applied ratably among the Revolving Credit Lenders according to
their respective Revolving Credit Commitments. Notwithstanding any provision of
this Agreement to the contrary, any reduction of the Revolving Credit
Commitments pursuant to this Section 2.5 that has the effect of reducing the
aggregate Revolving Credit Commitments to an amount less than the amount of the
Swingline Commitment at such time shall result in an automatic corresponding
reduction of the Swingline Commitment, as the case may be, to the amount of the
aggregate Revolving Credit Commitments (as so reduced), without any further
action on the part of the Borrower, the Swingline Lender or any other Lender. 
 
32
 

--------------------------------------------------------------------------------

 

     2.6 Mandatory Payments and Prepayments.
 
     (a) Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, the Borrower will repay the aggregate outstanding principal of
the Term Loans on the dates and in the amounts set forth below:
 

Date Payment Amount March 31, 2011   $583,333   June 30, 2011   $583,333  
September 30, 2011   $583,333   December 31, 2011   $583,333   March 31, 2012  
$583,333   June 30, 2012   $583,333   September 30, 2012   $583,333   December
31, 2012   $583,333   March 31, 2013   $583,333   June 30, 2013   $583,333  
September 30, 2013   $583,333   December 31, 2013   $583,333   March 31, 2014  
$583,333   June 30, 2014   $583,333   September 30, 2014   $583,333   December
31, 2014   $583,333   March 31, 2015   $583,333   June 30, 2015   $583,333  
September 30, 2015   $583,333   December 31, 2015   $583,333   Term Loan
Maturity Date   $23,333,340  


     (b) Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, (i) the aggregate outstanding principal of the Term Loans shall
be due and payable in full on the Term Loan Maturity Date, (ii) the aggregate
outstanding principal of the Revolving Loans shall be due and payable in full on
the Revolving Credit Maturity Date, and (iii) the aggregate outstanding
principal of the Swingline Loans shall be due and payable in full on the
Swingline Maturity Date.
 
     (c) In the event that, at any time, the Aggregate Revolving Credit Exposure
(excluding the aggregate amount of any Swingline Loans to be repaid with
proceeds of Revolving Loans made on the date of determination) shall exceed the
aggregate Revolving Credit Commitments at such time (after giving effect to any
concurrent termination or reduction thereof), the Borrower will immediately
prepay the outstanding principal amount of the Swingline Loans and, to the
extent of any excess remaining after prepayment in full of outstanding Swingline
Loans, the outstanding principal amount of the Revolving Loans in the amount of
such excess; provided that, to the extent such excess amount is greater than the
aggregate principal amount of Swingline Loans and Revolving Loans outstanding
immediately prior to the application of such prepayment, the amount so prepaid
shall be retained by the Administrative Agent and held in the Cash Collateral
Account as cover for Letter of Credit Exposure, as more particularly described
in Section 3.8, and thereupon such cash shall be deemed to reduce the aggregate
Letter of Credit Exposure by an equivalent amount.
 
33
 

--------------------------------------------------------------------------------

 

     (d) Promptly upon (and in any event not later than one Business Day after)
receipt thereof by any Credit Party, the Borrower will prepay the outstanding
principal amount of the Loans in an amount equal to 50% of the Net Cash Proceeds
from any Equity Issuance in excess of $100,000 (or for any Equity Issuance when
the aggregate of all Equity Issuances after the Closing Date for which the
Borrower has not made a prepayment under this Section 2.6(d) exceeds $200,000),
and 100% of the Net Cash Proceeds from any Debt Issuance, and will deliver to
the Administrative Agent, concurrently with such prepayment, a certificate
signed by a Financial Officer of the Borrower in form and substance satisfactory
to the Administrative Agent and setting forth the calculation of such Net Cash
Proceeds.
 
     (e) Not later than 180 days after receipt by any Credit Party of any
proceeds of insurance, condemnation award or other compensation in respect of
any Casualty Event (or, if earlier, upon its determination not to repair (or, if
applicable, replace any property subject to such Casualty Event or to acquire
assets used or useable in the business of the Borrower and its Subsidiaries)),
the Borrower will prepay the outstanding principal amount of the Loans in an
amount equal to 100% of the Net Cash Proceeds from such Casualty Event (less any
amounts theretofore applied (or contractually committed to be applied) to the
repair or, if applicable, the replacement of property subject to such Casualty
Event or to acquire assets used or useable in the business of the Borrower and
its Subsidiaries) and will deliver to the Administrative Agent, concurrently
with such prepayment, a certificate signed by a Financial Officer of the
Borrower in form and substance satisfactory to the Administrative Agent and
setting forth the calculation of such Net Cash Proceeds; provided, however,
that, notwithstanding the foregoing, (i) the Borrower shall not be entitled to
use the proceeds of any Casualty Event with respect to any Closing Date Real
Property to replace such Closing Date Real Property or to acquire other assets
used or usable in its business (but the Borrower may use such Casualty Event
proceeds to repair any Closing Date Real Property and repair or replace
improvements thereon), (ii) except as otherwise provided in this Agreement
(including in clause (iii) below) or in any other Credit Document, the
Administrative Agent shall turn over to the Borrower any such proceeds received
during such 180-day period (unless the Borrower has, prior to the Administrative
Agent’s receipt of such proceeds, notified the Administrative Agent of its
determination not to repair or replace the property subject to the applicable
Casualty Event or to acquire assets used or useable in the business of the
Borrower and its Subsidiaries), but nothing in this Section 2.6(e) shall be
deemed to limit or otherwise affect any right of the Administrative Agent herein
or in any of the other Credit Documents to receive and hold such proceeds as
loss payee and to disburse the same to the Borrower upon the terms hereof or
thereof, or any obligation of the Borrower or any of its Subsidiaries herein or
in any of the other Credit Documents to remit any such proceeds to the
Administrative Agent upon its receipt thereof, and (iii) any and all such
proceeds received or held by the Administrative Agent or the Borrower or any of
its Subsidiaries during the continuance of an Event of Default (regardless of
any proposed or actual use thereof for repair, replacement or reinvestment)
shall be applied to prepay the outstanding principal amount of the Loans. 
 
34
 

--------------------------------------------------------------------------------

 

     (f) Immediately upon the receipt by any Credit Party of proceeds in respect
of any Asset Disposition other than an Excluded Asset Disposition, the Borrower
will prepay the outstanding principal amount of the Loans in an amount equal to
100% of the Net Cash Proceeds from such Asset Disposition and will deliver to
the Administrative Agent, concurrently with such prepayment, a certificate
signed by a Financial Officer of the Borrower in form and substance satisfactory
to the Administrative Agent and setting forth the calculation of such Net Cash
Proceeds. Notwithstanding the foregoing, (i) nothing in this Section 2.6(f)
shall be deemed to permit any Asset Disposition not expressly permitted under
Section 8.4, and (ii) to the extent that the Borrower’s prepayment obligation
under this Section 2.6(f) with respect to any Asset Disposition or series of
Asset Dispositions is less than $100,000, the Borrower shall not be required to
prepay Loans under this Section 2.6(f) with respect to such Asset Disposition
until the aggregate unpaid prepayment obligations under this Section 2.6(f) is
greater than or equal to $100,000.
 
     (g) Each prepayment of the Loans made pursuant to Sections 2.6(d) through
Section 2.6(f) shall be applied (i) first, to reduce the outstanding principal
amount of the Term Loans, with such reduction to be applied to the remaining
scheduled principal payments on a pro rata basis, (ii) second, to the extent of
any excess remaining after application as provided in clause (i) above, to
reduce the outstanding principal amount of the Swingline Loans (with a
corresponding permanent reduction of the Revolving Credit Commitments), (iii)
third, to the extent of any excess remaining after application as provided in
clauses (i) and (ii) above, to reduce the outstanding principal amount of the
Revolving Loans (with a corresponding permanent reduction of the Revolving
Credit Commitments), and (iv) fourth, to the extent of any excess remaining
after application as provided in clauses (i), (ii) and (iii) above, to pay any
outstanding Reimbursement Obligations and, to the extent of any excess
remaining, to cash collateralize Letter of Credit Exposure. Within each Class of
Loans, such prepayments shall be applied first to prepay all Base Rate Loans,
and then to prepay LIBOR Loans in direct order of Interest Period maturities.
Each payment or prepayment pursuant to the provisions of this Section 2.6 shall
be applied ratably among the Lenders holding the Loans being prepaid, in
proportion to the principal amount held by each, provided that if any Lender is
a Defaulting Lender at the time of any such prepayment, any mandatory prepayment
of the Loans shall, if the Administrative Agent so directs at the time of making
such mandatory prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding and the outstanding Loans of such
Defaulting Lender were zero. Each payment or prepayment of a LIBOR Loan made
pursuant to the provisions of this Section on a day other than the last day of
the Interest Period applicable thereto shall be made together with all amounts
required under Section 2.18 to be paid as a consequence thereof.
 
     (h) In the event the Administrative Agent receives a notice of prepayment
with respect to Sections 2.6(d) through 2.6(f), the Administrative Agent will
give prompt notice thereof to the Lenders; provided that if such notice has also
been furnished to the Lenders, the Administrative Agent shall have no obligation
to notify the Lenders with respect thereto.
 
35
 

--------------------------------------------------------------------------------

 

     2.7 Voluntary Prepayments.
 
     (a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m., Charlotte time, three Business Days prior to
each intended prepayment of LIBOR Loans and one Business Day prior to each
intended prepayment of Base Rate Loans (other than Swingline Loans, which may be
prepaid on a same-day basis), provided that (i) each partial prepayment of LIBOR
Loans shall be in an aggregate principal amount of not less than $5,000,000 or,
if greater, an integral multiple of $1,000,000 in excess thereof, and each
partial prepayment of Base Rate Loans shall be in an aggregate principal amount
of not less than $3,000,000 or, if greater, an integral multiple of $1,000,000
in excess thereof ($100,000 and $100,000, respectively, in the case of Swingline
Loans), (ii) no partial prepayment of LIBOR Loans made pursuant to any single
Borrowing shall reduce the aggregate outstanding principal amount of the
remaining LIBOR Loans under such Borrowing to less than $5,000,000 or to any
greater amount not an integral multiple of $1,000,000 in excess thereof, and
(iii) unless made together with all amounts required under Section 2.18 to be
paid as a consequence of such prepayment, a prepayment of a LIBOR Loan may be
made only on the last day of the Interest Period applicable thereto. Each such
notice shall specify the proposed date of such prepayment and the aggregate
principal amount, Class and Type of the Loans to be prepaid (and, in the case of
LIBOR Loans, the Interest Period of the Borrowing pursuant to which made), and
shall be irrevocable and shall bind the Borrower to make such prepayment on the
terms specified therein. Revolving Loans and Swingline Loans (but not Term
Loans) prepaid pursuant to this Section 2.7(a) may be reborrowed, subject to the
terms and conditions of this Agreement. In the event the Administrative Agent
receives a notice of prepayment under this Section, the Administrative Agent
will give prompt notice thereof to the Lenders; provided that if such notice has
also been furnished to the Lenders, the Administrative Agent shall have no
obligation to notify the Lenders with respect thereto.
 
     (b) Each prepayment of the Term Loans made pursuant to Section 2.7(a) shall
be applied to reduce the outstanding principal amount of the Term Loans, with
such reduction to be applied to the remaining scheduled principal payments in
each instance on a pro rata basis. Each prepayment of the Loans made pursuant to
Section 2.7(a) shall be applied ratably among the Lenders holding the Loans
being prepaid, in proportion to the principal amount held by each, provided that
if any Lender is a Defaulting Lender at the time of any such prepayment, any
voluntary prepayment of the Loans shall, if the Administrative Agent so directs
at the time of making such voluntary prepayment, be applied to the Loans of
other Lenders as if such Defaulting Lender had no Loans outstanding and the
outstanding Loans of such Defaulting Lender were zero.
 
     2.8 Interest.
 
     (a) The Borrower will pay interest in respect of the unpaid principal
amount of each Loan, from the date of Borrowing thereof until such principal
amount shall be paid in full, (i) at the Adjusted Base Rate, as in effect from
time to time during such periods as such Loan is a Base Rate Loan, and (ii) at
the Adjusted LIBOR Rate, as in effect from time to time during such periods as
such Loan is a LIBOR Loan.
 
36
 

--------------------------------------------------------------------------------

 

     (b) Upon the occurrence and during the continuance of any Event of Default
under Section 9.1(a) or as a result of a Bankruptcy Event, and (at the election
of the Required Lenders) upon the occurrence and during the continuance of any
other Event of Default, all outstanding principal amounts of the Loans and, to
the greatest extent permitted by law, all interest accrued on the Loans and all
other accrued and outstanding fees and other amounts hereunder, shall bear
interest at a rate per annum equal to the interest rate applicable from time to
time thereafter to such Loans (whether the Adjusted Base Rate or the Adjusted
LIBOR Rate) plus 2% (or, in the case of interest, fees and other amounts for
which no rate is provided hereunder, at the Adjusted Base Rate applicable to
Revolving Loans plus 2%), and, in each case, such default interest shall be
payable on demand. To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against the Borrower of any petition
seeking any relief in bankruptcy or under any law pertaining to insolvency or
debtor relief.
 
     (c) Accrued (and theretofore unpaid) interest shall be payable as follows:
 
     (i) in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided hereinbelow), in arrears on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Closing
Date; provided, that in the event the Loans are repaid or prepaid in full and
the Commitments have been terminated, then accrued interest in respect of all
Base Rate Loans shall be payable together with such repayment or prepayment on
the date thereof;
 
     (ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow), in arrears (y) on the last Business Day of the Interest
Period applicable thereto (subject to the provisions of Section 2.10(iv)) and
(z) in addition, in the case of a LIBOR Loan with an Interest Period having a
duration of six months or longer, on each date on which interest would have been
payable under clause (y) above had successive Interest Periods of three month’s
duration been applicable to such LIBOR Loan; provided, that in the event all
LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in full,
then accrued interest in respect of such LIBOR Loans shall be payable together
with such repayment or prepayment on the date thereof; and
 
     (iii) in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.
 
     (d) Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
 
37
 

--------------------------------------------------------------------------------

 

     (e) The Administrative Agent shall promptly notify the Borrower and the
Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.
 
     (f) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.11, 6.1 or 6.2 is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
the Borrower shall immediately (i) deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (ii) determine the Applicable
Percentage for such Applicable Period based upon the corrected Compliance
Certificate, and (iii) immediately pay to the Administrative Agent the accrued
additional interest and commitment fees owing as a result of such increased
Applicable Percentage for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.12(e).
This Section 2.8(e) is in addition to the rights of the Administrative Agent and
Lenders with respect to Sections 2.8(b) and 9.1 and other respective rights
under this Agreement.
 
     2.9 Fees. The Borrower agrees to pay:
 
     (a) To the Arranger and Wells Fargo, for their own respective accounts, on
the Closing Date, the fees required under the Engagement Letter to be paid to
them on the Closing Date, in the amounts due and payable on the Closing Date as
required by the terms thereof;
 
     (b) To the Administrative Agent, for the account of each Revolving Credit
Lender, a commitment fee for each calendar quarter (or portion thereof) for the
period from the date of this Agreement to the Revolving Credit Termination Date,
at a per annum rate equal to the Commitment Fee Percentage in effect for such
fee from time to time during such quarter on such Lender’s ratable share (based
on the proportion that its Revolving Credit Commitment bears to the aggregate
Revolving Credit Commitments) of the average daily aggregate Unutilized
Revolving Credit Commitments (excluding clause (iii) of the definition thereof
for purposes of this Section 2.9(b) only), payable in arrears (i) on the last
Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the Revolving Credit Termination Date;
provided, however, that no commitment fee shall accrue on the Unutilized
Revolving Credit Commitment of a Defaulting Lender during any period that such
Lender shall be a Defaulting Lender;
 
38
 

--------------------------------------------------------------------------------

 

     (c) To the Administrative Agent, for the account of each Revolving Credit
Lender, a letter of credit fee for each calendar quarter (or portion thereof) in
respect of all Letters of Credit outstanding during such quarter, at a per annum
rate equal to the Applicable Percentage in effect from time to time during such
quarter for Revolving Loans that are maintained as LIBOR Loans, on such Lender’s
ratable share (based on the proportion that its Revolving Credit Commitment
bears to the aggregate Revolving Credit Commitments) of the daily average
aggregate Stated Amount of such Letters of Credit, payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the later of the Revolving Credit
Termination Date and the date of termination of the last outstanding Letter of
Credit; provided, however, that any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Issuing Lender pursuant to Section 3.1(a) shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.20(a)(iv), with the balance of such fee,
if any, payable to the Issuing Lender for its own account;
 
     (d) To the Issuing Lender, for its own account, a facing fee for each
calendar quarter (or portion thereof) in respect of all Letters of Credit
outstanding during such quarter, at a per annum rate of 0.125% on the daily
average aggregate Stated Amount of such Letters of Credit, payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Closing Date, and (ii) on the later of the Revolving
Credit Termination Date and the date of termination of the last outstanding
Letter of Credit;
 
     (e) To the Issuing Lender, for its own account, such commissions, transfer
fees and other fees and charges incurred in connection with the issuance and
administration of each Letter of Credit as are customarily charged from time to
time by the Issuing Lender for the performance of such services in connection
with similar letters of credit, or as may be otherwise agreed to by the Issuing
Lender, but without duplication of amounts payable under Section 2.9(d); and
 
     (f) To the Administrative Agent, for its own account, the annual
administrative fee described in the Engagement Letter, on the terms, in the
amount and at the times set forth therein.
 
     2.10 Interest Periods. Concurrently with the giving of a Notice of
Borrowing or Notice of Conversion/Continuation in respect of any Borrowing
(whether in respect of Term Loans or Revolving Loans) comprised of Base Rate
Loans to be converted into, or LIBOR Loans to be continued as, LIBOR Loans, the
Borrower shall have the right to elect, pursuant to such notice, the interest
period (each, an “Interest Period”) to be applicable to such LIBOR Loans, which
Interest Period shall, at the option of the Borrower, be a one, two, three or
six-month period; provided, however, that:
 
     (i) all LIBOR Loans comprising a single Borrowing shall at all times have
the same Interest Period;
 
     (ii) the initial Interest Period for any LIBOR Loan shall commence on the
date of the Borrowing of such LIBOR Loan (including the date of any continuation
of, or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
 
39
 

--------------------------------------------------------------------------------

 
 
     (iii) LIBOR Loans may not be outstanding under more than eight separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
 
     (iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
 
     (v) no Interest Period may be selected with respect to the Term Loans that
would end after a scheduled date for repayment of principal of the Term Loans
occurring on or after the first day of such Interest Period unless, immediately
after giving effect to such selection, the aggregate principal amount of Term
Loans that are Base Rate Loans or that have Interest Periods expiring on or
before such principal repayment date equals or exceeds the principal amount
required to be paid on such principal repayment date;
 
     (vi) the Borrower may not select any Interest Period that expires (y) after
the Term Loan Maturity Date, with respect to Term Loans that are to be
maintained as LIBOR Loans, or (z) after the Revolving Credit Maturity Date, with
respect to Revolving Loans that are to be maintained as LIBOR Loans;
 
     (vii) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
 
     (viii) the Borrower may not select any Interest Period (and consequently,
no LIBOR Loans shall be made) if a Default or Event of Default shall have
occurred and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
 
     2.11 Conversions and Continuations.
 
     (a) The Borrower shall have the right, on any Business Day occurring on or
after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans of any Class into LIBOR
Loans of the same Class, or to convert any LIBOR Loans of any Class the Interest
Periods for which end on the same day into Base Rate Loans of the same Class, or
(ii) upon the expiration of any Interest Period, to continue all or a portion of
the outstanding principal amount of any LIBOR Loans of any Class the Interest
Periods for which end on the same day for an additional Interest Period,
provided that (w) any such conversion of LIBOR Loans into Base Rate Loans shall
involve an aggregate principal amount of not less than $3,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; any such
conversion of Base Rate Loans into, or continuation of, LIBOR Loans shall
involve an aggregate principal amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of such LIBOR Loans to less than $5,000,000 or to
any greater amount not an integral multiple of $1,000,000 in excess thereof, (x)
except as otherwise provided in Section 2.16(f), LIBOR Loans may be converted
into Base Rate Loans only on the last day of the Interest Period applicable
thereto (and, in any event, if a LIBOR Loan is converted into a Base Rate Loan
on any day other than the last day of the Interest Period applicable thereto,
the Borrower will pay, upon such conversion, all amounts required under Section
2.18 to be paid as a consequence thereof), (y) no such conversion or
continuation shall be permitted with regard to any Base Rate Loans that are
Swingline Loans, and (z) no conversion of Base Rate Loans into LIBOR Loans or
continuation of LIBOR Loans shall be permitted during the continuance of a
Default or Event of Default.
 
40
 

--------------------------------------------------------------------------------

 

     (b) The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three Business
Days prior to the intended effective date of any conversion of Base Rate Loans
into, or continuation of, LIBOR Loans and one Business Day prior to the intended
effective date of any conversion of LIBOR Loans into Base Rate Loans. Each such
notice (each, a “Notice of Conversion/Continuation”) shall be irrevocable, shall
be given in the form of Exhibit B-3 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount, Class and Type of the Loans
being converted or continued. Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
the Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any outstanding LIBOR Loans, such LIBOR Loans
shall automatically be converted to Base Rate Loans upon the expiration of the
then current Interest Period applicable thereto (unless repaid pursuant to the
terms hereof). In the event the Borrower shall have failed to select in a Notice
of Conversion/Continuation the duration of the Interest Period to be applicable
to any conversion into, or continuation of, LIBOR Loans, then the Borrower shall
be deemed to have selected an Interest Period with a duration of one month.
 
     2.12 Method of Payments; Computations; Apportionment of Payments.
 
     (a) All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Swingline Lender, as the case may be (except as otherwise
expressly provided herein as to payments required to be made directly to the
Issuing Lender or the Lenders) at the Payment Office prior to 12:00 noon,
Charlotte time, on the date payment is due. Any payment made as required
hereinabove, but after 12:00 noon, Charlotte time, shall be deemed to have been
made on the next succeeding Business Day. If any payment falls due on a day that
is not a Business Day, then such due date shall be extended to the next
succeeding Business Day (except that in the case of LIBOR Loans to which the
provisions of Section 2.10(iv) are applicable, such due date shall be the next
preceding Business Day), and such extension of time shall then be included in
the computation of payment of interest, fees or other applicable amounts.
 
41
 

--------------------------------------------------------------------------------

 

     (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable share of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected).
Notwithstanding the foregoing or any contrary provision hereof, if any Lender
shall fail to make any payment required to be made by it hereunder to the
Administrative Agent, the Issuing Lender or the Swingline Lender, then the
Administrative Agent may, in its discretion, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations to the Administrative Agent, the Issuing Lender or the
Swingline Lender, as the case may be, until all such unsatisfied obligations are
fully paid. If the Administrative Agent shall not have made a required
distribution to the appropriate Lenders as required hereinabove after receiving
a payment for the account of such Lenders, the Administrative Agent will pay to
each such Lender, on demand, its ratable share of such payment with interest
thereon at the Federal Funds Rate for each day from the date such amount was
required to be disbursed by the Administrative Agent until the date repaid to
such Lender. The Administrative Agent will distribute to the Issuing Lender like
amounts relating to payments made to the Administrative Agent for the account of
the Issuing Lender in the same manner, and subject to the same terms and
conditions, as set forth hereinabove with respect to distributions of amounts to
the Lenders.
 
     (c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
     (d) All computations of interest and fees hereunder (including computations
of the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans based on the prime commercial
lending rate of the Administrative Agent, 365/366 days, as the case may be, or
(ii) in all other instances, 360 days; and in each case under (i) and (ii)
above, with regard to the actual number of days (including the first day, but
excluding the last day) elapsed.
 
42
 

--------------------------------------------------------------------------------

 

     (e) Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 9.2 or in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Administrative Agent of its remedies shall be applied by the Administrative
Agent as follows:
 
     (i) first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Credit Documents and any
protective advances made by the Administrative Agent with respect to the
Collateral under or pursuant to the terms of the Security Documents;
 
     (ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
 
     (iii) third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;
 
     (iv) fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding), and including with respect to any Hedge Agreement
between any Credit Party and any Hedge Party (to the extent such Hedge Agreement
is required or permitted hereunder), any fees, premiums and scheduled periodic
payments due under such Hedge Agreement prior to any termination thereof and any
interest accrued thereon;
 
     (v) fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to cash collateralize Letter of Credit Exposure), and
including with respect to any Hedge Agreement between any Credit Party and any
Hedge Party (to the extent such Hedge Agreement is required or permitted
hereunder), any breakage, termination or other payments due under such Hedge
Agreement and any interest accrued thereon;
 
     (vi) sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents or otherwise
and not repaid; and
 
     (vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
 
43
 

--------------------------------------------------------------------------------

 

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders or Hedge Parties in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively pursuant to
clauses (iii) through (vii) above, and (z) to the extent that any amounts
available for distribution pursuant to clause (v) above are attributable to the
issued but undrawn amount of outstanding Letters of Credit, such amounts shall
be held by the Administrative Agent to cash collateralize Letter of Credit
Exposure pursuant to Section 3.8.
 
     2.13 Recovery of Payments.
 
     (a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent, the Swingline
Lender, any Lender or the Issuing Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, common law or equitable cause (whether as a result
of any demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, the Obligation intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been received.
 
     (b) If any amounts distributed by the Administrative Agent to any Lender
are subsequently returned or repaid by the Administrative Agent to the Borrower,
its representative or successor in interest, or any other Person, whether by
court order, by settlement approved by the Lender in question, or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount. If any such amounts are recovered by the Administrative Agent from the
Borrower, its representative or successor in interest or such other Person, the
Administrative Agent will redistribute such amounts to the Lenders on the same
basis as such amounts were originally distributed.
 
     2.14 Use of Proceeds. The proceeds of the Loans shall be used (i) to
refinance the Existing Senior Credit Facilities, (ii) for ongoing working
capital and for other general corporate and business purposes of the Borrower
and its Subsidiaries, and (iii) to pay fees and expenses related to the
Transactions.
 
     2.15 Pro Rata Treatment.
 
     (a) Except in the case of Swingline Loans, all fundings, continuations and
conversions of Loans of any Class shall be made by the Lenders pro rata on the
basis of their respective Commitments to provide Loans of such Class (in the
case of the funding of Loans of such Class pursuant to Section 2.2) or on the
basis of their respective outstanding Loans of such Class (in the case of
continuations and conversions of Loans of such Class pursuant to Section 2.11,
and additionally in all cases in the event the Commitments for Loans of such
Class have expired or have been terminated), as the case may be from time to
time. All payments on account of principal of or interest on any Loans, fees or
any other Obligations owing to or for the account of any one or more Lenders
shall be apportioned ratably among such Lenders in proportion to the amounts of
such principal, interest, fees or other Obligations owed to them respectively.
 
44
 

--------------------------------------------------------------------------------

 

     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations or Swingline Loans to any assignee
or Participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this Section 2.15(b) shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. If under
any applicable Debtor Relief Laws, any Lender receives a secured claim in lieu
of a setoff to which this Section 2.15(b) applies, such Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Lenders entitled under this Section
2.15(b) to share in the benefits of any recovery on such secured claim.
 
     2.16 Increased Costs; Change in Circumstances; Illegality.
 
(a) If any Change in Law shall:
 
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate) or the
Issuing Lender;
 
     (ii) subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or the Issuing Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.17 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Issuing Lender); or
 
     (iii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;
 
45
 

--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender or the Issuing Lender, the Borrower will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.
 
     (b) If any Lender or the Issuing Lender determines that any Change in Law
affecting such Lender or the Issuing Lender or any Lending Office of such Lender
or such Lender’s or the Issuing Lender’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Lender’s capital or on the capital of such
Lender’s or the Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.
 
     (c) A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Section 2.16(a) or
Section 2.16(b) and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.
 
     (d) Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to the foregoing provisions
of this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
46
 

--------------------------------------------------------------------------------

 

     (e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Lenders of their determination that the rate of interest referred to in
the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate
for LIBOR Loans for such Interest Period is to be determined will not adequately
and fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the Borrower and the Lenders. Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.
 
     (f) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower. Upon such notice, (i) each of such Lender’s then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to any
Borrowing for which the Administrative Agent has received a Notice of Borrowing
but for which the Borrowing Date has not arrived), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall, as to such Lender, be deemed to be a request for a
Base Rate Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified the Borrower.
 
     2.17 Taxes.
 
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
47
 

--------------------------------------------------------------------------------

 

     (b) Without limiting the provisions of Section 2.17(a), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Lender, within ten days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the Issuing Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.
 
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
48
 

--------------------------------------------------------------------------------

 

     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
     (f) If the Administrative Agent, any Lender or the Issuing Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Lender in the event the Administrative Agent, such
Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. This Section 2.17(f) shall not be construed to require
the Administrative Agent, any Lender or the Issuing Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
49
 

--------------------------------------------------------------------------------

 

     2.18 Compensation. The Borrower will compensate each Lender upon demand for
all losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain LIBOR Loans)
that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation, (ii) if any repayment, prepayment or
conversion of any LIBOR Loan occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.19(a) or any acceleration of the maturity of the
Loans pursuant to Section 9.2), (iii) if any prepayment of any LIBOR Loan is not
made on any date specified in a notice of prepayment given by the Borrower or
(iv) as a consequence of any other failure by the Borrower to make any payments
with respect to any LIBOR Loan when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.18 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.18. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.18 by any Lender as to any additional amounts payable pursuant to this
Section 2.18 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.18 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.
 
     2.19 Replacement of Lenders; Mitigation of Costs.
 
     (a) The Borrower may, at any time at its sole expense and effort, require
any Lender (x) that has requested compensation from the Borrower under Sections
2.16(a) or 2.16(b) or payments from the Borrower under Section 2.17, or (y) the
obligation of which to make or maintain LIBOR Loans has been suspended under
Section 2.16(f) or (z) that is a Defaulting Lender or a Nonconsenting Lender, in
any case upon notice to such Lender and the Administrative Agent, to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.6), all of its interests,
rights and obligations under this Agreement and the related Credit Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
 
     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.6(b)(iv);
 
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit not refinanced through the Borrowing of Revolving Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.18) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
     (iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.16(a) or 2.16(b) or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter; and
 
     (iv) such assignment does not conflict with applicable Requirements of Law.
 
50
 

--------------------------------------------------------------------------------

 

     If a Lender is subject to this Section 2.19(a) solely because of
circumstances described in clauses (x) or (y) hereof, such Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Any such assignment or
delegation required by the Borrower pursuant to this Section 2.19 shall be
without prejudice to any right or remedy available to Borrower hereunder or
under law.
 
     (b) If any Lender requests compensation under Sections 2.16(a) or 2.16(b),
or the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender gives a notice pursuant to Section 2.16(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.16(a), 2.16(b) or 2.17, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.16(f), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
     2.20 Defaulting Lenders.
 
     (a) Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as such Lender
is no longer a Defaulting Lender, to the extent permitted by applicable law:
 
     (i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 11.5.
 
     (ii) Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the Issuing Lender or the Swingline Lender, to be held as
Cash Collateral for future funding obligations of such Defaulting Lender in
respect of any participation in any Letter of Credit or Swingline Loan; fourth,
as the Borrower may request (so long as no Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent or to repay to the Borrower Cash Collateral provided by the
Borrower under this Section 2.20 in respect of Letters of Credit or Swingline
Loans; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or the
Swingline Lender against that Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or any Letter of
Credit Exposure in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and obligations in respect of Letters of Credit owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or obligations in respect of Letters of Credit owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
 
51
 

--------------------------------------------------------------------------------

 
 
     (iii) All or any part of such Defaulting Lender’s Letter of Credit Exposure
and its Swingline Exposure shall automatically (effective on the day such Lender
becomes a Defaulting Lender) be reallocated among the non-Defaulting Lenders in
accordance with their respective Credit Exposures (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) no Default
shall have occurred and be continuing (and, unless the Borrower shall have
otherwise notified the Administrative Agent at the time, the Borrower shall be
deemed to have represented and warranted that such condition is satisfied at
such time), and (y) such reallocation does not cause the Revolving Credit
Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Commitment.
 
     (iv) If the reallocation described in clause (iii) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s Letter of Credit Exposure and its Swingline Exposure (after giving
effect to any partial reallocation pursuant to clause (iv) above) in accordance
with the procedures set forth in Section 2.20(c) for so long as such Swingline
Loans are outstanding. The Borrower shall be permitted to Cash Collateralize
such Letter of Credit Exposure and Swingline Exposure using Loans to the extent
available to the Borrower in accordance with this Agreement.
 
     (b) If the Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their respective Credit Exposures
(without giving effect to Section 2.20(a)(iii) and Section 2.20(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
52
 

--------------------------------------------------------------------------------

 
 
     (c) At any time that there shall exist a Defaulting Lender, within two
Business Days upon the request of the Administrative Agent, the Issuing Lender
or the Swingline Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Sections 2.20(a)(iii) and 2.20(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
 
     (i) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts with the Administrative Agent. The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lenders and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause (ii)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
 
     (ii) Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.20 in respect of Letters of Credit
or Swingline Loans shall be held and applied to the satisfaction of the specific
Letters of Credit or Swingline Loans (including, as to Cash Collateral provided
by a Defaulting Lender, obligations to fund participations therein and any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
 
     (iii) Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee)), or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default (and following application as provided in this Section 2.20 may be
otherwise applied in accordance with Section 2.15), and (y) the Person providing
Cash Collateral and each applicable Issuing Lender or Swingline Lender may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
 
53
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
LETTERS OF CREDIT
 
     3.1 Issuance. Subject to and upon the terms and conditions herein set
forth, so long as no Default or Event of Default has occurred and is continuing,
the Issuing Lender will, at any time and from time to time on and after the
Closing Date and prior to the earlier of (i) the Letter of Credit Maturity Date
and (ii) the Revolving Credit Termination Date, and upon request by the Borrower
in accordance with the provisions of Section 3.2, issue for the account of the
Parent, the Borrower or their Subsidiaries one or more irrevocable standby
letters of credit denominated in Dollars and in a form customarily used or
otherwise approved by the Issuing Lender (together with all amendments,
modifications and supplements thereto, substitutions therefor and renewals and
restatements thereof, collectively, the “Letters of Credit”). The Stated Amount
of each Letter of Credit shall not be less than such amount as may be acceptable
to the Issuing Lender. Notwithstanding the foregoing:
 
     (a) No Letter of Credit shall be issued if, after giving effect to such
issuance, (i) the Stated Amount when added to the Aggregate Revolving Credit
Exposure, would exceed the aggregate Revolving Credit Commitments at such time,
and (ii) any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into an arrangement, including the delivery of Cash
Collateral, satisfactory to the Issuing Lender (in its sole discretion) with the
Borrower or such Lender to eliminate the Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Sections 2.20(a)(iii) and 2.20(a)(iv))
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other Letter of
Credit Exposure as to which the Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion;
 
     (b) Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, or otherwise will
benefit, a Subsidiary of the Borrower, the Borrower shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit (and the Borrower hereby acknowledges that the issuance of
Letters of Credit for the benefit of its Subsidiaries inures to the benefit of
the Borrower and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries);
 
54
 

--------------------------------------------------------------------------------

 

     (c) No Letter of Credit shall be issued that by its terms expires later
than the Letter of Credit Maturity Date or, in any event, more than one year
after its date of issuance; provided, however, that a Letter of Credit may, if
requested by the Borrower, provide by its terms, and on terms acceptable to the
Issuing Lender, for renewal for successive periods of one year or less (but not
beyond the Letter of Credit Maturity Date), unless and until the Issuing Lender
shall have delivered a notice of nonrenewal to the beneficiary of such Letter of
Credit; and
 
     (d) The Issuing Lender shall be under no obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Requirement of Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to the Issuing Lender as of the Closing Date and that the
Issuing Lender in good faith deems material to it, or (ii) the Issuing Lender
shall have actual knowledge, or shall have received notice from any Lender,
prior to the issuance of such Letter of Credit that one or more of the
conditions specified in Section 4.1 (if applicable) or Section 4.2 are not then
satisfied (or have not been waived in writing as required herein) or that the
issuance of such Letter of Credit would violate the provisions of Section
3.1(a).
 
     3.2 Notices. Whenever the Borrower desires the issuance of a Letter of
Credit, the Borrower will give the Issuing Lender written notice with a copy to
the Administrative Agent not later than 11:00 a.m., Charlotte time, three
Business Days (or such shorter period as is acceptable to the Issuing Lender in
any given case) prior to the requested date of issuance thereof. Each such
notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be given
in the form of Exhibit B-4 and shall specify (i) the requested date of issuance,
which shall be a Business Day, (ii) the requested Stated Amount and expiry date
of the Letter of Credit, and (iii) the name and address of the requested
beneficiary or beneficiaries of the Letter of Credit. The Borrower will also
complete any application procedures and documents reasonably required by the
Issuing Lender in connection with the issuance of any Letter of Credit. Upon its
issuance of any Letter of Credit, the Issuing Lender will promptly notify the
Administrative Agent of such issuance, and the Administrative Agent will give
prompt notice thereof to each Revolving Credit Lender. The renewal or extension
of any outstanding Letter of Credit shall, for purposes of this Article III, be
treated in all respects as the issuance of a new Letter of Credit.
 
55
 

--------------------------------------------------------------------------------

 

     3.3 Participations. Immediately upon the issuance of any Letter of Credit,
the Issuing Lender shall be deemed to have sold and transferred to each
Revolving Credit Lender, and each Revolving Credit Lender shall be deemed
irrevocably and unconditionally to have purchased and received from the Issuing
Lender, without recourse or warranty (except for the absence of Liens thereon
created, incurred or suffered to exist by, through or under the Issuing Lender),
an undivided interest and participation, pro rata (based on the percentage of
the aggregate Revolving Credit Commitments represented by such Revolving Credit
Lender’s Revolving Credit Commitment), in such Letter of Credit, each drawing
made thereunder and the obligations of the Borrower under this Agreement with
respect thereto and any Collateral or other security therefor or guaranty
pertaining thereto; provided, however, that the fee relating to Letters of
Credit described in Section 2.9(d) shall be payable directly to the Issuing
Lender as provided therein, and the other Revolving Credit Lenders shall have no
right to receive any portion thereof. In consideration and in furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing
Lender, such Lender’s pro rata share (determined as provided above) of each
Reimbursement Obligation not reimbursed by the Borrower on the date due as
provided in Section 3.4 or through the Borrowing of Revolving Loans as provided
in Section 3.5 (because the conditions set forth in Section 4.2 cannot be
satisfied, or for any other reason), or of any reimbursement payment required to
be refunded to the Borrower for any reason. Upon any change in the Revolving
Credit Commitments of any of the Revolving Credit Lenders pursuant to Section
11.6(a), with respect to all outstanding Letters of Credit and Reimbursement
Obligations there shall be an automatic adjustment to the participations
pursuant to this Section 3.3 to reflect the new pro rata shares of the assigning
Lender and the assignee. Each Revolving Credit Lender’s obligation to make
payment to the Issuing Lender pursuant to this Section 3.3 shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the termination of the Revolving Credit Commitments or the existence
of any Default or Event of Default, and each such payment shall be made without
any offset, abatement, reduction or withholding whatsoever.
 
     3.4 Reimbursement. The Borrower hereby agrees to reimburse the Issuing
Lender by making payment to the Administrative Agent, for the account of the
Issuing Lender, in immediately available funds, for any payment made by the
Issuing Lender under any Letter of Credit (each such amount so paid until
reimbursed, together with interest thereon payable as provided hereinbelow, a
“Reimbursement Obligation”) immediately upon, and in any event on the same
Business Day as, the making of such payment by the Issuing Lender (provided that
any such Reimbursement Obligation shall be deemed timely satisfied (but
nevertheless subject to the payment of interest thereon as provided hereinbelow)
if satisfied pursuant to a Borrowing of Revolving Loans made on the date of such
payment by the Issuing Lender, as set forth more completely in Section 3.5),
together with interest on the amount so paid by the Issuing Lender, to the
extent not reimbursed prior to 2:00 p.m., Charlotte time, on the date of such
payment or disbursement, for the period from the date of the respective payment
to the date the Reimbursement Obligation created thereby is satisfied, at the
Adjusted Base Rate applicable to Revolving Loans as in effect from time to time
during such period, such interest also to be payable on demand. The Issuing
Lender will provide the Administrative Agent and the Borrower with prompt notice
of any payment or disbursement made or to be made under any Letter of Credit,
although the failure to give, or any delay in giving, any such notice shall not
release, diminish or otherwise affect the Borrower’s obligations under this
Section 3.4 or any other provision of this Agreement. The Administrative Agent
will promptly pay to the Issuing Lender any such amounts received by it under
this Section 3.4.
 
     3.5 Payment by Revolving Loans. In the event that the Issuing Lender makes
any payment under any Letter of Credit and the Borrower shall not have timely
satisfied in full its Reimbursement Obligation to the Issuing Lender pursuant to
Section 3.4, and to the extent that any amounts then held in the Cash Collateral
Account established pursuant to Section 3.8 shall be insufficient to satisfy
such Reimbursement Obligation in full, the Issuing Lender will
 
56
 

--------------------------------------------------------------------------------

 

promptly notify the Administrative Agent, and the Administrative Agent will
promptly notify each Revolving Credit Lender, of such failure. If the
Administrative Agent gives such notice prior to 12:00 noon, Charlotte time, on
any Business Day, each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the Issuing Lender, its pro rata share
(based on the percentage of the aggregate Revolving Credit Commitments
represented by such Lender’s Revolving Credit Commitment) of the amount of such
payment on such Business Day in immediately available funds. If the
Administrative Agent gives such notice after 12:00 noon, Charlotte time, on any
Business Day, each such Revolving Credit Lender shall make its pro rata share of
such amount available to the Administrative Agent on the next succeeding
Business Day. If and to the extent any Revolving Credit Lender shall not have so
made its pro rata share of the amount of such payment available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, forthwith on demand such amount, together
with interest thereon at the Federal Funds Rate for each day from such date
until the date such amount is paid to the Administrative Agent. The failure of
any Revolving Credit Lender to make available to the Administrative Agent its
pro rata share of any payment under any Letter of Credit shall not relieve any
other Revolving Credit Lender of its obligation hereunder to make available to
the Administrative Agent its pro rata share of any payment under any Letter of
Credit on the date required, as specified above, but no Revolving Credit Lender
shall be responsible for the failure of any other Revolving Credit Lender to
make available to the Administrative Agent such other Revolving Credit Lender’s
pro rata share of any such payment. Each such payment by a Revolving Credit
Lender under this Section 3.5 of its pro rata share of an amount paid by the
Issuing Lender shall constitute a Revolving Loan by such Revolving Credit Lender
(the Borrower being deemed to have given a timely Notice of Borrowing therefor)
and shall be treated as such for all purposes of this Agreement; provided that
for purposes of determining the aggregate Unutilized Revolving Credit
Commitments immediately prior to giving effect to the application of the
proceeds of such Revolving Loans, the Reimbursement Obligation being satisfied
thereby shall be deemed not to be outstanding at such time. Each Revolving
Credit Lender’s obligation to make Revolving Loans pursuant to this Section 3.5
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the failure of the
amount of such Borrowing of Revolving Loans to meet the minimum Borrowing amount
specified in Section 2.2(b); provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Loans pursuant to this Section 3.5 is
subject to the conditions set forth in Section 4.2 (other than delivery by the
Borrower of a Notice of Borrowing).
 
     3.6 Payment to Revolving Credit Lenders. Whenever the Issuing Lender
receives a payment in respect of a Reimbursement Obligation as to which the
Administrative Agent has received, for the account of the Issuing Lender, any
payments from the Revolving Credit Lenders pursuant to Section 3.5, the Issuing
Lender will promptly pay to the Administrative Agent, and the Administrative
Agent will promptly pay to each Revolving Credit Lender that has paid its pro
rata share thereof, in immediately available funds, an amount equal to such
Revolving Credit Lender’s ratable share (based on the proportionate amount
funded by such Revolving Credit Lender to the aggregate amount funded by all
Revolving Credit Lenders) of such Reimbursement Obligation.
 
     3.7 Obligations Absolute. The Reimbursement Obligations of the Borrower
shall be irrevocable, shall remain in effect until the Issuing Lender shall have
no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:
 
57
 

--------------------------------------------------------------------------------

 

     (a) Any lack of validity or enforceability of this Agreement, any of the
other Credit Documents or any documents or instruments relating to any Letter of
Credit;
 
     (b) Any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to departure from any
Letter of Credit or any documents or instruments relating thereto, in each case
whether or not the Borrower has notice or knowledge thereof;
 
     (c) The existence of any claim, setoff, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the Transactions or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit);
 
     (d) Any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect
(provided that such draft, certificate or other document appears on its face to
comply with the terms of such Letter of Credit), any errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
telecopier or otherwise, or any errors in translation or in interpretation of
technical terms;
 
     (e) Any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
 
     (f) The exchange, release, surrender or impairment of any Collateral or
other security for the Obligations;
 
     (g) The occurrence of any Default or Event of Default; or
 
     (h) Any other circumstance or event whatsoever, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower or a Guarantor.
 
 58
 

--------------------------------------------------------------------------------

 

     Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Borrower and
each Lender and shall not create or result in any liability of the Issuing
Lender to the Borrower or any Lender. It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from the Issuing Lender’s gross negligence or willful
misconduct, (i) the Issuing Lender’s acceptance of documents that appear on
their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Lender.
 
     3.8 Cash Collateral Account. At any time and from time to time (i) after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the direction or with the consent of the
Required Lenders shall, require the Borrower to deliver to the Administrative
Agent such additional amount of cash as is equal to 105% of the aggregate Stated
Amount of all Letters of Credit at any time outstanding (whether or not any
beneficiary under any Letter of Credit shall have drawn or be entitled at such
time to draw thereunder) and (ii) in the event of a prepayment under Section
2.6(c) or Section 2.6(g), the Administrative Agent will retain such amount as
may then be required to be retained, such amounts in each case under clauses (i)
and (ii) above to be held by the Administrative Agent in a cash collateral
account (the “Cash Collateral Account”). The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, a
Lien upon and security interest in the Cash Collateral Account and all amounts
held therein from time to time as security for Letter of Credit Exposure, and
for application to the Borrower’s Reimbursement Obligations as and when the same
shall arise. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest on the investment of such amounts in Cash Equivalents, which
investments shall be made at the direction of the Borrower (unless a Default or
Event of Default shall have occurred and be continuing, in which case the
determination as to investments shall be made at the option and in the
discretion of the Administrative Agent), amounts in the Cash Collateral Account
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. In the event of a drawing, and subsequent payment by
the Issuing Lender, under any Letter of Credit at any time during which any
amounts are held in the Cash Collateral Account, the Administrative Agent will
deliver to the Issuing Lender an amount equal to the Reimbursement Obligation
created as a result of such payment (or, if the amounts so held are less than
such Reimbursement Obligation, all of such amounts) to reimburse the Issuing
Lender therefor. Any amounts remaining in the Cash Collateral Account (including
interest) after the expiration of all Letters of Credit and reimbursement in
full of the Issuing Lender for all of its obligations thereunder shall be held
by the Administrative Agent, for the benefit of the Borrower, to be applied
against the Obligations in such order and manner as the Administrative Agent may
direct. If the Borrower is required to provide cash collateral pursuant to
Section 2.6(c), such amount (including interest), to the extent not applied as
aforesaid, shall be returned to the Borrower on demand, provided that after
giving effect to such return (i) the Aggregate Revolving Credit Exposure would
not exceed the aggregate Revolving Credit Commitments at such time and (ii) no
Default or Event of Default shall have occurred and be continuing at such time.
If the Borrower is required to provide cash collateral as a result of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.
 
59
 

--------------------------------------------------------------------------------

 

     3.9 The Issuing Lender. The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Lender shall have all of the rights,
benefits and immunities (a) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by it in connection with
Letters of Credit issued by it or proposed to be issued by it and any documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the Issuing Lender with respect to such
acts or omissions, and (b) as additionally provided herein with respect to the
Issuing Lender.
 
     3.10 Effectiveness. Notwithstanding any termination of the Revolving Credit
Commitments or repayment of the Loans, or both, the obligations of the Borrower
under this Article III shall remain in full force and effect until the Issuing
Lender and the Revolving Credit Lenders shall have no further obligations to
make any payments or disbursements under any circumstances with respect to any
Letter of Credit.
 
ARTICLE IV
 
CONDITIONS OF BORROWING
 
     4.1 Conditions of Initial Borrowing. The obligation of each Lender to make
Loans in connection with the initial Borrowing hereunder, and the obligation of
the Issuing Lender to issue Letters of Credit hereunder on the Closing Date, is
subject to the satisfaction of the following conditions precedent:
 
     (a) The Administrative Agent shall have received the following, each dated
as of the Closing Date (unless otherwise specified) and in such number of copies
as the Administrative Agent shall have requested:
 
     (i) to the extent requested by any Lender in accordance with Section
2.4(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section 2.4(d) and executed by the Borrower;
 
     (ii) the Guaranty, duly completed and executed by the Parent and each
Subsidiary; provided that no Foreign Subsidiary shall be required to execute the
Guaranty to the extent that the execution of the Guaranty by such Foreign
Subsidiary would result in material adverse federal income tax consequences for
the Parent as determined by whether the execution of the Guaranty by such
Foreign Subsidiary would constitute an investment of earnings in United States
property under Section 956 (or any successor statute) of the Code which would
trigger an increase in the gross income of the Parent pursuant to Section 951
(or any successor provision) of the Code without corresponding credits or other
offsets;
 
60
 

--------------------------------------------------------------------------------

 

     (iii) the Security Agreement, duly completed and executed by the Parent,
the Borrower and each Subsidiary Guarantor, together with any certificates
evidencing the Capital Stock being pledged thereunder as of the Closing Date
(limited to 65% of the Capital Stock of any first-tier Foreign Subsidiary to the
extent and for so long as, the pledge of any greater percentage would have
material adverse federal tax consequences for the Parent) and undated
assignments separate from certificate for any such certificate, duly executed in
blank; and in connection with the pledged Capital Stock of any Foreign
Subsidiary, such foreign pledge agreements, instruments and other documents as
shall, in the reasonable judgment of the Administrative Agent, be required or
advisable under applicable foreign Requirements of Law in order to effect such
pledge;
 
     (iv) Mortgages with respect to each owned parcel of Realty located in the
United States (excluding the Realty located at 3190 Centre Park Blvd,
Winston-Salem, NC and 633 Evans Street, SW, Atlanta, GA), duly completed and
executed by the applicable Credit Party, and such documents relating to any such
Realty as may be reasonably requested by the Administrative Agent, including,
without limitation, (A) environmental site assessments, (B) policies of title
insurance for the owned Realty from title insurance companies with respect
thereto, as endorsed in a manner reasonably satisfactory to the Administrative
Agent, insuring such Mortgage as a valid first lien on the Realty, free of Liens
other than Permitted Liens or other exceptions to title approved and accepted by
the Administrative Agent, (C) as-built ALTA surveys for the owned Realty, and
(D) flood certifications for the owned Realty, each of which shall be in form
and substance reasonably satisfactory to the Administrative Agent;
 
     (v) Assignments and Grants of Security Interests for the federally
registered Intellectual Property referred to in Annexes D, E and F of the
Security Agreement, in substantially the form of Exhibits A and B (as
applicable) to the Security Agreement, in each case duly completed and executed
by each applicable Credit Party; and
 
     (vi) the favorable opinions of (A) Womble Carlyle Sandridge & Rice, PLLC,
special counsel to the Parent and its Subsidiaries, and (B) local counsel to the
Credit Parties in such jurisdictions as may be reasonably requested by the
Administrative Agent.
 
     (b) The Administrative Agent shall have received a certificate, signed by
the president, the chief executive officer or the chief financial officer of the
Borrower, dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent, certifying that (i) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Credit Documents are true and correct as of the Closing Date, both
immediately before and after giving effect to the consummation of the
Transactions and the application of the proceeds thereof (except to the extent
any such representation or warranty is expressly stated to have been made as of
a specific date, in which case such representation or warranty shall be true and
correct as of such date), (ii) no Default or Event of Default has occurred and
is continuing, both immediately before and after giving effect to the
consummation of the Transactions and the application of the proceeds thereof,
(iii) both immediately before and after giving effect to the consummation of the
Transactions, no Material Adverse Effect has occurred since January 31, 2010,
and there exists no event, condition or state of facts that could reasonably be
expected to result in a Material Adverse Effect, and (iv) all conditions to the
initial extensions of credit hereunder set forth in this Section 4.1 and in
Section 4.2 have been satisfied or waived as required hereunder.
 
61
 

--------------------------------------------------------------------------------

 

     (c) The Administrative Agent shall have received a certificate of the
secretary or an assistant secretary of each Credit Party executing any Credit
Documents as of the Closing Date, dated the Closing Date and in form and
substance reasonably satisfactory to the Administrative Agent, certifying (i)
that attached thereto is a true and complete copy of the articles or certificate
of incorporation, certificate of formation or other organizational document and
all amendments thereto of such Credit Party, certified as of a recent date by
the Secretary of State (or comparable Governmental Authority) of its
jurisdiction of organization, and that the same has not been amended since the
date of such certification, (ii) that attached thereto is a true and complete
copy of the bylaws, operating agreement or similar governing document of such
Credit Party, as then in effect and as in effect at all times from the date on
which the resolutions referred to in clause (iii) below were adopted to and
including the date of such certificate, and (iii) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors (or
similar governing body) of such Credit Party, authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party, and as to the incumbency and genuineness of the signature
of each officer of such Credit Party executing this Agreement or any of such
other Credit Documents, and attaching all such copies of the documents described
above.
 
     (d) The Administrative Agent shall have received a certificate as of a
recent date of the good standing of each Credit Party executing any Credit
Documents as of the Closing Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction.
 
     (e) All approvals, permits and consents of any Governmental Authorities or
other Persons required in connection with the execution and delivery of this
Agreement, the other Credit Documents and the consummation of the Transactions
shall have been obtained, without the imposition of conditions that are not
acceptable to the Administrative Agent, and all related filings, if any, shall
have been made, and all such approvals, permits, consents and filings shall be
in full force and effect and the Administrative Agent shall have received such
copies thereof as it shall have reasonably requested; all applicable waiting
periods shall have expired without any adverse action being taken or threatened
by any Governmental Authority having jurisdiction; and no action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before, and no order, injunction or decree shall have been entered
by, any court or other Governmental Authority, in each case to enjoin, restrain
or prohibit, to obtain substantial damages in respect of, or to impose
materially adverse conditions upon, this Agreement, any of the other Credit
Documents, the consummation of the Transactions or that could reasonably be
expected to have a Material Adverse Effect.
 
     (f) Concurrently with the making of the initial Loans hereunder, (i) all
principal, interest and other amounts outstanding under the Borrower’s existing
senior credit agreement (the “Existing Senior Credit Facilities”), shall be
repaid and satisfied in full and all guarantees by the Credit Parties relating
thereto extinguished, (ii) all commitments to extend credit under the agreements
and instruments relating to the Existing Senior Credit Facilities shall be
terminated, (iii) any Liens securing the Existing Senior Credit Facilities shall
be released and any related filings (including UCC filings, mortgages, and
intellectual property filings) terminated of record (or arrangements
satisfactory to the Administrative Agent made therefor), and (iv) any letters of
credit outstanding under the Existing Senior Credit Facilities for which any
Credit Party is obligated shall have been terminated, canceled or replaced; and
the Administrative Agent shall have received evidence of the foregoing
satisfactory to it, including an escrow agreement or payoff letter executed by
the lenders or the agent under the Existing Senior Credit Facilities.
 
62
 

--------------------------------------------------------------------------------

 

     (g) The Administrative Agent shall have received certified reports from an
independent search service satisfactory to it listing any judgment or tax lien
filing or Uniform Commercial Code financing statement that names the Parent, the
Borrower, or any of the Borrower’s Domestic Subsidiaries as debtor in any of the
jurisdictions listed beneath its name on Annex B to the Security Agreement, and
the results thereof shall be reasonably satisfactory to the Administrative
Agent.
 
     (h) The Administrative Agent shall have received evidence in form and
substance satisfactory to it that all filings, recordings, registrations and
other actions (including, without limitation, the filing of duly completed UCC-1
financing statements in each jurisdiction listed on Annex A to the Security
Agreement) necessary to perfect the Liens created by the Security Documents
shall have been completed, or arrangements satisfactory to the Administrative
Agent for the completion thereof shall have been made.
 
     (i) Since January 31, 2010, both immediately before and after giving effect
to the consummation of the Transactions, there shall not have occurred (i) a
Material Adverse Effect or (ii) any event, condition or state of facts that
could reasonably be expected to have a Material Adverse Effect.
 
     (j) The Borrower shall have paid (i) to the Arranger and Wells Fargo, the
fees required under the Engagement Letter to be paid to them on the Closing
Date, in the amounts due and payable on the Closing Date as required by the
terms thereof, (ii) to the Administrative Agent, the initial payment of the
annual administrative fee described in the Engagement Letter, and (iii) all
other fees and reasonable expenses of the Arranger, the Administrative Agent and
the Lenders required hereunder or under any other Credit Document to be paid on
or prior to the Closing Date (including reasonable fees and expenses of counsel)
in connection with this Agreement, the other Credit Documents and the
Transactions.
 
     (k) The Administrative Agent shall have received copies of the financial
statements referred to in Section 5.11(a).
 
     (l) The Administrative Agent shall have received an executed Financial
Condition Certificate, attaching copies of the Projections in form and substance
satisfactory to the Administrative Agent.
 
     (m) The Administrative Agent shall be satisfied that, on a pro forma basis
after giving effect to the Transactions, the Leverage Ratio as of the Closing
Date would not have exceeded 2.15:1.0, and the Administrative Agent shall have
received a certificate of a Financial Officer of the Parent as to the foregoing
and other supporting documentation, all in form and substance satisfactory to
the Administrative Agent.
 
63
 

--------------------------------------------------------------------------------

 

     (n) The Administrative Agent shall have received evidence in form and
substance satisfactory to it that all of the requirements of Section 6.6 have
been satisfied, including receipt of certificates of insurance evidencing the
insurance coverages described on Schedule 5.18 and naming the Administrative
Agent as loss payee or additional insured, as its interests may appear.
 
     (o) The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer of the
Borrower, including wire transfer information, directing the payment of the
proceeds of the initial Loans to be made hereunder.
 
     (p) The Administrative Agent shall have received from the Parent and the
Borrower all documentation and other information requested by the Administrative
Agent that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
 
     (q) Each of the Administrative Agent and each Lender shall have received
such other documents, certificates, opinions and instruments in connection with
the transactions contemplated hereby as it shall have reasonably requested.
 
     4.2 Conditions of All Borrowings. The obligation of each Lender to make any
Loans hereunder, including the initial Loans (but excluding Revolving Loans made
for the purpose of repaying Refunded Swingline Loans pursuant to Section 2.2(e)
or for the purpose of paying unpaid Reimbursement Obligations pursuant to
Section 3.5), and the obligation of the Issuing Lender to issue any Letters of
Credit hereunder, is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date or date of issuance:
 
     (a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the Swingline Lender) a Notice
of Swingline Borrowing in accordance with Section 2.2(d), or (together with the
Issuing Lender) a Letter of Credit Notice in accordance with Section 3.2, as
applicable;
 
     (b) Each of the representations and warranties contained in Article V and
in the other Credit Documents shall be true and correct, in all material
respects, on and as of such Borrowing Date (including the Closing Date, in the
case of the initial Loans made hereunder) or date of issuance of a Letter of
Credit with the same effect as if made on and as of such date, both immediately
before and after giving effect to the Loans to be made or Letter of Credit to be
issued on such date (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date); and
 
     (c) No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to the Loans to be
made or Letter of Credit to be issued on such date.
 
Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the Borrower
that the statements contained in Sections 4.2(b) and 4.2(c) are true, both as of
the date of such notice or request and as of the relevant Borrowing Date or date
of issuance.
 
64
 

--------------------------------------------------------------------------------

 

ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
     To induce the Administrative Agent, the Issuing Lender and the Lenders to
enter into this Agreement and to induce the Lenders to extend the credit
contemplated hereby and the Issuing Lender to issue Letters of Credit, each of
the Parent and the Borrower represents and warrants to the Administrative Agent,
the Issuing Lender and the Lenders as follows:
 
     5.1 Corporate Organization and Power. Each Credit Party (i) is a
corporation, a limited liability company or other legal entity duly organized or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation, as the case may be (which jurisdictions, as
of the Closing Date, are set forth on Schedule 5.1), (ii) has the full
corporate, limited liability company or other organizational power and authority
to execute, deliver and perform the Credit Documents to which it is or will be a
party, to own and hold its property and to engage in its business as presently
conducted, and (iii) is duly qualified to do business as a foreign corporation,
limited liability company or other entity and is in good standing in each
jurisdiction where the nature of its business or the ownership of its properties
requires it to be so qualified, except where the failure to be so qualified,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
     5.2 Authorization; Enforceability. Each Credit Party has taken, or on the
Closing Date will have taken, all necessary organizational action, as
applicable, to execute, deliver and perform each of the Credit Documents to
which it is or will be a party, and has, or on the Closing Date (or any later
date of execution and delivery) will have, validly executed and delivered each
of the Credit Documents to which it is or will be a party. This Agreement
constitutes, and each of the other Credit Documents upon execution and delivery
will constitute, the legal, valid and binding obligation of each Credit Party
that is a party hereto or thereto, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).
 
     5.3 No Violation. The execution, delivery and performance by each Credit
Party of each of the Credit Documents to which it is or will be a party, and
compliance by it with the terms hereof and thereof, do not and will not (i)
violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iv) except for the
Liens granted in favor of the Administrative Agent pursuant to the Security
Documents, result in or require the creation or imposition of any Lien upon any
of its properties, revenues or assets; except, in the case of clauses (ii) and
(iii) above, where such violations, conflicts, breaches or defaults,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
65
 

--------------------------------------------------------------------------------

 

     5.4 Governmental and Third-Party Authorization; Permits. No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority or other Person is or will be required as a
condition to or otherwise in connection with the due execution, delivery and
performance by each Credit Party of this Agreement or any of the other Credit
Documents to which it is or will be a party or the legality, validity or
enforceability hereof or thereof, other than (i) filings of Uniform Commercial
Code financing statements and other instruments and actions necessary to perfect
the Liens created by the Security Documents, (ii) consents, authorizations and
filings that have been (or on or prior to the Closing Date will have been) made
or obtained and that are (or on the Closing Date will be) in full force and
effect, which consents, authorizations and filings are listed on Schedule 5.4,
and (iii) consents and filings the failure to obtain or make which, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
     5.5 Litigation. There are no actions, investigations, suits or proceedings
pending or, to the knowledge of the Borrower, threatened, at law, in equity or
in arbitration, before any court, other Governmental Authority, arbitrator or
other Person, (i) against or affecting any of the Credit Parties or any of their
respective properties that could reasonably be expected to have a Material
Adverse Effect, or (ii) with respect to this Agreement or any of the other
Credit Documents.
 
     5.6 Taxes. Each Credit Party has timely filed all material federal, state,
local and foreign tax returns and reports required to be filed by it and has
paid, prior to the date on which penalties would attach thereto or a Lien would
attach to any of the properties of a Credit Party if unpaid, all taxes,
assessments, fees and other charges levied upon it or upon its properties that
are shown thereon as due and payable, other than those that are not yet
delinquent or that are being contested in good faith and by proper proceedings
and for which adequate reserves have been established in accordance with GAAP.
Such returns accurately reflect in all material respects all liability for taxes
of the Credit Parties for the periods covered thereby. As of the Closing Date,
there is no ongoing audit or examination or, to the knowledge of the Borrower,
other investigation by any Governmental Authority of the tax liability of any of
the Credit Parties, and there is no material unresolved claim by any
Governmental Authority concerning the tax liability of any Credit Party for any
period for which tax returns have been or were required to have been filed,
other than unsecured claims for which adequate reserves have been established in
accordance with GAAP. As of the Closing Date, no Credit Party has waived or
extended or has been requested to waive or extend the statute of limitations
relating to the payment of any taxes the payment of which could reasonably be
expected to result in a Material Adverse Effect.
 
66
 

--------------------------------------------------------------------------------

 

     5.7 Subsidiaries and Joint Ventures. Schedule 5.7 sets forth, as of the
Closing Date, (i) all of the Subsidiaries of the Parent (including the Borrower)
and (ii) as to each Credit Party, (x) the number of shares, units or other
interests of each class of Capital Stock outstanding, and the number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and similar rights and (y) the direct holders of all such Capital Stock
and the number of shares, units, interests, options, warrants or other purchase
rights held by each. All outstanding shares of Capital Stock of the Parent and
each of its Subsidiaries are duly and validly issued, fully paid and
nonassessable. Except for the shares of Capital Stock and the other equity
arrangements expressly indicated on Schedule 5.7, as of the Closing Date there
are no shares of Capital Stock, warrants, rights, options or other equity
securities, or other Capital Stock of any Credit Party (other than the Parent)
outstanding or reserved for any purpose. Schedule 5.7 also sets forth, as of the
Closing Date, all Joint Ventures of the Parent and its Subsidiaries and the
percentage ownership of the Parent or such Subsidiary in each Joint Venture.
 
     5.8 Full Disclosure. All factual information heretofore, contemporaneously
or hereafter furnished in writing to the Administrative Agent, the Arranger or
any Lender by or on behalf of any Credit Party for purposes of or in connection
with this Agreement, the other Credit Documents and the Transactions is or will
be true and accurate in all material respects on the date as of which such
information is dated or certified (or, if such information has been updated,
amended or supplemented, on the date as of which any such update, amendment or
supplement is dated or certified) and not made incomplete by omitting to state a
material fact necessary to make the statements contained herein and therein, in
light of the circumstances under which such information was provided, not
misleading; provided that, with respect to projections, budgets and other
estimates, except as specifically represented in Section 5.11(b), the Parent and
the Borrower represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time. As of the Closing
Date, there is no fact known to any Credit Party that has, or could reasonably
be expected to have, a Material Adverse Effect, which fact has not been set
forth herein, in the financial statements of the Borrower and its Subsidiaries
furnished to the Administrative Agent and/or the Lenders, or in any certificate,
opinion or other written statement made or furnished by the Borrower to the
Administrative Agent and/or the Lenders.
 
     5.9 Margin Regulations. No Credit Party is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock. No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations D, T, U or X or any provision of the Exchange Act.
 
     5.10 No Material Adverse Effect. There has been no Material Adverse Effect
since January 31, 2010, and there exists no event, condition or state of facts
that could reasonably be expected to result in a Material Adverse Effect.
 
 67
 

--------------------------------------------------------------------------------

 

     5.11 Financial Matters.
 
     (a) The Borrower has heretofore furnished to the Administrative Agent
copies of (i) the audited consolidated balance sheets of the Parent and its
Subsidiaries as of January 31, 2010, February 1, 2009 and February 3, 2008, in
each case with the related statements of income, cash flows and stockholders’
equity for the Fiscal Years then ended, together with the opinion of
PricewaterhouseCoopers LLP thereon, and (ii) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries as of October 31, 2010, and the related
statements of income, cash flows and stockholders’ equity for the 9-month period
then ended. Such financial statements have been prepared in accordance with GAAP
(subject, with respect to the unaudited financial statements, to the absence of
notes required by GAAP and to normal year-end adjustments) and present fairly in
all material respects the financial condition of the Parent and its Subsidiaries
on a consolidated basis as of the respective dates thereof and the results of
operations of the Parent and its Subsidiaries on a consolidated basis for the
respective periods then ended. Except as fully reflected in the most recent
financial statements referred to above and the notes thereto, there are no
material liabilities or obligations with respect to the Parent and its
Subsidiaries of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that are required in accordance with GAAP to be
reflected in such financial statements and that are not so reflected.
 
     (b) The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, projected consolidated balance sheets and
statements of income and cash flows of the Parent and its Subsidiaries
(consisting of balance sheets and statements of income and cash flows prepared
by the Parent and its Subsidiaries on a quarterly basis through the end of
Fiscal Year 2012 and thereafter on an annual basis) through the end of Fiscal
Year 2014, giving effect to the consummation of the Transactions (the
“Projections”). In the good faith opinion of management of the Parent, the
assumptions used in the preparation of the Projections were fair, complete and
reasonable when made and continue to be fair, complete and reasonable as of the
date hereof. The Projections have been prepared in good faith by the executive
and financial personnel of the Parent, are complete and represent a reasonable
estimate of the future performance and financial condition of the Parent and its
Subsidiaries, subject to the uncertainties and approximations inherent in any
projections.
 
     (c) After giving effect to the consummation of the Transactions, each
Credit Party (i) has capital sufficient to carry on its businesses as conducted
and as proposed to be conducted, (ii) has assets with a fair saleable value,
determined on a going concern basis, which are (y) not less than the amount
required to pay the probable liability on its existing debts as they become
absolute and matured and (z) greater than the total amount of its liabilities
(including identified contingent liabilities, valued at the amount that can
reasonably be expected to become absolute and matured in their ordinary course),
and (iii) does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay such debts and liabilities as they mature
in their ordinary course.
 
     (d) As of the Closing Date, since January 31, 2010, there has not been an
occurrence of a “material weakness” (as defined in statement on Auditing
Standards No. 60) in, or fraud that involves management or other employees who
have a significant role in, the Borrower’s internal controls over financial
reporting, in each case as described in Section 404 of the Sarbanes-Oxley Act of
2002 and all rules and regulations promulgated thereunder and the accounting and
auditing principles, rules, standards and practices promulgated or approved with
respect thereto.
 
68
 

--------------------------------------------------------------------------------

 

     (e) Since February 3, 2008, neither (i) the board of directors of the
Parent, a committee thereof or an authorized officer of the Parent has concluded
that any financial statement previously furnished to the Administrative Agent
should no longer be relied upon because of an error, nor (ii) has the Parent
been advised by its auditors that a previously issued audit report or interim
review cannot be relied on.
 
     5.12 Ownership of Properties. Each Credit Party (i) has good and marketable
title to all material real property owned by it (including, without limitation,
any Realty subject to a Mortgage), (ii) holds interests as lessee under valid
leases in full force and effect with respect to all material leased real and
personal property used in connection with its business, and (iii) has good title
to all of its other material properties and assets reflected in the most recent
financial statements referred to in Section 5.11(a) (except as sold or otherwise
disposed of since the date thereof in the ordinary course of business), except,
in the cases of clauses (ii) and (iii) only, where the failure to hold such
title or interests, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and in each case free and clear of
all Liens other than Permitted Liens. Schedule 5.12 lists, as of the Closing
Date and after giving effect to the Transactions, all Realty of the Credit
Parties, indicating in each case the identity of the owner, the address of the
property, the nature of use of the premises, and whether such interest is a
leasehold or fee ownership interest.
 
     5.13 ERISA.
 
     (a) Each Credit Party and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event that
could reasonably be expected to have a Material Adverse Effect (i) has occurred
within the five-year period prior to the Closing Date, (ii) has occurred and is
continuing, or (iii) to the knowledge of the Borrower, is reasonably expected to
occur with respect to any Plan. Except as could not reasonably be expected to
have a Material Adverse Effect, no Plan has any Unfunded Pension Liability as of
the most recent annual valuation date applicable thereto, and no Credit Party or
any of its ERISA Affiliates has engaged in a transaction that could be subject
to Section 4069 or 4212(c) of ERISA.
 
     (b) No Credit Party or any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and no Credit Party or any of its ERISA Affiliates would become subject to
any liability under ERISA if any such Credit Party or ERISA Affiliate were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date. No Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.
 
69
 

--------------------------------------------------------------------------------

 

     5.14 Environmental Matters. Except as set forth on Schedule 5.14 and except
as, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
 
     (a) No Hazardous Substances are or have been generated, used, located,
released, treated, transported, disposed of or stored, currently or in the past,
(i) by any Credit Party or (ii) to the knowledge of the Borrower, by any other
Person (including any predecessor in interest) or otherwise, in either case in,
on, about or to or from any portion of any real property, leased, owned or
operated by any Credit Party, except in compliance with all applicable
Environmental Laws; no portion of any such real property or, to the knowledge of
the Borrower, any other real property at any time leased, owned or operated by
any Credit Party is contaminated by any Hazardous Substance; and no portion of
any real property leased, owned or operated by any Credit Party is presently or,
to the knowledge of the Borrower, has ever been, the subject of an environmental
audit, assessment or remedial action.
 
     (b) No portion of any real property leased, owned or operated by any Credit
Party has been used by any Credit Party or, to the knowledge of the Borrower, by
any other Person, as or for a mine, landfill, dump or other disposal facility,
gasoline service station or bulk petroleum products storage facility; and no
portion of such real property or any other real property currently or at any
time in the past leased, owned or operated by any Credit Party has, pursuant to
any Environmental Law, been placed on the “National Priorities List” or “CERCLIS
List” (or any similar federal, state or local list) of sites subject to possible
environmental problems.
 
     (c) All activities and operations of the Credit Parties are in compliance
with the requirements of all applicable Environmental Laws; each Credit Party
has obtained all licenses and permits under Environmental Laws necessary to its
respective operations, all such licenses and permits are being maintained in
good standing, and each Credit Party is in compliance with all terms and
conditions of such licenses and permits; and no Credit Party is involved in any
suit, action or proceeding, or has received any notice, complaint or other
request for information from any Governmental Authority or other Person, with
respect to any actual or alleged Environmental Claims, and to the knowledge of
the Borrower, there are no threatened Environmental Claims, nor any basis
therefor.
 
     5.15 Compliance with Laws. Each Credit Party has timely filed all material
reports, documents and other materials required to be filed by it under all
applicable Requirements of Law with any Governmental Authority, has retained all
material records and documents required to be retained by it under all
applicable Requirements of Law, and is otherwise in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership and operation of its properties, except in each case to the extent
that the failure to file, retain or comply therewith, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
     5.16 Intellectual Property. Each Credit Party owns, or has the legal right
to use, all Intellectual Property necessary for it to conduct its business as
currently conducted. Schedule 5.16 lists, as of the Closing Date and after
giving effect to the Transactions, all material registered Intellectual Property
owned by any Credit Party. No claim has been asserted or is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any such claim, and to the knowledge of the Borrower, the use
of such Intellectual Property by any Credit Party does not infringe on the known
rights of any Person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. 
 
70
 

--------------------------------------------------------------------------------

 

     5.17 Investment Company Act. No Credit Party is an “investment company,” a
company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940, as amended.
 
     5.18 Insurance. Schedule 5.18 sets forth, as of the Closing Date and after
giving effect to the Transactions, an accurate and complete list and a brief
description (including the insurer, policy number, type of insurance, coverage
limits, deductibles, expiration dates and any special cancellation conditions)
of all policies of property and casualty, liability (including, but not limited
to, product liability), business interruption, workers’ compensation, and other
forms of insurance owned or held by the Credit Parties or pursuant to which any
of their respective assets are insured. The assets, properties and business of
the Credit Parties are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
 
     5.19 Material Contracts. As of the Closing Date, each “material contract”
(within the meaning of Item 601(b)(10) of Regulation S-K under the Securities
Act) to which any Credit Party is a party, by which any Credit Party or its
properties is bound or to which any Credit Party is subject (collectively,
“Material Contracts”) is set forth in the Parent’s Forms 10-K, Forms 10-Q and
Forms 8-K filed pursuant to the Exchange Act. As of the Closing Date and after
giving effect to the Transactions, (i) each Material Contract is in full force
and effect and is enforceable by each Credit Party that is a party thereto in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general or equitable principles or by
principles of good faith and fair dealing, and (ii) no Credit Party or, to the
knowledge of the Borrower, any other party thereto is in breach of or default
under any Material Contract in any material respect or has given notice of
termination or cancellation of any Material Contract.
 
     5.20 Security Documents.
 
     (a) The provisions of each of the Security Documents other than the
Mortgages (whether executed and delivered prior to or on the Closing Date or
thereafter) are and will be effective to create in favor of the Administrative
Agent, for its benefit and the benefit of the Lenders, a valid and enforceable
security interest in and Lien upon all right, title and interest of each Credit
Party that is a party thereto in and to the Collateral purported to be pledged
by it thereunder and described therein, and upon (i) the initial extension of
credit hereunder, (ii) the filing of appropriately completed Uniform Commercial
Code financing statements and continuations thereof in the jurisdictions
specified therein, (iii) the filing of appropriately completed short-form
assignments in the U.S. Patent and Trademark Office and the U.S. Copyright
Office, as applicable, and (iv) the possession by the Administrative Agent of
any certificates evidencing the securities pledged thereby, duly endorsed or
accompanied by duly executed stock powers, such security interest and Lien shall
constitute a fully perfected and first priority security interest in and Lien
upon such right, title and interest of the applicable Credit Party in and to
such Collateral, to the extent that such security interest and Lien can be
perfected by such filings, actions and possession, subject only to Permitted
Liens. 
 
71
 

--------------------------------------------------------------------------------

 

     (b) The provisions of each Mortgage (whether executed and delivered prior
to or on the Closing Date or thereafter) are and will be effective to create in
favor of the Administrative Agent, for its benefit and the benefit of the
Lenders, a valid and enforceable security interest in and Lien upon all right,
title and interest of each Credit Party that is a party thereto in and to the
mortgaged premises described therein, and upon (i) the initial extension of
credit hereunder and (ii) the filing of such Mortgage in the applicable real
property recording office, such security interest and Lien shall constitute a
fully perfected and first priority security interest in and Lien upon such
right, title and interest of such Credit Party in and to such mortgaged
premises, in each case prior and superior to the rights of any other Person and
subject only to Permitted Liens.
 
     5.21 Labor Relations. No Credit Party is engaged in any unfair labor
practice within the meaning of the National Labor Relations Act of 1947, as
amended. As of the Closing Date, there is (i) no unfair labor practice complaint
before the National Labor Relations Board, or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, pending
or, to the knowledge of the Borrower, threatened, against any Credit Party, (ii)
no strike, lock-out, slowdown, stoppage, walkout or other labor dispute pending
or, to the knowledge of the Borrower, threatened, against any Credit Party, and
(iii) to the knowledge of the Borrower, no petition for certification or union
election or union organizing activities taking place with respect to any Credit
Party. As of the Closing Date, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Credit Parties.
 
     5.22 No Burdensome Restrictions. No Credit Party is a party to any written
agreement or instrument or subject to any other obligations or any charter or
corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
     5.23 OFAC; Anti-Terrorism Laws.
 
     (a) No Credit Party or any Affiliate of any Credit Party (i) is a
Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned Countries,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
 
     (b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Credit Parties are in
compliance in all material respects with the PATRIOT Act.
 
72
 

--------------------------------------------------------------------------------

 

ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
     Each of the Parent and the Borrower covenants and agrees that, until the
termination of the Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:
 
     6.1 Financial Statements. The Borrower will deliver to the Administrative
Agent and to each Lender:
 
     (a) As soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, beginning with the
first Fiscal Quarter for which such financial statements were not delivered as
of the Closing Date, unaudited consolidated balance sheets of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter, unaudited consolidated
statements of income for the Parent and its Subsidiaries for the Fiscal Quarter
then ended and unaudited consolidated statements of income, cash flows and
stockholders’ equity for that portion of the Fiscal Year then ended, in each
case setting forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding Fiscal Year together with (except for the
statement of stockholders’ equity) comparative budgeted figures for the fiscal
period then ended, all in reasonable detail and prepared in accordance with GAAP
(subject to the absence of notes required by GAAP and subject to normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter;
 
     (b) As soon as available and in any event within 90 days after the end of
each Fiscal Year, beginning with Fiscal Year 2011, an audited consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such Fiscal
Year and the related audited consolidated statements of income, cash flows and
stockholders’ equity for the Parent and its Subsidiaries for the Fiscal Year
then ended, including the notes thereto, in each case setting forth comparative
consolidated figures as of the end of and for the preceding Fiscal Year together
with (beginning with the financial statements for the 2012 Fiscal Year and
except for the statement of stockholders’ equity) comparative budgeted figures
for the Fiscal Year then ended, all in reasonable detail and (with respect to
the audited statements) certified by the independent certified public accounting
firm regularly retained by the Parent or another independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, together with (y) a report thereon by such accountants
that is not qualified as to going concern or scope of audit and to the effect
that such financial statements present fairly in all material respects the
consolidated financial condition and results of operations of the Parent and its
Subsidiaries as of the dates and for the periods indicated in accordance with
GAAP applied on a basis consistent with that of the preceding year or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
year, and (z) a letter from such accountants to the effect that, based on and in
connection with their examination of the financial statements of the Parent and
its Subsidiaries, they obtained no knowledge of the occurrence or existence of
any Default or Event of Default relating to accounting or financial reporting
matters (which certificate may be limited to the extent required by accounting
rules or guidelines), or a statement specifying the nature and period of
existence of any such Default or Event of Default disclosed by their audit. 
 
73
 

--------------------------------------------------------------------------------

 

     6.2 Other Business and Financial Information. The Borrower will deliver to
the Administrative Agent and each Lender:
 
     (a) Concurrently with each delivery of the financial statements described
in Sections 6.1(a) and 6.1(b), a Compliance Certificate with respect to the
period covered by the financial statements being delivered thereunder, executed
by a Financial Officer of the Parent or Borrower, together with a Covenant
Compliance Worksheet reflecting the computation of the financial covenants set
forth in Article VII as of the last day of the period covered by such financial
statements;
 
     (b) As soon as available and in any event not later than 30 days after the
commencement of each Fiscal Year, beginning with the 2013 Fiscal Year, a
consolidated operating budget for the Parent and its Subsidiaries for such
Fiscal Year (prepared on a quarterly basis), consisting of a consolidated
balance sheet and consolidated statements of income and cash flows, together
with a certificate of a Financial Officer of the Parent to the effect that such
budget has been prepared in good faith and is a reasonable estimate of the
financial position and results of operations of the Parent and its Subsidiaries
for the period covered thereby; and as soon as available from time to time
thereafter, any modifications or revisions to or restatements of such budget;
 
     (c) Promptly upon receipt thereof, copies of any “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;
 
     (d) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any Credit
Party shall send or make available generally to its shareholders, (ii) all
regular, periodic and special reports, registration statements and prospectuses
(other than on Form S-8) that any Credit Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange, and (iii) all press releases
and other statements made available generally by any Credit Party to the public
concerning material developments in the business of the Credit Parties;
 
     (e) Promptly upon (and in any event within five Business Days after) any
Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:
 
     (i) the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;
 
74
 

--------------------------------------------------------------------------------

 

     (ii) the institution or threatened institution of (or the occurrence of any
material development in) any action, suit, investigation or proceeding against
or affecting any Credit Party, including any such investigation or proceeding by
any Governmental Authority (other than routine periodic inquiries,
investigations or reviews), that could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect;
 
     (iii) the receipt by any Credit Party from any Governmental Authority of
(A) any notice asserting any failure by any Credit Party to be in compliance
with applicable Requirements of Law or that threatens the taking of any action
against any Credit Party or sets forth circumstances that could reasonably be
expected to have a Material Adverse Effect, or (B) any notice of any actual or
threatened suspension, limitation or revocation of, failure to renew, or
imposition of any restraining order, escrow or impoundment of funds in
connection with, any license, permit, accreditation or authorization of any
Credit Party, where such action could reasonably be expected to have a Material
Adverse Effect;
 
     (iv) the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Borrower specifying the details of
such ERISA Event and the action that the applicable Credit Party has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to any Credit Party or an ERISA Affiliate
with respect to such ERISA Event;
 
     (v) the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract or other
material contract or agreement to which any Credit Party is a party, the default
under or termination or cancellation of which could reasonably be expected to
have a Material Adverse Effect;
 
     (vi) the occurrence of any of the following: (x) the assertion of any
Environmental Claim against or affecting any Credit Party or any real property
leased, operated or owned by any Credit Party, or any Credit Party’s discovery
of a basis for any such Environmental Claim; (y) the receipt by any Credit Party
of notice of any alleged violation of or noncompliance with any Environmental
Laws or release of any Hazardous Substance; or (z) the taking of any
investigation, remediation or other responsive action by any Credit Party or any
other Person in response to the actual or alleged violation of any Environmental
Law by any Credit Party or generation, storage, transport, release, disposal or
discharge of any Hazardous Substances on, to, upon or from any real property
leased, operated or owned by any Credit Party; but in each case under clauses
(x), (y) and (z) above, only to the extent the same could reasonably be expected
to have a Material Adverse Effect;
 
     (vii) the occurrence of any material damage, loss, destruction,
confiscation, condemnation, taking, diminution in value or any other material
Casualty Event with respect to any Realty subject to a Mortgage; and
 
75
 

--------------------------------------------------------------------------------

 

     (viii) any other matter or event that has, or could reasonably be expected
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Credit Parties have taken and
propose to take with respect thereto; and
 
     (f) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of any
Credit Party as the Administrative Agent or any Lender may from time to time
reasonably request.
 
     (g) The financial statements and other items required to be delivered by
the Borrower pursuant to Sections 6.1(a), 6.1(b) and 6.2(d) of this Agreement
may be delivered by electronic communication and delivery including, the
Internet or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com).
Financial statements and other items delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Borrower posts such financial statements or items or the financial statements or
items become available on a commercial website and the Borrower notifies the
Administrative Agent and each Lender of said posting and provides a link
thereto; provided that if such item is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. on the opening of business on the next Business
Day for the recipient.
 
     6.3 Existence; Franchises; Maintenance of Properties. Each of the Parent
and the Borrower will, and will cause each of its Subsidiaries to, (i) maintain
and preserve in full force and effect its legal existence, except as expressly
permitted otherwise by Section 8.1, (ii) obtain, maintain and preserve in full
force and effect all other rights, franchises, licenses, permits,
certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
and damage by casualty excepted) and from time to time make all necessary
repairs to and renewals and replacements of such properties, except to the
extent that any of such properties are obsolete or are being replaced or, in the
good faith judgment of the Borrower, are no longer useful or desirable in the
conduct of the business of the Credit Parties.
 
     6.4 Compliance with Laws. Each of the Parent and the Borrower will, and
will cause each of its Subsidiaries to, comply in all respects with all
Requirements of Law applicable in respect of the conduct of its business and the
ownership and operation of its properties, except to the extent the failure so
to comply could not reasonably be expected to have a Material Adverse Effect.
 
     6.5 Payment of Obligations. Each of the Parent and the Borrower will, and
will cause each of its Subsidiaries to, (i) pay, discharge or otherwise satisfy
at or before maturity all liabilities and obligations as and when due (subject
to any applicable subordination, grace and notice provisions), except to the
extent failure to do so could not reasonably be expected to have a Material
Adverse Effect, and (ii) pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto, and all lawful claims that, if unpaid, would become a Lien (other than
a Permitted Lien) upon any of the properties of any Credit Party; provided,
however, that no Credit Party shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which such Credit Party is maintaining adequate reserves
with respect thereto in accordance with GAAP.
 
76
 

--------------------------------------------------------------------------------

 

     6.6 Insurance.
 
     (a) Each of the Parent and the Borrower will, and will cause each of its
Subsidiaries to, (i) maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated, and (ii) at least 10 days prior to each anniversary of the Closing
Date, deliver certificates of such insurance to the Administrative Agent with
standard loss payable endorsements naming the Administrative Agent as loss payee
(on property and casualty policies) and additional insured (on liability
policies) as its interests may appear. Each such policy of insurance shall
contain a clause requiring the insurer to give not less than 30 days’ prior
written notice to the Administrative Agent before any cancellation of the
policies for any reason whatsoever and shall provide that any loss shall be
payable in accordance with the terms thereof notwithstanding any act of any
Credit Party that might result in the forfeiture of such insurance.
 
     (b) Each of the Parent and the Borrower will, and will cause each of its
Subsidiaries to, direct all insurers under policies of property and casualty
insurance on the Collateral to pay all proceeds payable thereunder directly to
the Administrative Agent. The Administrative Agent shall hold all such proceeds
for the account of the Credit Parties. So long as no Event of Default has
occurred and is continuing, and subject Section 2.6(e), the Administrative Agent
shall, at the Borrower’s request, disburse such proceeds as payment for the
purpose of replacing or repairing destroyed or damaged assets, as and when
required to be paid and upon presentation of evidence satisfactory to the
Administrative Agent of such required payments and such other documents as the
Administrative Agent may reasonably request. As and to the extent required by
Section 2.6(e), and in any event upon and during the continuance of an Event of
Default, the Administrative Agent shall apply such proceeds as a prepayment of
the Loans in the order and manner provided in Section 2.6(g).
 
     6.7 Maintenance of Books and Records; Inspection. Each of the Parent and
the Borrower will, and will cause each of its Subsidiaries to, (i) maintain
adequate books, accounts and records, in which full, true and correct entries
shall be made of all financial transactions in relation to its business and
properties, and prepare all financial statements required under this Agreement,
in each case in accordance with GAAP and in compliance with the requirements of
any Governmental Authority having jurisdiction over it, and (ii) permit
employees or agents of the Administrative Agent or any Lender to visit and
inspect its properties and examine or audit its books, records, working papers
and accounts and make copies and memoranda of them, and to discuss its affairs,
finances and accounts with its officers and employees and, upon notice to the
Parent and the Borrower, the independent public accountants of the Parent, the
Borrower and their respective Subsidiaries (and by this provision each of the
Parent and the Borrower authorizes such accountants to discuss the finances and
affairs of the Parent, the Borrower and their respective Subsidiaries), all at
such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested.
 
77
 

--------------------------------------------------------------------------------

 

     6.8 Hedge Agreements. Within 90 days after the Closing Date, the Borrower
shall have entered into or obtained, and the Borrower will thereafter maintain
in full force and effect, Hedge Agreements in form and substance reasonably
satisfactory to the Administrative Agent the effect of which shall be to fix or
limit interest rates payable by the Borrower as to at least 50% of the principal
balance of the Term Loans at such date for a period of not less than three years
from the Closing Date. The Borrower will deliver to the Administrative Agent,
promptly upon receipt thereof, copies of such Hedge Agreements (and any
supplements or amendments thereto), and promptly upon request therefor, any
other information reasonably requested by the Administrative Agent to evidence
its compliance with the provisions of this Section 6.8.
 
     6.9 Subsidiaries. The Parent will take such action, and will cause each of
its Subsidiaries to take such action, from time to time as shall be necessary to
ensure that each Domestic Subsidiary (other than an Immaterial Subsidiary) is a
Subsidiary Guarantor hereunder. Without limiting the generality of the
foregoing, and except as set forth in Section 6.9(d) and 6.9(e), in the event
that the Borrower may from time to time create or acquire new Wholly Owned
Subsidiaries in connection with Investments or otherwise as permitted under this
Agreement, or the Wholly Owned Subsidiaries of the Borrower may create or
acquire new Wholly Owned Subsidiaries, the Parent will take such action, and
will cause each of its Subsidiaries to take such action, to ensure that:
 
     (a) Concurrently with (and in any event within ten Business Days after) the
creation or direct or indirect acquisition by the Parent thereof, (i) each such
new Subsidiary (other than an Immaterial Subsidiary) will execute and deliver to
the Administrative Agent (A) a joinder to the Guaranty, pursuant to which such
new Subsidiary shall become a guarantor thereunder and shall guarantee the
payment in full of the Obligations of the Borrower under this Agreement and the
other Credit Documents, (B) a joinder to the Security Agreement, pursuant to
which such new Subsidiary (other than an Immaterial Subsidiary) shall become a
party thereto and shall grant to the Administrative Agent a first priority Lien
upon and security interest in its accounts receivable, inventory, equipment,
general intangibles and other personal property as Collateral for its
obligations under the Guaranty, subject only to Permitted Liens, and (C) unless
the Administrative Agent agrees otherwise in writing, a Mortgage with respect to
any owned interests of such new Subsidiary (other than an Immaterial Subsidiary)
in real property and the Borrower will, or will cause the parent Subsidiary that
owns the Capital Stock of such new Subsidiary (other than an Immaterial
Subsidiary) to, execute and deliver to the Administrative Agent an amendment or
supplement to the Security Agreement pursuant to which all of the Capital Stock
of such new Subsidiary shall be pledged to the Administrative Agent, together
with the certificates evidencing such Capital Stock and undated stock powers
duly executed in blank;
 
78
 

--------------------------------------------------------------------------------

 
 
     (b) Concurrently with (and in any event within 10 Business Days after) the
creation or acquisition of any new Subsidiary (other than an Immaterial
Subsidiary), the Borrower will deliver to the Administrative Agent:
 
     (i) a written legal opinion of counsel to such Subsidiary addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, which shall cover such
matters relating to such Subsidiary and the creation or acquisition thereof
incident to the transactions contemplated by this Agreement and this Section 6.9
and the other Credit Documents as set forth in the legal opinion of counsel
delivered to the Administrative Agent and the Lenders on the Closing Date;
 
     (ii) (A) a copy of the certificate of incorporation (or other charter
documents) of such Subsidiary, certified as of a date that is acceptable to the
Administrative Agent by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Subsidiary, (B) a copy of
the bylaws or similar organizational document of such Subsidiary, certified on
behalf of such Subsidiary as of a date that is acceptable to the Administrative
Agent by the corporate secretary or assistant secretary of such Subsidiary, (C)
an original certificate of good standing for such Subsidiary issued by the
applicable Governmental Authority of the jurisdiction of incorporation or
organization of such Subsidiary and (D) copies of the resolutions of the board
of directors and, if required, stockholders or other equity owners of such
Subsidiary authorizing the execution, delivery and performance of the
agreements, documents and instruments executed pursuant to Section 6.9(a),
certified on behalf of such Subsidiary by an Authorized Officer of such
Subsidiary, all in form and substance reasonably satisfactory to the
Administrative Agent;
 
     (iii) a report of Uniform Commercial Code financing statement, tax and
judgment lien searches performed against such Subsidiary in each jurisdiction in
which such Subsidiary is incorporated or organized, has a place of business or
maintains any assets, which report shall show no Liens on its assets (other than
Permitted Liens);
 
     (iv) a certificate of the secretary or an assistant secretary of such
Subsidiary as to the incumbency and signature of the officers executing
agreements, documents and instruments executed pursuant to Section 6.9(a); and
 
     (v) a certificate executed by an Authorized Officer of each of the Borrower
and such Subsidiary, which shall constitute a representation and warranty by the
Borrower and such Subsidiary as of the date of the creation or acquisition of
such Subsidiary that all conditions contained in this Agreement to such creation
or acquisition have been satisfied, in form and substance reasonably
satisfactory to the Administrative Agent.
 
     (c) As promptly as reasonably possible, the Borrower and its Subsidiaries
will deliver any such other documents, certificates and opinions, in form and
substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent or the Required Lenders may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected security interest in the Collateral being
pledged pursuant to the documents described above;
 
79
 

--------------------------------------------------------------------------------

 

     (d) Notwithstanding the foregoing provisions of this Section 6.9, with
respect to any Subsidiary that is a Immaterial Subsidiary (but only for so long
as such Subsidiary is an Immaterial Subsidiary) (i) such Immaterial Subsidiary
shall not be required to become a Subsidiary Guarantor, and (ii) the Parent and
Borrower shall not be required to comply, or cause their Subsidiaries to comply,
with this Section 6.9 with respect such Immaterial Subsidiary, provided that,
the Capital Stock of such Immaterial Subsidiary (except for an Immaterial
Subsidiary that is a Foreign Subsidiary) shall still be pledged to the
Administrative Agent under the terms of the Security Agreement to the extent
that such pledge is effective without any amendment or supplement to the
Security Agreement and without the delivery of certificates evidencing the
Capital Stock of such Immaterial Subsidiary. Within ten Business Days of any
Subsidiary that was an Immaterial Subsidiary no longer being an Immaterial
Subsidiary, each of the Parent and Borrower shall comply with this Section 6.9
with respect to such Subsidiary.
 
     (e) Notwithstanding the foregoing provisions of this Section 6.9 or Section
6.10, with respect to any Foreign Subsidiary, (i) the Capital Stock of such
Foreign Subsidiary will not be required to be pledged to the extent (but only to
the extent) that (x) such Foreign Subsidiary has assets with a fair market value
less than $100,000, (y) such Foreign Subsidiary is a Subsidiary of a Foreign
Subsidiary or (z) such pledge exceeds 65% of the voting Capital Stock of such
Foreign Subsidiary, unless and to the extent that the pledge of greater than 65%
of the voting Capital Stock of such Foreign Subsidiary would not cause any
materially adverse tax consequences to the Borrower, and (ii) such Foreign
Subsidiary will not be required to become a Subsidiary Guarantor or otherwise
execute the Security Agreement or a Mortgage if doing so would cause any
materially adverse tax consequences to the Borrower or the Parent, determined by
whether the execution of the Guaranty by such Foreign Subsidiary would
constitute an investment of earnings in United States property under Section 956
(or any successor statute) of the Code which would trigger an increase in the
gross income of the Parent pursuant to Section 951 (or any successor provision)
of the Code without corresponding credits or other offsets. Within 30 days of
any Foreign Subsidiary (other than a Foreign Subsidiary that is a Subsidiary of
a Foreign Subsidiary) whose Capital Stock has not previously been pledged to the
Administrative Agent for the benefit of the Lenders, obtaining assets that, when
aggregated with all of the other assets of such Foreign Subsidiary, will have a
fair market value in excess of $100,000, each of the Parent and the Borrower
will, and will cause the parent of such Foreign Subsidiary to, execute and
deliver to the Administrative Agent an amendment or supplement to the Security
Agreement pursuant to which 65% of the Capital Stock of such Foreign Subsidiary
shall be pledged to the Administrative Agent, together with the certificates
evidencing such Capital Stock and undated stock powers duly executed in blank.
 
     6.10 Additional Security. Subject to Section 6.9(e), each of the Parent and
the Borrower will, and will cause each of its Subsidiaries (other than
Immaterial Subsidiaries) to, grant to the Administrative Agent, for the benefit
of the Lenders, from time to time security interests, mortgages and other Liens
in and upon such of its assets and properties as are not covered by the Security
Documents executed and delivered on the Closing Date or pursuant to Section 6.9
(including, without limitation and within ten Business Days after any
acquisition of any fee interest in any real property by any Credit Party other
than a Foreign Subsidiary or an Immaterial Subsidiary, a Mortgage with respect
thereto, unless the Administrative Agent agrees otherwise in writing), and as
may be reasonably requested from time to time by the Administrative Agent or the
Required Lenders. Such security interests, mortgages and Liens shall be granted
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and shall constitute valid and perfected security interests
and Liens, subject to no Liens other than Permitted Liens. Without limitation of
the foregoing, in connection with the grant of any Mortgage, the Borrower will,
and will cause each applicable Subsidiary to, at the Borrower’s expense,
prepare, obtain and deliver to the Administrative Agent any environmental
assessments, appraisals, surveys, title insurance and other matters or documents
as the Administrative Agent may reasonably request or as may be required under
applicable banking laws and regulations.
 
80
 

--------------------------------------------------------------------------------

 

     6.11 Environmental Laws. Each of the Parent and the Borrower will, and will
cause each of its Subsidiaries to, (i) comply in all material respects with, and
use commercially reasonable efforts to ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect, and (ii)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions, required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that the same are being contested in good faith by appropriate
proceedings or to the extent the failure to conduct or complete any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.
 
     6.12 Public/Private Information. Each of the Parent and the Borrower will
cooperate with the Administrative Agent in connection with the publication of
certain materials and/or information provided by or on behalf of the Borrower to
the Administrative Agent and Lenders pursuant to this Article VI (collectively,
the “Information Materials”) and will designate Information Materials (i) that
are either available to the public or not material with respect to the Parent
and its Subsidiaries for purposes of federal and state securities laws, as
“Public Information” and (ii) that are not Public Information, as “Private
Information”.
 
     6.13 OFAC, PATRIOT Act Compliance. Each of the Parent and the Borrower
will, and will cause each of its Subsidiaries to, (i) refrain from doing
business in a Sanctioned Country or with a Sanctioned Person in violation of the
economic sanctions of the United States administered by OFAC, and (ii) provide,
to the extent commercially reasonable, such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
 
     6.14 Post-Closing Obligations. The Borrower will, on or before the
respective date set forth below (except as any such date may be extended by the
Administrative Agent):
 
     (a) Within 30 days of the Closing Date, deliver to the Administrative Agent
executed deposit account control agreements, in form and substance reasonably
acceptable to the Administrative Agent, with respect to the deposit accounts of
the Credit Parties maintained at Wells Fargo, First Tennessee Bank National
Association and Wachovia Bank, National Association.
 
81
 

--------------------------------------------------------------------------------

 

     (b) Use commercially reasonable efforts to, within 30 days of the Closing
Date, deliver to the Administrative Agent executed agreements of
non-disturbance, attornment, estoppel and subordination, in form and substance
reasonable acceptable to the Administrative Agent, with the tenants under the
leases related to the Closing Date Real Property located at 8425 North Florida
Avenue, Tampa, Florida.
 
     (c) Within 60 days of the Closing Date, deliver to the Administrative Agent
the Secured Promissory Note, dated as of October 16, 2009, issued by Fog City
Doughnuts LLC in favor of the Borrower (or the replacement note(s) issued
therefor).
 
     (d) Within 90 days of the Closing Date, with respect to any title insurance
policy on any Closing Date Real Property that contains a title exception for
“matters as would be shown on a current and accurate survey”, deliver (and take
all actions necessary to deliver (including, if necessary, obtaining a current
and accurate survey of such Closing Date Real Property)) an endorsement to such
title insurance policy removing such exception.
 
     6.15 Further Assurances. Each of the Parent and Borrower will, and will
cause each of its Subsidiaries to, make, execute, endorse, acknowledge and
deliver any amendments, modifications or supplements hereto and restatements
hereof and any other agreements, instruments or documents, and take any and all
such other actions, as may from time to time be reasonably requested by the
Administrative Agent or the Required Lenders to perfect and maintain the
validity and priority of the Liens granted pursuant to the Security Documents
and to effect, confirm or further assure or protect and preserve the interests,
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and the other Credit Documents.
 
ARTICLE VII
 
FINANCIAL COVENANTS
 
     Each of the Parent and the Borrower covenants and agrees that, until the
termination of the Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:
 
     7.1 Leverage Ratio. The Parent will not permit the Leverage Ratio as of the
last day of any Fiscal Quarter to be greater than the ratio set forth below
opposite such Fiscal Quarter (or opposite the period that includes such
quarter):
 

  Maximum Year Leverage Ratio 4th FQ of 2011 3.00:1.0 1st FQ of 2012 through and
including 4th FQ of 2012 2.75:1.0


82
 

--------------------------------------------------------------------------------

 


  Maximum Year Leverage Ratio Thereafter 2.50:1.0


     7.2 Fixed Charge Coverage Ratio. The Parent will not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter to be less than
the ratio set forth below opposite such Fiscal Quarter (or opposite the period
that includes such quarter):
 

  Minimum Fixed   Charge Coverage Year Ratio 1st FQ of 2012 through and
including 4th FQ of 2012 1.05:1.0 1st FQ of 2013 through and including 4th FQ of
2013 1.10:1.0 Thereafter 1.20:1.0


ARTICLE VIII
 
NEGATIVE COVENANTS
 
     Each of the Parent and the Borrower covenants and agrees that, until the
termination of the Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:
 
     8.1 Merger; Consolidation. Each of the Parent and the Borrower will not,
and will not permit or cause any of its Subsidiaries to, liquidate, wind up or
dissolve, or enter into any consolidation, merger or other combination, or agree
to do any of the foregoing; provided, however, that:
 
     (i) any Wholly Owned Subsidiary of the Borrower may merge or consolidate
with, or be liquidated into, (x) the Borrower (so long as the Borrower is the
surviving or continuing entity) or (y) any other Wholly Owned Subsidiary (so
long as, if either constituent entity is a Subsidiary Guarantor, the surviving
or continuing entity is a Subsidiary Guarantor), and in each case so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom; 
 
     (ii) any Wholly Owned Subsidiary of the Borrower may merge or consolidate
with another Person (other than another Credit Party, which merger or
consolidation with another Credit Party may be permitted under Section 8.1(i)),
so long as (w) if required by Section 6.9, the surviving entity is a Subsidiary
Guarantor, (x) such merger or consolidation is a permitted Investment under
Section 8.5, (y) the applicable conditions and requirements of Sections 6.9 and
6.10 are satisfied, and (z) no Default or Event of Default has occurred and is
continuing or would result therefrom;
 
83
 

--------------------------------------------------------------------------------

 

     (iii) the Borrower may merge or consolidate with another Person (other than
another Credit Party, which merger or consolidation with another Credit Party
may be permitted under Section 8.1(i)), so long as (w) the Borrower is the
surviving entity, (x) such merger or consolidation is a permitted Investment
under Section 8.5, (y) the applicable conditions and requirements of Sections
6.9 and 6.10 are satisfied, and (z) no Default or Event of Default has occurred
and is continuing or would result therefrom;
 
     (iv) to the extent not otherwise permitted under the foregoing clauses, any
Immaterial Subsidiary may be liquidated, wound up and dissolved, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom.
 
8.2 Indebtedness. Each of the Parent and the Borrower will not, and will not
permit or cause any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness other than (without duplication):
 
     (i) Indebtedness of the Credit Parties in favor of the Administrative Agent
and the Lenders incurred under this Agreement and the other Credit Documents;
 
     (ii) purchase money Indebtedness of the Borrower and its Subsidiaries
incurred solely to finance the acquisition, construction or improvement of any
equipment, real property or other fixed assets in the ordinary course of
business, including Capital Lease Obligations, and any renewals, replacements,
refinancings or extensions thereof, provided that all such purchase money
Indebtedness shall not exceed $15,000,000 in aggregate principal amount
outstanding at any one time; and provided further that, all such purchase money
Indebtedness other than such Indebtedness constituting Capital Lease Obligations
shall not exceed $5,000,000 in aggregate principal amount outstanding at any one
time;
 
     (iii) unsecured loans and advances (A) by the Borrower or any Subsidiary to
any Subsidiary Guarantor, or (B) by any Subsidiary to the Borrower;
 
     (iv) Indebtedness of the Borrower under Hedge Agreements required pursuant
to, and entered into in accordance with, Section 6.8 or under other Hedge
Agreements entered into in the ordinary course of business to manage existing or
anticipated interest rate, foreign currency or commodity risks and not for
speculative purposes (the Administrative Agent and the Lenders acknowledge and
agree that the manner in which a Hedge Agreement may be treated or classified by
the Borrower for accounting purposes shall not be determinative as to whether a
Hedge Agreement has been entered into for speculative purposes);
 
     (v) Indebtedness existing on the Closing Date and described in Schedule 8.2
and any renewals, replacements, refinancings or extensions of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier final maturity date or decreased weighted average life
thereof;
 
84
 

--------------------------------------------------------------------------------

 

     (vi) Indebtedness consisting of Guaranty Obligations of the Borrower or any
of the Subsidiary Guarantors incurred in the ordinary course of business for the
benefit of the Borrower or a Subsidiary Guarantor; provided that the primary
obligation being guaranteed is expressly permitted by this Agreement;
 
     (vii) overdrafts in operating accounts at banks incurred in the ordinary
course of business and in an aggregate amount not exceeding $500,000 outstanding
at any time; provided that no such overdraft shall remain outstanding for more
than three (3) Business Days;
 
     (viii) bankers acceptances opened for the benefit of the Borrower or a
Subsidiary in the ordinary course of business for the importing or exporting of
goods in an aggregate amount not exceeding $500,000 at any time;
 
     (ix) unsecured structured settlements of the Borrower and its Subsidiaries
relating to the payment, settlement or other resolution of any attachment,
judgment or action, investigation, suit or proceeding, pending or threatened, at
law, in equity or in arbitration before any court, Governmental Authority,
arbitrator or other Person not exceeding $10,000,000 in aggregate amount
outstanding at any time; and
 
     (x) other Indebtedness of the Borrower and its Subsidiaries not exceeding
$5,000,000 in aggregate principal amount outstanding at any time.
 
     8.3 Liens. Each of the Parent and the Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist, any Lien upon or with respect to any
part of its property or assets, whether now owned or hereafter acquired, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any Lien with respect to any such property, asset,
income or profits under the Uniform Commercial Code of any state or under any
similar recording or notice statute, or agree to do any of the foregoing, other
than the following (collectively, “Permitted Liens”):
 
     (i) Liens in favor of the Administrative Agent and the Lenders created by
or otherwise existing under or in connection with this Agreement and the other
Credit Documents;
 
     (ii) Liens in existence on the Closing Date and set forth on Schedule 8.3,
and any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
 
     (iii) Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen, landlords, and other similar Liens imposed by law,
incurred in the ordinary course of business for sums not constituting borrowed
money that are not overdue for a period of more than 30 days or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP (if so required);
 
85
 

--------------------------------------------------------------------------------

 

     (iv) any (x) Lien of a landlord (including with respect to association
dues, maintenance fees and similar items) under any lease pursuant to which the
Borrower or any of its Subsidiaries has a leasehold interest in any real
property, which Lien (A) secures sums not constituting borrowed money and (B) is
limited to the assets located on such real property, any security deposit with
respect to such lease and any sublease interest with respect to such real
property (and rents payable thereunder), and (y) Liens that have been granted by
any landlord on property over which the Borrower or any Subsidiary has any real
property interest; 
 
     (v) Liens (other than any Lien imposed by ERISA, the creation or incurrence
of which would result in an Event of Default under Section 9.1(j)) incurred in
the ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety, performance and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;
 
     (vi) Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);
 
     (vii) any attachment or judgment Lien not constituting an Event of Default
under Section 9.1(h);
 
     (viii) Liens securing Indebtedness permitted under Section 8.2(ii),
provided that (x) any such Lien shall attach to the property being acquired,
constructed or improved with such Indebtedness concurrently with or within 90
days after the acquisition (or completion of construction or improvement) or the
refinancing thereof by the Borrower or such Subsidiary, (y) the amount of the
Indebtedness secured by such Lien shall not exceed 100% of the cost to the
Borrower or such Subsidiary of acquiring, constructing or improving the property
and any other assets then being financed solely by the same financing source,
and (z) any such Lien shall not encumber any other property of the Borrower or
any of its Subsidiaries except assets then being financed solely by the same
financing source;
 
     (ix) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code of banks or other
financial institutions where the Parent or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;
 
     (x) Liens arising solely by virtue of any statutory or common law
provisions relating to (i) liens in favor of securities intermediaries or (ii)
rights of setoff or similar rights and remedies as to securities accounts or
other funds maintained with securities intermediaries;
 
86
 

--------------------------------------------------------------------------------

 

     (xi) Liens that arise in favor of banks under Article 4 of the Uniform
Commercial Code on items in collection and the documents relating thereto and
proceeds thereof;
 
     (xii) Liens created in the ordinary course of business in favor of banks
and other institutions to cover credit balances of any bank accounts of the
Borrower or any Subsidiary to facilitate the operation of cash pooling,
recoupment and set-off related to store-level credit card transactions or
similar arrangements in respect of such bank accounts in the ordinary course of
business;
 
     (xiii) Liens arising from the filing (for notice purposes only) of UCC-1
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) in respect of true leases otherwise permitted hereunder;
 
     (xiv) (a) all easements, zoning and other restrictions, rights of way,
reservations, licenses, encroachments, variations and similar restrictions,
charges and encumbrances on title that do not secure monetary obligations and do
not materially impair the use of such property for its intended purposes or the
value thereof, and (b) any other Lien or exception to coverage described in
mortgagee policies of title insurance issued in favor of and accepted by the
Administrative Agent;
 
     (xv) any leases, subleases, licenses or sublicenses granted by the Borrower
or any of its Subsidiaries to third parties in the ordinary course of business
and not interfering in any material respect with the business of the Borrower
and its Subsidiaries, and any interest or title of a lessor, sublessor, licensor
or sublicensor under any lease or license permitted under this Agreement;
 
     (xvi) Liens on cash, commodity accounts, commodity contracts, financial
assets and securities (other than any Investment in any Joint Venture or
Subsidiary) of the Borrower or any Subsidiary posted as margin in an aggregate
amount not exceeding $2,000,000 at any time to secure obligations of the Parent
or any of its Subsidiaries under commodity Hedge Agreements permitted by
Sections 8.2(iv) and 8.5(vii);
 
     (xvii) Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
its Subsidiaries where such Lien secures the related reimbursement obligation
owing to the issuer of such letter of credit;
 
     (xviii) restrictions on pledges or transfers of capital stock imposed by
the partnership agreements, shareholders’ agreements, limited liability company
agreements, joint venture agreements and similar agreements set forth on
Schedule 8.3 or similar restrictions in amendments or restatements thereof which
are no more onerous than those included in such agreements as of the Closing
Date; and
 
87
 

--------------------------------------------------------------------------------

 

     (xix) other Liens (other than a Lien on any Realty or any Capital Stock or
other Investment in any Joint Venture) securing obligations of the Borrower and
its Subsidiaries not exceeding $1,000,000 in aggregate principal amount
outstanding at any time.
 
     8.4 Asset Dispositions. Each of the Parent and the Borrower will not, and
will not permit or cause any of its Subsidiaries to, directly or indirectly,
make or agree to make any Asset Disposition except for:
 
     (i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, non-exclusive licenses of intellectual property in
the ordinary course of business, and the sale, discount or write-off of past due
or impaired accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Hedge Agreements permitted hereunder;
 
     (ii) the sale or other disposition of assets pursuant to any Casualty
Event, provided any Net Cash Proceeds therefrom are reinvested or applied to the
prepayment of the Loans to the extent required by Section 2.6(e);
 
     (iii) the sale, lease or other disposition of assets by the Borrower or any
Subsidiary of the Borrower to the Borrower or to a Subsidiary Guarantor (or by
any Subsidiary that is not a Subsidiary Guarantor to another Subsidiary that is
not a Subsidiary Guarantor), in each case so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
 
     (iv) the sale of assets by the Borrower and its Subsidiaries to the extent
approved by the Required Lenders; provided that any Net Cash Proceeds therefrom
are applied to the prepayment of the Loans to the extent required by the
Required Lenders approving such sale of assets;
 
     (v) the disposition in the ordinary course of business of equipment or
other capital assets that are obsolete or no longer necessary for the operations
of the Borrower and its Subsidiaries; provided that (x) such equipment is
exchanged for credit against the purchase price of other equipment, or (y) the
proceeds of such disposition are reasonably promptly applied to the purchase
price of other equipment;
 
     (vi) the sale of assets by the Borrower and its Subsidiaries to the extent
permitted by Section 8.9;
 
     (vii) the sale by the Borrower and its Subsidiaries of the Capital Stock or
other Investments in any Joint Venture for cash, promissory notes or other
consideration; provided that (x) any Net Cash Proceeds shall, to the extent
required hereunder, be applied to the prepayment of the Loans in accordance with
the provisions of Section 2.6(f), and (y) no Default or Event of Default shall
have occurred and be continuing or would result therefrom;
 
88
 

--------------------------------------------------------------------------------

 

     (viii) the sale of assets by the Borrower and its Subsidiaries for fair
value and for cash and/or promissory notes to any Krispy Kreme franchisee in
connection with any franchising transaction, provided that (x) any Net Cash
Proceeds shall, to the extent required hereunder, be applied to the prepayment
of the Loans in accordance with the provisions of Section 2.6(f), (y) any
promissory note received as consideration is permitted under Section 8.5(xiv) or
8.5(xv), and (z) no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
 
     (ix) the lease by the Borrower and its Subsidiaries of one or more parcels
of Realty for fair value; provided, that (x) the Appraised Value of all leased
Closing Date Real Property shall not exceed $15,000,000 in the aggregate and (y)
the Appraised Value of all Closing Date Real Property leased other than in
connection with any franchising transaction to a Krispy Kreme franchisee shall
not exceed $5,000,000 in the aggregate;
 
     (x) the sublease by the Borrower and its Subsidiaries of any property
leased to it by a third party, and the assignment of any lease for fair value
and for cash and/or promissory notes, provided that any promissory note received
as consideration is permitted under Section 8.5(xiv) or 8.5(xv); and
 
     (xi) the sale of assets (other than the Capital Stock of Subsidiaries,
except for the Capital Stock of a Subsidiary that is an Immaterial Subsidiary
immediately prior to the sale or other disposition of such Subsidiary’s Capital
Stock) outside the ordinary course of business for fair value and for cash
and/or promissory notes, provided that (w) the aggregate proceeds (including the
principal amount under any promissory note) from all such sales that are
consummated after the Closing Date shall not exceed $3,000,000, (x) any Net Cash
Proceeds shall, to the extent required hereunder, be applied to the prepayment
of the Loans in accordance with the provisions of Section 2.6(f), (y) any
promissory note received as consideration is permitted under Section 8.5(xiv) or
8.5(xv), and (z) no Default or Event of Default shall have occurred and be
continuing or would result therefrom.
 
     The Administrative Agent agrees to, at the Borrower’s expense, execute such
UCC termination statements or partial release statements, as applicable, and
other Lien release documents as the Borrower may reasonably request to evidence
the release of the Administrative Agent’s Lien in respect of property conveyed,
sold, transferred or otherwise disposed of in compliance with this Section 8.4;
provided, that (i) the Borrower shall provide to the Administrative Agent
evidence of such transaction’s compliance with this Section 8.4 as the
Administrative Agent may reasonably request, and (ii) the Administrative Agent
shall have no obligation to release any Lien prior to receipt of any Net Cash
Proceeds required to be applied to the prepayment of the Loans in accordance
with the provisions of Section 2.6(f).
 
     8.5 Investments. Each of the Parent and the Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, purchase,
own, invest in or otherwise acquire any Capital Stock, evidence of indebtedness
or other obligation or security or any interest whatsoever in any other Person,
or make or permit to exist any loans, advances or extensions of credit to, or
any investment in cash or by delivery of property in, any other Person, or
purchase or otherwise acquire (whether in one or a series of related
transactions) any portion of the Capital Stock, assets, business or properties
of another Person, or create or acquire any Subsidiary, or become a partner or
joint venturer in any partnership or joint venture (collectively,
“Investments”), or make a commitment or otherwise agree to do any of the
foregoing, other than:
 
89
 

--------------------------------------------------------------------------------

 

     (i) Investments consisting of Cash Equivalents;
 
     (ii) Investments consisting of the extension of trade credit, the creation
of prepaid expenses, the creation of security deposits, leases and similar
prepaid expenses, the purchase of inventory, supplies, equipment and other
assets, advances to employees, in each case by the Borrower and its Subsidiaries
in the ordinary course of business;
 
     (iii) Investments consisting of loans and advances to employees, officers
or directors of the Borrower and its Subsidiaries in the ordinary course of
business not exceeding $1,000,000 at any time outstanding;
 
     (iv) Investments (including equity securities and debt obligations) of the
Borrower and its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
     (v) without duplication, Investments consisting of intercompany
Indebtedness permitted under Section 8.2(iii);
 
     (vi) Investments existing as of the Closing Date and described in Schedule
8.5;
 
     (vii) Investments of the Borrower under Hedge Agreements required pursuant
to, and entered into in accordance with, Section 6.8 or under other Hedge
Agreements entered into in the ordinary course of business to manage existing or
anticipated interest rate, foreign currency or commodity risks and not for
speculative purposes (the Administrative Agent and the Lenders acknowledge and
agree that the manner in which a Hedge Agreement may be treated or classified by
the Borrower for accounting purposes shall not be determinative as to whether a
Hedge Agreement has been entered into for speculative purposes);
 
     (viii) Investments of the Parent in the Borrower and Investments of the
Borrower in its Subsidiaries, in each case to the extent made prior to the
Closing Date;
 
     (ix) Investments consisting of the making of capital contributions (x) by
the Parent in the Borrower, and (y) by the Borrower or any Subsidiary in any
other Wholly Owned Subsidiary that either is a Subsidiary Guarantor immediately
prior to, or will be a Subsidiary Guarantor immediately after giving effect to,
such Investment, provided that in the case of an acquisition of any newly
created or acquired Wholly Owned Subsidiary, the Borrower complies with the
provisions of Section 6.9; provided further that in no event shall any Foreign
Subsidiary create or acquire any Domestic Subsidiary;
 
90
 

--------------------------------------------------------------------------------

 

     (x) Investments by (x) a Foreign Subsidiary in another Foreign Subsidiary,
and (y) an Immaterial Subsidiary in a Foreign Subsidiary or another Immaterial
Subsidiary;
 
     (xi) Investments of the Borrower or any Subsidiary consisting of the
conversion of any past due receivables to promissory notes or Capital Stock to
the extent such receivable arose from the sale of goods or services or the
accrual of royalties or other amounts under franchise agreements by the Borrower
or such Subsidiary in the ordinary course of business;
 
     (xii) Investments consisting of Indebtedness permitted under Section 8.2;
 
     (xiii) Investments of the Borrower and its Subsidiaries consisting of
promissory notes received by the Borrower or any of its Subsidiaries in
consideration, in whole or in part, for an Asset Disposition permitted under
Section 8.4(vii) (the Borrower acknowledges that promissory notes received under
dispositions permitted under Sections 8.4(viii), 8.4(x) and 8.4(xi) are not
permitted under this Section 8.5(xiii));
 
     (xiv) Investments of the Borrower and its Subsidiaries in Joint Ventures or
consisting of acquisitions of all or substantially all of the assets of any
Krispy Kreme store or franchisee (or all of the Capital Stock of any Krispy
Kreme franchisee) in an amount (valued at the time of the respective Investment)
not to exceed (x) $2,000,000 in the aggregate in any Fiscal Year or (y)
$6,000,000 in the aggregate after the Closing Date;
 
     (xv) other Investments of the Borrower and its Subsidiaries not otherwise
permitted under this Section 8.5 in an aggregate amount (valued at the time of
the respective Investment) not exceeding $5,000,000 at any time outstanding for
all such Investments.
 
     For purposes of determining the amount of any Investment under Sections
8.5(xiv) and 8.5(xv) represented by a promissory note constituting all or a
portion of the consideration of any Closing Date Real Property, the amount of
the Investment represented by such promissory note shall be deemed to equal the
principal amount of such promissory note outstanding at such time minus the
portion of any prepayment actually made under Section 2.6(f) with respect to the
sale of such Closing Date Real Property. For example, if the Borrower sells
Closing Date Real Property for $200,000 in cash and a $1,800,000 promissory note
and prepays the Obligations under Section 2.6(f) in an amount equal to
$1,500,000 (which is Net Cash Proceeds equal the sum of 75% of the total
consideration), the amount of the Investment for purposes Sections 8.5(xiv) and
8.5(xv) represented by the promissory note shall be $300,000 (the principal
amount of the note ($1,800,000) minus the repayment under Section 2.6(f)
($1,500,000).
 
91
 

--------------------------------------------------------------------------------

 
 
     8.6 Restricted Payments. Each of the Parent and the Borrower will not, and
will not permit or cause any of its Subsidiaries to, directly or indirectly,
declare or make any dividend payment, or make any other distribution of cash,
property or assets, in respect of any of its Capital Stock or any warrants,
rights or options to acquire its Capital Stock, or purchase, redeem, retire or
otherwise acquire for value any shares of its Capital Stock or any warrants,
rights or options to acquire its Capital Stock, or set aside funds for any of
the foregoing, except that:
 
     (i) the Parent and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Capital Stock;
 
     (ii) each of the Borrower and its Subsidiaries may make payments to the
Parent for its proportionate share of the tax liability of the affiliated group
of entities that file consolidated federal income tax returns, provided that
such payments are used to pay taxes, and provided further that any tax refunds
received by the Parent that are attributable to the Borrower or any of its
Subsidiaries shall be returned promptly by the Parent to the Borrower;
 
     (iii) each Wholly Owned Subsidiary of the Borrower may declare and make
dividend payments or other distributions to the Borrower or to another Wholly
Owned Subsidiary of the Borrower, in each case to the extent not prohibited
under applicable Requirements of Law;
 
     (iv) the Parent may purchase, redeem or retire shares of its Capital Stock
(and, without duplication, the Borrower may dividend cash to the Parent in order
to make such redemptions) in an aggregate amount not exceeding [$1,000,000] in
any Fiscal Year to facilitate the payment of withholding tax by directors or
employees arising from their exercise of rights or options for the Parent’s
Capital Stock; and 
 
     (v) the Borrower may declare and make dividend payments and other
distributions to the Parent for any Fiscal Year to enable the Parent to pay
directors’ fees and other ordinary and reasonable holding company operating
expenses.
 
     8.7 Transactions with Affiliates. Each of the Parent and the Borrower will
not, and will not permit or cause any of its Subsidiaries to, enter into any
transaction (including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service) with any officer,
director, stockholder or other Affiliate of the Parent or any of its
Subsidiaries, except in the ordinary course of its business and upon fair and
reasonable terms that are no less favorable to it than it would be obtained in a
comparable arm’s length transaction with a Person other than an Affiliate of the
Parent or any of its Subsidiaries; provided, however, that nothing contained in
this Section 8.7 shall prohibit:
 
     (i) transactions described on Schedule 8.7 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or otherwise expressly permitted under this Agreement;
 
     (ii) transactions among the Borrower and/or the Subsidiary Guarantors not
prohibited under this Agreement (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement);
 
     (iii) Equity Issuances by the Parent other than Disqualified Capital Stock;
 
     (iv) transactions permitted by Section 8.6; and
 
     (v) Investments permitted by Section 8.5.
 
92
 

--------------------------------------------------------------------------------

 

     8.8 Lines of Business.
 
     (a) Each of the Parent and the Borrower will not, and will not permit or
cause any of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to
any material extent in any lines of business other than the lines of business in
which the Parent, the Borrower and its Subsidiaries are engaged on the Closing
Date and such other lines of business reasonably related or ancillary thereto.
 
     (b) Notwithstanding the provisions of Section 8.8(a) or any other provision
of this Agreement, the Parent shall not (i) hold any assets other than the
Capital Stock of the Borrower, cash and Cash Equivalents and rights under
employment agreements and written employment arrangements, (ii) have any
liabilities other than (A) liabilities under the Credit Documents, (B) tax
liabilities in the ordinary course of business, (C) liabilities under employment
agreements and written employment arrangements, (D) liabilities as a franchisor
(or as a guarantor of another Credit Party as a franchisor) arising under or
related to franchise agreements, (E) liabilities for settlements and judgments
entered after the Closing Date other than any settlements or judgments that
would constitute an Event of Default, and (F) corporate, administrative and
operating expenses in the ordinary course of business, or (iii) engage in any
business other than (A) owning the Capital Stock of the Borrower and activities
incidental to such ownership, and (B) acting as a guarantor of the Obligations
hereunder and granting to the Administrative Agent, for the benefit of the
Lenders, a security interest in and Lien upon its assets pursuant to the
Security Documents to which it is a party.
 
     8.9 Sale-Leaseback Transactions. Except as permitted by Section 8.2(ii),
each of the Parent and the Borrower will not, and will not permit or cause any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any property (whether real, personal or
mixed, and whether now owned or hereafter acquired) (i) that any Credit Party
has sold or transferred (or is to sell or transfer) to a Person that is not a
Credit Party or (ii) that any Credit Party intends to use for substantially the
same purpose as any other property that, in connection with such lease, has been
sold or transferred (or is to be sold or transferred) by a Credit Party to
another Person that is not a Credit Party, in each case except for transactions
otherwise expressly permitted under this Agreement; provided that the Borrower
and any of its Subsidiaries may engage in sale-leaseback transactions with
respect to real or personal property sold by it for cash consideration in an
amount not less than the cost of such real or personal property that is
consummated within 90 days after the Borrower or any such Subsidiary acquires or
completes the construction of such property so long as, after giving effect
thereto, the Borrower is in compliance with Section 8.2(ii).
 
     8.10 Certain Amendments. Each of the Parent and the Borrower will not, and
will not permit or cause any of its Subsidiaries to, amend, modify or waive any
provision of its articles or certificate of incorporation or formation, bylaws,
operating agreement or other applicable formation or organizational documents,
as applicable, the terms of any class or series of its Capital Stock, in each
case other than in a manner that could not reasonably be expected to adversely
affect the Lenders in any material respect (provided that the Borrower shall
give the Administrative Agent and the Lenders notice of any such amendment,
modification or change, together with certified copies thereof).
 
93
 

--------------------------------------------------------------------------------

 

     8.11 Limitation on Certain Restrictions. Each of the Parent and the
Borrower will not, and will not permit or cause any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on (a) the ability of the Credit
Parties to perform and comply with their respective obligations under the Credit
Documents or (b) the ability of any Subsidiary of the Borrower to make any
dividend payment or other distribution in respect of its Capital Stock, to repay
Indebtedness owed to the Borrower or any other Subsidiary, to make loans or
advances to the Borrower or any other Subsidiary, or to transfer any of its
assets or properties to the Borrower or any other Subsidiary, except (in the
case of clause (b) above only) for such restrictions or encumbrances existing
under or by reason of (i) this Agreement and the other Credit Documents, (ii)
applicable Requirements of Law, (iii) customary non-assignment provisions in
leases and licenses of real or personal property entered into by the Borrower or
any Subsidiary as lessee or licensee in the ordinary course of business,
restricting the assignment or transfer thereof or of property that is the
subject thereof, (iv) conditions and restrictions existing on the date hereof
and contained in documents referenced in Schedule 8.11 (and contained in any
extension or renewal of, or any amendment or modification of the relevant
documentation, except to the extent expanding the scope of any such restriction
or condition), and (v) customary restrictions and conditions contained in any
agreement relating to the sale of assets (including Capital Stock of a
Subsidiary) pending such sale, provided that such restrictions and conditions
apply only to the assets being sold and such sale is permitted under this
Agreement.
 
     8.12 No Other Negative Pledges. Each of the Parent and the Borrower will
not, and will not permit or cause any of its Subsidiaries to, enter into or
suffer to exist any agreement or restriction that, directly or indirectly,
prohibits or conditions the creation, incurrence or assumption of any Lien upon
or with respect to any part of its property or assets, whether now owned or
hereafter acquired, or agree to do any of the foregoing, except for such
agreements or restrictions existing under or by reason of (i) this Agreement and
the other Credit Documents, (ii) applicable Requirements of Law, (iii) any
agreement or instrument creating a Permitted Lien (but only to the extent such
agreement or restriction applies to the assets subject to such Permitted Lien),
(iv) conditions and restrictions existing on the date hereof and contained in
documents referenced in Schedule 8.11 (and contained in any extension or renewal
of, or any amendment or modification of the relevant documentation, except to
the extent expanding the scope of any such restriction or condition), (v)
customary provisions in leases and licenses of real or personal property entered
into by the Borrower or any Subsidiary as lessee or licensee in the ordinary
course of business, restricting the granting of Liens therein or in property
that is the subject thereof, and (vi) customary restrictions and conditions
contained in any agreement relating to the sale of assets (including Capital
Stock of a Subsidiary) pending such sale, provided that such restrictions and
conditions apply only to the assets being sold and such sale is permitted under
this Agreement.
 
     8.13 Ownership of Subsidiaries. Each of the Parent and the Borrower will
not, and will not permit or cause any of its Subsidiaries to, have any
Subsidiaries other than Wholly Owned Subsidiaries.
 
94
 

--------------------------------------------------------------------------------

 

     8.14 Fiscal Year. Each of the Parent and the Borrower will not, and will
not permit or cause any of its Subsidiaries to, change its Fiscal Year or its
method of determining Fiscal Quarters.
 
     8.15 Accounting Changes. Other than as permitted pursuant to Section 1.2,
each of the Parent and the Borrower will not, and will not permit or cause any
of its Subsidiaries to, make or permit any material change in its accounting
policies or reporting practices, except as may be required by GAAP (or, in the
case of Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization).
 
ARTICLE IX
 
EVENTS OF DEFAULT
 
     9.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default”:
 
     (a) The Borrower shall fail to pay when due (i) any principal of any Loan
or any Reimbursement Obligation, or (ii) any interest on any Loan, any fee
payable under this Agreement or any other Credit Document, or (except as
provided in clause (i) above) any other Obligation (other than any Obligation
under a Hedge Agreement), and (in the case of this clause (ii) only) such
failure shall continue for a period of three Business Days;
 
     (b) The Borrower or any other Credit Party shall (i) fail to observe,
perform or comply with any condition, covenant or agreement contained in any of
Sections 2.14, 6.2(e)(i), 6.3(i), 6.8, or 6.9 or in Articles VII or VIII or (ii)
fail to observe, perform or comply with any condition, covenant or agreement
contained in Sections 6.1, 6.2 (other than Section 6.2(e)(i)) or 6.10 and (in
the case of this clause (ii) only) such failure shall continue unremedied for a
period of five days after the earlier of (y) the date on which a Responsible
Officer of the Borrower acquires knowledge thereof and (z) the date on which
written notice thereof is delivered by the Administrative Agent or any Lender to
the Borrower;
 
     (c) The Borrower or any other Credit Party shall fail to observe, perform
or comply with any condition, covenant or agreement contained in this Agreement
or any of the other Credit Documents other than those enumerated in Sections
9.1(a) and 9.1(b), and such failure (i) by the express terms of such Credit
Document, constitutes an Event of Default, or (ii) shall continue unremedied for
any grace period specifically applicable thereto or, if no grace period is
specifically applicable, for a period of 30 days after the earlier of (y) the
date on which a Responsible Officer of the Borrower acquires knowledge thereof
and (z) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to the Borrower; or any default or event of
default shall occur under any Hedge Agreement to which the Borrower and any
Hedge Party are parties and such default or event of default shall continue
after the expiration of any applicable grace or cure period and is not waived by
the counterparty to such Hedge Agreement;
 
     (d) Any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Credit Party in this Agreement, any of the other
Credit Documents or in any certificate, instrument, report or other document
furnished at any time in connection herewith or therewith shall prove to have
been incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;
 
95
 

--------------------------------------------------------------------------------

 

     (e) The Borrower or any other Credit Party (other than an Immaterial
Subsidiary) shall (i) fail to pay when due (whether by scheduled maturity,
acceleration or otherwise and after giving effect to any applicable grace period
or notice provisions) (y) any principal of or interest on any other Indebtedness
(other than the Indebtedness incurred pursuant to this Agreement or a Hedge
Agreement) having an aggregate principal amount of at least $2,500,000 or (z)
any termination or other payment under any Hedge Agreement covering a notional
amount of Indebtedness of at least $10,000,000 or (ii) fail to observe, perform
or comply with any condition, covenant or agreement contained in any agreement
or instrument evidencing or relating to any such Indebtedness, or any other
event shall occur or condition exist in respect thereof, and the effect of such
failure, event or condition is to cause, or permit the holder or holders of such
Indebtedness (or a trustee or agent on its or their behalf) to cause (with or
without the giving of notice, lapse of time, or both), without regard to any
subordination terms with respect thereto, such Indebtedness to become due, or to
be prepaid, redeemed, purchased or defeased, prior to its stated maturity;
 
     (f) The Borrower or any other Credit Party (other than an Immaterial
Subsidiary) shall (i) file a voluntary petition or commence a voluntary case
seeking liquidation, winding-up, reorganization, dissolution, arrangement,
readjustment of debts, composition or any other relief under any Debtor Relief
Law, (ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any petition or case of the type described in Section
9.1(g), (iii) apply for or consent to the appointment of or taking possession by
a custodian, trustee, receiver, conservator or similar official for or of itself
or all or a substantial part of its properties or assets, (iv) fail generally,
or admit in writing its inability, to pay its debts generally as they become
due, (v) make a general assignment for the benefit of creditors or (vi) take any
corporate action to authorize or approve any of the foregoing;
 
     (g) Any involuntary petition or case shall be filed or commenced against
the Borrower or any other Credit Party (other than an Immaterial Subsidiary)
seeking liquidation, winding-up, reorganization, dissolution, arrangement,
readjustment of debts, composition, the appointment of a custodian, trustee,
receiver, conservator or similar official for it or all or a substantial part of
its properties or any other relief under any Debtor Relief Law, and such
petition or case shall continue undismissed and unstayed for a period of 60
days; or an order, judgment or decree approving or ordering any of the foregoing
shall be entered in any such proceeding;
 
     (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $2,500,000 shall be entered or filed against
the Borrower or any other Credit Party or any of their respective properties and
the same shall not be paid, dismissed, bonded, vacated, stayed or discharged
within a period of 30 days or in any event later than five days prior to the
date of any proposed sale of such property thereunder;
 
96
 

--------------------------------------------------------------------------------

 

     (i) Any Security Document to which the Borrower or any other Credit Party
is now or hereafter a party shall for any reason cease to be in full force and
effect or cease to be effective to give the Administrative Agent a valid and
perfected security interest in and Lien upon the Collateral purported to be
covered thereby, subject to no Liens other than Permitted Liens, in each case
unless any such cessation occurs in accordance with the terms thereof or is due
to any act or failure to act on the part of the Administrative Agent or any
Lender, or the Borrower or any other Credit Party shall assert any of the
foregoing; or the Guaranty shall for any reason cease to be in full force and
effect as to any Guarantor, or any Guarantor or any Person acting on its behalf
shall deny or disaffirm such Guarantor’s obligations thereunder;
 
     (j) Any ERISA Event or any other event or condition shall occur or exist
with respect to any Plan or Multiemployer Plan that, when taken together with
all other ERISA Events and other events or conditions that have occurred or are
then existing, has or could reasonably be expected to result in a Material
Adverse Effect;
 
     (k) Any one or more licenses, permits, accreditations or authorizations of
the Borrower or any other Credit Party shall be suspended, limited or terminated
or shall not be renewed, or any other action shall be taken, by any Governmental
Authority in response to any alleged failure by the Borrower or any other Credit
Party to be in compliance with applicable Requirements of Law, and such action,
individually or in the aggregate, has or could reasonably be expected to have a
Material Adverse Effect;
 
     (l) Any one or more Environmental Claims shall have been asserted against
the Borrower or any other Credit Party (or a reasonable basis shall exist
therefor) or the Borrower or any other Credit Party shall have incurred or could
reasonably be expected to incur liability, interruption of operations or other
adverse effects as a result thereof; and such Environmental Claims, liability or
other effect, individually or in the aggregate, has or could reasonably be
expected to have a Material Adverse Effect;
 
     (m) There shall occur any uninsured damage to, or loss, theft or
destruction of, any Collateral or other assets or properties of the Credit
Parties, to the extent such uninsured damage, loss, theft or destruction exceeds
$5,000,000 in the aggregate; or
 
     (n) a Change in Control shall have occurred.
 
     9.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at
any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
 
     (a) Declare the Commitments, the Swingline Commitment, and the Issuing
Lender’s obligation to issue Letters of Credit, to be terminated, whereupon the
same shall terminate; provided that, upon the occurrence of a Bankruptcy Event,
the Commitments, the Swingline Commitment and the Issuing Lender’s obligation to
issue Letters of Credit shall automatically be terminated;
 
     (b) Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents (but excluding any amounts owing under any Hedge Agreement), shall
become immediately due and payable without presentment, demand, protest, notice
of intent to accelerate or other notice or legal process of any kind, all of
which are hereby knowingly and expressly waived by the Borrower; provided that,
upon the occurrence of a Bankruptcy Event, all of the outstanding principal
amount of the Loans and all other amounts described in this Section 9.2(b) shall
automatically become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by the Borrower;
 
97
 

--------------------------------------------------------------------------------

 

     (c) Direct the Borrower to deposit (and the Borrower hereby agrees,
forthwith upon receipt of notice of such direction from the Administrative
Agent, to deposit) with the Administrative Agent from time to time such
additional amount of cash as is equal to the aggregate Stated Amount of all
Letters of Credit then outstanding (whether or not any beneficiary under any
Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the Letter of Credit Exposure as described in
Section 3.8;
 
     (d) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and
 
     (e) Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law.
 
     9.3 Remedies: Set-Off. Upon and at any time after the occurrence and during
the continuance of any Event of Default, each Lender, the Issuing Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender or the Issuing Lender,
irrespective of whether or not such Lender or the Issuing Lender shall have made
any demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders (including the Swingline Lender), and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender and the Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
98
 

--------------------------------------------------------------------------------

 

ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
     10.1 Appointment and Authority. Each of the Lenders (for purposes of this
Article, references to the Lenders shall also mean the Issuing Lender and the
Swingline Lender) hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 10.6, the provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.
 
     10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
     10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
 
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
 
99
 

--------------------------------------------------------------------------------

 

     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.5 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.
 
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
     10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
     10.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
100
 

--------------------------------------------------------------------------------

 

     10.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 11.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
     10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
 
101
 

--------------------------------------------------------------------------------

 

     10.8 Collateral and Guaranty Matters.
 
     (a) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents.
 
     (b) The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, (i) to release any Lien granted to or held by the
Administrative Agent upon any Collateral (A) upon termination of the
Commitments, termination, expiration or cash collateralization of all
outstanding Letters of Credit and payment in full of all of the Obligations
(other than Obligations owing to any Hedge Party under or in connection with any
Hedge Agreement required or permitted by this Agreement) then due and payable,
(B) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition expressly permitted hereunder or under any other
Credit Document or to which the Required Lenders have consented in writing or
(C) otherwise pursuant to and in accordance with the provisions of any
applicable Credit Document, (ii) to subordinate any Lien on any property granted
to or held by the Administrative Agent under any Credit Document to the holder
of any Lien on such property that is permitted by Section 8.3(viii); and (iii)
to release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.8(b).
 
     10.9 Issuing Lender and Swingline Lender. The provisions of this Article X
(other than Section 10.2) shall apply to the Issuing Lender and the Swingline
Lender mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.
 
ARTICLE XI
 
MISCELLANEOUS
 
     11.1 Expenses; Indemnity; Damage Waiver.
 
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Lender (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the Issuing Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent or any Lender as a result of conduct of the
Borrower that violates a sanction enforced by OFAC.
 
102
 

--------------------------------------------------------------------------------

 

     (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property owned or
operated by any Credit Party, or any Environmental Claim related in any way to
any Credit Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
 
     (c) To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under Section 11.1(a) or Section 11.1(b) to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such subagent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s proportion (based on the
percentages as used in determining the Required Lenders as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Issuing Lender in connection with such capacity. The obligations of the Lenders
under this Section 11.1(c) are subject to the provisions of Section 2.3(c).
 
103
 

--------------------------------------------------------------------------------

 

     (d) To the fullest extent permitted by applicable law, the Parent, the
Borrower, each other Credit Party and each Related Party of any of the foregoing
persons and each Indemnitee shall not assert, and each hereby waives, any claim
against the Parent, the Borrower, each other Credit Party and each Related Party
or any Indemnitee, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in Section 11.1(b)
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby; provided
that such Indemnitee may be liable for such damages to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
 
     (e) All amounts due under this Section shall be payable by the Borrower
upon demand therefor.
 
     11.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.
 
     (a) This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules); provided that
each Letter of Credit shall be governed by, and construed in accordance with,
the laws or rules designated in such Letter of Credit or application therefor
or, if no such laws or rules are designated, the International Standby Practices
of the International Chamber of Commerce, as in effect from time to time (the
“ISP”), and, as to matters not governed by the ISP, the laws of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).
 
     (b) The Borrower irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the State of
North Carolina sitting in Mecklenburg County and of the United States District
Court of the Western District of North Carolina, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Credit Document shall
affect any right that the Administrative Agent, any Lender or the Issuing Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Credit Document against the Borrower or any other Credit Party or
its properties in the courts of any jurisdiction.
 
104
 

--------------------------------------------------------------------------------

 

     (c) The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in Section 11.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
 
     (d) Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 11.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
 
     11.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
     11.4 Notices; Effectiveness; Electronic Communication.
 
     (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 11.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
 
     (i) if to the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender, to it at the address (or telecopier number) specified for such
Person on Schedule 1.1(a); and
 
     (ii) if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
 
105
 

--------------------------------------------------------------------------------

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.4(b) shall be effective as provided in Section 11.4(b).
 
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication including e-mail or by
posting such notices or communications on internet or intranet websites such as
SyndTrak or a substantially similar electronic transmission system (the
“Platform”) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” The Agent Parties (as defined
below) do not warrant the adequacy of the platform and expressly disclaim
liability for errors or omissions in the communications effected thereby. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with any such communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for damages of any kind, including direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of any notices or communications through
the Platform other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Agent Party as determined by a final
and nonappealable judgment of a court of competent jurisdiction.
 
     (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
 
106
 

--------------------------------------------------------------------------------

 

     11.5 Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
 
     (a) unless agreed to in writing by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation, reduce the rate of or forgive any interest thereon (provided that
only the consent of the Required Lenders shall be required to waive the
applicability of any post-default increase in interest rates), or reduce or
forgive any fees hereunder (other than fees payable to the Administrative Agent,
the Arranger or the Issuing Lender for its own account) (it being understood
that an amendment to the definition of Leverage Ratio (or any defined terms used
therein) shall not constitute a reduction of any interest rate or fees
hereunder), (ii) extend the final scheduled maturity date or any other scheduled
date for the payment of any principal of or interest on any Loan (including any
scheduled date for the mandatory reduction or termination of any Commitments,
but excluding any mandatory prepayment of the Loans pursuant to Sections 2.6(d)
through 2.6(f) or reduction or termination of the Revolving Credit Commitments
in connection therewith), extend the time of payment of any Reimbursement
Obligation or any interest thereon, extend the expiry date of any Letter of
Credit beyond the Letter of Credit Maturity Date, or extend the time of payment
of any fees hereunder (other than fees payable to the Administrative Agent, the
Arranger or the Issuing Lender for its own account), (iii) increase any
Commitment of any such Lender over the amount thereof in effect or extend the
maturity thereof, or (iv) reduce the percentage of the aggregate Commitments or
of the aggregate unpaid principal amount of the Loans, or the number or
percentage of Lenders, that shall be required for the Lenders or any of them to
take or approve, or direct the Administrative Agent to take, any action
hereunder or under any other Credit Document (including as set forth in the
definition of “Required Lenders”);
 
     (b) unless agreed to in writing by all of the Lenders, (i) release all or
substantially all of the Collateral (except as may be otherwise specifically
provided in this Agreement or in any other Credit Document), (ii) release any
Guarantor (other than an Immaterial Subsidiary) from its obligations under the
Guaranty (other than (A) as may be otherwise specifically provided in this
Agreement or in any other Credit Document or (B) in connection with the sale or
other disposition of all of the Capital Stock of such Guarantor in a transaction
expressly permitted under or pursuant to this Agreement), (iii) change any other
provision of this Agreement or any of the other Credit Documents requiring, by
its terms, the consent or approval of all the Lenders for such amendment,
modification, waiver, discharge, termination or consent, or (iv) change or waive
any provision of Section 2.15, any other provision of this Agreement or any
other Credit Document requiring pro rata treatment of any Lenders, or this
Section 11.5;
 
     (c) unless agreed to in writing by the Issuing Lender, the Swingline Lender
or the Administrative Agent in addition to the Lenders required as provided
hereinabove to take such action, affect the respective rights or obligations of
the Issuing Lender, the Swingline Lender or the Administrative Agent, as
applicable, hereunder or under any of the other Credit Documents; and
 
     (d) unless agreed to in writing by each Hedge Party that would be adversely
affected thereby in its capacity as such relative to the Lenders, (i) amend the
definition of “Secured Obligations” in any Security Document or the definition
of “Guaranteed Obligations” in the Guaranty (or any similar defined term in any
other Credit Document benefiting such Hedge Party), (ii) amend the definition of
“Secured Parties” in any Security Document or “Guaranteed Parties” in the
Guaranty (or any similar defined term in any other Credit Document benefiting
such Hedge Party), (iii) amend any provision regarding priority of payments in
this Agreement or any other Credit Document, (iv) release all or substantially
all of the Collateral (except as may be otherwise specifically provided in this
Agreement or in any other Credit Document), or (v) release any Guarantor from
its obligations under the Guaranty (other than (A) as may be otherwise
specifically provided in this Agreement or in any other Credit Document or (B)
in connection with the sale or other disposition of all of the Capital Stock of
such Guarantor in a transaction expressly permitted under or pursuant to this
Agreement);
 
107
 

--------------------------------------------------------------------------------

 

and provided further that (i) if any amendment, modification, waiver or consent
would adversely affect the holders of Loans of a particular Class (the “Affected
Class”) relative to holders of Loans of another Class (including, without
limitation, by way of reducing the relative proportion of any payments,
prepayments or Commitment reductions to be applied for the benefit of holders of
Loans of the Affected Class under Sections 2.6(d) through 2.6(f), then such
amendment, modification, waiver or consent shall require the written consent of
Lenders holding at least 66 2/3% of the aggregate outstanding principal amount
of all Loans (and unutilized Commitments, if any) of the Affected Class, and
(ii) the Engagement Letter may only be amended or modified, and any rights
thereunder waived, in a writing signed by the parties thereto.
 
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (ii) if the Administrative Agent and the
Borrower shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the
applicable Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following the posting of such
amendment to the Lenders.
 
     11.6 Successors and Assigns.
 
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
11.6(b), (ii) by way of participation in accordance with the provisions of
Section 11.6(e) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.6(e) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
108
 

--------------------------------------------------------------------------------

 

     (b) Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including for purposes of this Section
11.6(b), participations in Letters of Credit and in Swingline Loans) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
 
     (i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, and (B) in any case not described in clause
(A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than (x) $5,000,000, in the
case of any assignment in respect of a Revolving Credit Commitment (which for
this purpose includes Revolving Loans outstanding), (y) the entire Swingline
Commitment and the full amount of the outstanding Swingline Loans, in the case
of Swingline Loans, or (z) $1,000,000, in the case of any assignment in respect
of a Commitment for Term Loans (which for this purpose includes Term Loans
outstanding), in any case, treating assignments to two or more Approved Funds
under common management as one assignment for purposes of the minimum amounts,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
 
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not (A) apply to rights in respect of Swingline Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes of Loans and/or Commitments on a non-pro rata
basis;
 
109
 

--------------------------------------------------------------------------------

 

     (iii) no consent shall be required for any assignment except to the extent
required by clause (B) of Section 11.6(b)(i) and, in addition:
 
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (y) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (z) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
 
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (y) a Revolving Credit Commitment if such assignment is to a Person that is
not a Revolving Credit Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (z) Term Loans to a Person who is not a Lender,
an Affiliate of a Lender or an Approved Fund;
 
     (C) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
     (D) the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Credit Commitment;
 
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
 
     (v) no such assignment shall be made to (A) the Parent, the Borrower or any
of their respective Affiliates or Subsidiaries or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B); and
 
     (vi) no such assignment shall be made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16(a), 2.16(b), 2.17, 2.18 and 11.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the assignee (and, if the assigning Lender has retained
any portion of its rights and obligations hereunder, to the order of the
assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1, A-2 and/or A-3, as applicable. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.6(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.6(e).
 
110
 

--------------------------------------------------------------------------------

 

     (c) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Credit Exposure.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
 
     (d) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its address for notices referred to in Schedule
1.1(a) a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, revocation of designation, of any Lender as a Defaulting Lender.
The Register shall be available for inspection by each of the Borrower and the
Issuing Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
     (e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations in
Letters of Credit and Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the Issuing Lender and the Swingline Lender shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 11.5(a) and clause (i) of Section 11.5(b) that
affects such Participant. Subject to Section 11.6(f), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.16(a), 2.16(b),
2.17 and 2.18 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.6(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.3 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.15(b) as though it were a Lender.
 
111
 

--------------------------------------------------------------------------------

 

     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.16(a), Section 2.16(b) or Section 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) as though it were a Lender.
 
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
     (h) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
 
     (i) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 11.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 11.11.
 
112
 

--------------------------------------------------------------------------------

 

     (j) Notwithstanding anything to the contrary contained herein, if Wells
Fargo assigns all of its Revolving Credit Commitments and Revolving Loans in
accordance with this Section 11.6, Wells Fargo may resign as Issuing Lender upon
written notice to the Borrower and the Lenders. Upon any such notice of
resignation, the Borrower shall have the right to appoint from among the Lenders
a successor Issuing Lender; provided that no failure by the Borrower to make
such appointment shall affect the resignation of Wells Fargo as Issuing Lender.
Wells Fargo shall retain all of the rights and obligations of the Issuing Lender
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation and all obligations of the Borrower and
the Revolving Credit Lenders with respect thereto (including the right to
require the Revolving Credit Lenders to make Revolving Loans or fund
participation interests pursuant to Article III).
 
     11.7 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.
 
     11.8 Survival. All representations, warranties and agreements made by or on
behalf of the Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof, the making and repayment of the Loans and the issuance and repayment of
the Letters of Credit. In addition, notwithstanding anything herein or under
applicable law to the contrary, the provisions of this Agreement and the other
Credit Documents relating to indemnification or payment of costs and expenses,
including, without limitation, the provisions of Sections 2.8(f), 2.16(a),
2.16(b), 2.17, 2.18 and 11.1, shall survive the payment in full of all Loans and
Letters of Credit, the termination of the Commitments and all Letters of Credit,
and any termination of this Agreement or any of the other Credit Documents.
 
     11.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction. Without limiting the foregoing provisions of this
Section 11.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Issuing
Lender or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.
 
113
 

--------------------------------------------------------------------------------

 

     11.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control. Any Hedge
Agreement between the Borrower and any Hedge Party is an independent agreement
governed by the writing provisions of such Hedge Agreement, which shall remain
in full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms applicable to the Loans under this
Agreement, except as otherwise expressly provided in such Hedge Agreement, and
any payoff statement from the Administrative Agent relating to this Agreement
shall not apply to such Hedge Agreement except as expressly provided therein.
 
     11.11 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lender agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
Hedge Agreement or any action or proceeding relating to this Agreement or any
other Credit Document or any Hedge Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
any of its Subsidiaries or Affiliates.
 
     For purposes of this Section, “Information” means all information received
from the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party, provided that, in the case of
information received from any Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
114
 

--------------------------------------------------------------------------------

 

     11.12 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Engagement Letter). Except as provided in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
     11.13 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.
 
     11.14 USA Patriot Act Notice. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.
 
115
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.
 
KRISPY KREME DOUGHNUT CORPORATION
    By:      /s/ Douglas R. Muir Name:  Douglas R. Muir Title: Chief Financial
Officer


KRISPY KREME DOUGHNUTS, INC.
    By:      /s/ Douglas R. Muir Name:  Douglas R. Muir Title: Chief Financial
Officer


 
 
 
 
 
 
 
 
(signatures continued)
 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]
 
S-1
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Issuing Lender and as a Lender
    By:      /s/ Michael L. Rogers Name:  Michael L. Rogers Title: Senior Vice
President



[Signature page to Credit Agreement]
 
S-2
 

--------------------------------------------------------------------------------

 

FIRST TENNESSEE BANK NATIONAL
ASSOCIATION, as a Lender
    By:      /s/ C. Douglas Cross Name:  C. Douglas Cross Title: Senior Vice
President



[Signature page to Credit Agreement]
 
S-3
 

--------------------------------------------------------------------------------